Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of June 12, 2015 (this “Amendment
No. 1”), by and among ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L., a société à
responsabilité limitée (private limited liability company) incorporated under
the laws of the Duchy of Luxembourg, as Lux Borrower (the “Lux Borrower”), ENDO
LLC, a limited liability company organized under the laws of Delaware, as
Co-Borrower (the “Co-Borrower” and together with the Lux Borrower, the
“Borrowers”), Deutsche Bank AG New York Branch, as Administrative Agent
(“Administrative Agent”), Collateral Agent, Issuing Bank and Swingline Lender
under the Credit Agreement (as defined below), and each of the other Lenders (as
defined below) that is a signatory hereto.

W I T N E S S E T H:

WHEREAS, each Borrower, the Administrative Agent, the other parties from time to
time party thereto and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of February 28, 2014
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) (capitalized terms
not otherwise defined in this Amendment No. 1 have the same meanings as
specified in the Credit Agreement);

WHEREAS, on the date hereof, each Borrower, the Administrative Agent and the
Required Lenders desire to amend the Credit Agreement as described in this
Amendment No. 1;

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the consent of the
Required Lenders is required for the effectiveness of this Amendment No. 1; and

WHEREAS, the Administrative Agent, the Collateral Agent, each Borrower and the
Lenders signatory hereto are willing to so agree, subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment.

Effective as of the Amendment No. 1 Effective Date (as defined below), pursuant
to Section 9.02(b) of the Credit Agreement, (A) the Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached as Exhibit
A hereto and (B) each of Schedules 3.01, 3.06, 6.01, 6.02, 6.04 and 6.08 to the
Credit Agreement are hereby amended and restated in their entirety in the form
attached hereto.

 

1



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties.

By its execution of this Amendment No. 1, each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) this Amendment No. 1 has been duly authorized, executed and delivered by
each Borrower and constitutes a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, receivership,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;

(b) the execution, delivery and performance by each Borrower of this Amendment
No. 1 and the consummation of the transactions contemplated by this Amendment
No. 1 do not and will not (a) require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or any order of any Governmental
Authority (except such non-compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect) or the
charter, by-laws or other organizational documents of the Borrowers, (c) will
not violate in any material respect or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrowers or
theirs assets, or give rise to a right thereunder to require any payment to be
made by the Borrowers, and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrowers, other than Liens created under the Loan
Documents.

(c) each of the representations and warranties contained in Article III of the
Credit Agreement is true and correct in all material respects as of the
Amendment No. 1 Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date (provided that representations and warranties that
are qualified by materiality shall be true and correct in all respects); and

(d) no Default or Event of Default exists, or will result from the execution of
this Amendment No. 1 and the transactions contemplated hereby as of the
Amendment No. 1 Effective Date.

SECTION 3. Effectiveness.

This Amendment No. 1 shall become effective on and as of the date (such date the
“Amendment No. 1 Effective Date”) on which:

(a) this Amendment No. 1 shall have been executed and delivered by (A) each
Borrower, (B) the Required Lenders and (C) the Administrative Agent;

(b) the Administrative Agent shall have received from the Borrowers
reimbursement for all reasonable and invoiced out-of-pocket fees and expenses
owed to the Administrative Agent in connection with this Amendment No. 1 and the
transactions contemplated hereby, including the reasonable fees, charges and
disbursements of counsel;

 

2



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received an officers’ certificate from
the Lux Borrower including a representation by a manager or director of the Lux
Borrower that (i) no Default or Event of Default exists and is continuing on the
date hereof and (ii) all representations and warranties contained in the Credit
Agreement and in this Amendment No. 1 are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided that representations and warranties that are qualified by
materiality shall be true and correct in all respects); and

(d) The Administrative Agent shall have received, for the benefit of each of the
Lenders that have executed this Amendment No. 1 a fully-earned, non-refundable
amendment fee equal to 0.25% of the outstanding principal amount of Loans held
by such Lender as of the date of this Amendment No. 1, which fee will be earned,
due and payable on the Amendment No. 1 Effective Date.

SECTION 4. Amendment, Modification and Waiver.

This Amendment No. 1 may not be amended, modified or waived except in accordance
with Section 9.02 of the Credit Agreement.

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.

On and after the Amendment No. 1 Effective Date, each reference in the Credit
Agreement or any other Loan Document to “this Agreement,” “hereunder,” “hereof”
or words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by this Amendment No. 1.

SECTION 6. Entire Agreement.

This Amendment No. 1, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties hereto with respect
to the subject matter hereof. Except as expressly set forth herein, this
Amendment No. 1 shall not by implication or otherwise limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment No. 1 is a Loan Document.

SECTION 7. Reaffirmation.

(a) Each Loan Party hereby expressly acknowledges the terms of this Amendment
No. 1 and affirms or reaffirms, as applicable, as of the date hereof, the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment No. 1 and the transactions contemplated
hereby.

(b) Each Loan Party, by its signature below, hereby affirms and confirms (1) its
obligations under each of the Loan Documents to which it is a party, and (2) the
pledge of and/or grant of a security interest in its assets as Collateral to
secure such Secured Obligations, all as provided in the Collateral Documents as
originally executed, and acknowledges and agrees that such guarantee, pledge
and/or grant continue in full force and effect in respect of, and to secure,
such Secured Obligations under the Credit Agreement and the other Loan
Documents.

 

3



--------------------------------------------------------------------------------

SECTION 8. Governing Law and Waiver of Jury Trial.

THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. SECTION 9.09 OF THE CREDIT AGREEMENT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AMENDMENT NO. 1 AND SHALL APPLY HERETO.

SECTION 9. Severability.

In case any provision in or obligation hereunder shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

SECTION 10. Counterparts.

This Amendment No. 1 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart to this Amendment No. 1 by facsimile transmission or
other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Amendment No. 1.

SECTION 11. Headings.

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

SECTION 12. Lender Signatures.

Each Lender that signs a signature page to this Amendment No. 1 shall be deemed
to have approved this Amendment No. 1. Each Lender signatory to this Amendment
No. 1 agrees that such Lender shall not be entitled to receive a copy of any
other Lender’s signature page to this Amendment No. 1, but agrees that a copy of
such signature page may be delivered to the Borrowers and the Administrative
Agent.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment No. 1 as of the date first written
above.

 

ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L. By:

/s/ J. Boyle

Name: J. Boyle Title: Director & Manager A ENDO LLC By:

/s/ Deanna Voss

Name: Deanna Voss Title: Secretary



--------------------------------------------------------------------------------

ENDO LIMITED By:

/s/ Orla Dunlea

Name: Orla Dunlea Title: Director ENDO VENTURES LIMITED By:

/s/ M. Moes

Name: M. Moes Title: Director ENDO MANAGEMENT LIMITED By:

/s/ J. Boyle

Name: J. Boyle Title: Director ENDO FINANCE LIMITED By:

/s/ J. Boyle

Name: J. Boyle Title: Director ENDO FINANCE II LIMITED By:

/s/ Orla Dunlea

Name: Orla Dunlea Title: Director



--------------------------------------------------------------------------------

ENDO LUXEMBOURG HOLDING COMPANY S.A.R.L By:

/s/ Orla Dunlea

Name: Orla Dunlea Title: Director ENDO LUXEMBOURG FINANCE COMPANY II S.A.R.L.
By:

/s/ J. Boyle

Name: J. Boyle Title: Director & Manager A



--------------------------------------------------------------------------------

ENDO FINCO INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Secretary ENDO U.S. INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Secretary ENDO HEALTH SOLUTIONS INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary ENDO PHARMACEUTICALS INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary ENDO PHARMACEUTICALS SOLUTIONS INC.
By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

ENDO PHARMACEUTICALS VALERA INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary LEDGEMONT ROYALTY SUB LLC By: ENDO
PHARMACEUTICALS SOLUTIONS INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary GENERICS INTERNATIONAL (US PARENT),
INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary GENERICS INTERNATIONAL (US MIDCO),
INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

GENERICS INTERNATIONAL (US HOLDCO), INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary GENERICS INTERNATIONAL (US), INC.
By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary GENERICS BIDCO I, LLC By: GENERICS
INTERNATIONAL (US), INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary VINTAGE PHARMACEUTICALS, LLC By:
GENERICS INTERNATIONAL (US), INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

GENERICS BIDCO II, LLC By: GENERICS INTERNATIONAL (US), INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary MOORES MILL PROPERTIES L.L.C. By:
GENERICS INTERNATIONAL (US), INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary WOOD PARK PROPERTIES LLC By:
GENERICS INTERNATIONAL (US), INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

QUARTZ SPECIALTY PHARMACEUTICALS, LLC By: GENERICS INTERNATIONAL (US), INC., its
manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary AMERICAN MEDICAL SYSTEMS HOLDINGS,
INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary AMERICAN MEDICAL SYSTEMS, LLC By:
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC., its sole member By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

AMS RESEARCH, LLC By: AMERICAN MEDICAL SYSTEMS HOLDINGS, INC., its sole member
By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary AMS SALES, LLC By: AMERICAN MEDICAL
SYSTEMS HOLDINGS, INC., its sole member By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary APHRODITE WOMEN’S HEALTH, LLC By:
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary DAVA PHARMACEUTICALS, INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

DAVA INTERNATIONAL, LLC By: DAVA PHARMACEUTICALS, INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary DAVA CAPITAL MANAGEMENT, INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary AUXILIUM PHARMACEUTICALS, INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary SLATE PHARMACEUTICALS, INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary AUXILIUM INTERNATIONAL HOLDINGS,
INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

TIMM MEDICAL TECHNOLOGIES, INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary ACTIENT PHARMACEUTICALS LLC By:
AUXILIUM PHARMACEUTICALS, INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary ACTIENT THERAPEUTICS LLC By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary AUXILIUM US HOLDINGS, LLC By:
AUXILIUM PHARMACEUTICALS, INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

TIMM MEDICAL HOLDINGS, LLC By: ACTIENT PHARMACEUTICALS LLC, its manager By:
AUXILIUM PHARMACEUTICALS, INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary 70 MAPLE AVENUE, LLC By: ACTIENT
PHARMACEUTICALS LLC, its manager By: AUXILIUM PHARMACEUTICALS, INC., its manager
By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

ENDO FINANCE LLC By:

/s/ Deanna Voss

Name: Deanna Voss Title: Secretary LASERSCOPE By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary BOCA PHARMACAL, LLC By: GENERICS
INTERNATIONAL (US), INC., its manager By:

/s/ Deanna Voss

Name: Deanna Voss Title: Assistant Secretary



--------------------------------------------------------------------------------

HAWK ACQUISITION ULC By:

/s/ Susan T. Hall

Name: Susan T. Hall Title: Director ENDO GLOBAL VENTURES By:

/s/ Susan T. Hall

Name: Susan T. Hall Title: Director ENDO VENTURES BERMUDA LIMITED By:

/s/ Susan T. Hall

Name: Susan T. Hall Title: Director



--------------------------------------------------------------------------------

ENDO NETHERLANDS B.V. By:

/s/ Robert J. Cobuzzi

Name: Robert J. Cobuzzi Title: Managing Director A



--------------------------------------------------------------------------------

PALADIN LABS CANADIAN HOLDING INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Secretary PALADIN LABS INC. By:

/s/ Deanna Voss

Name: Deanna Voss Title: Secretary



--------------------------------------------------------------------------------

ENDO VENTURES CYPRUS LIMITED By:

/s/ Orla Dunlea

Name: Orla Dunlea Title: Director



--------------------------------------------------------------------------------

AUXILIUM UK LTD By:

/s/ Orla Dunlea

Name: Orla Dunlea Title: Director



--------------------------------------------------------------------------------

ENDO US HOLDINGS LUXEMBOURG I S.À R.L. By:

/s/ Francois-Xavier Gossens & Carsten Sons

Name: Francois-Xavier Gossens & Carsten Sons Title: Intertrust Management
(Luxembourg) S.à r.l. Manager B ENDO US HOLDINGS LUXEMBOURG II S.À R.L. By:

/s/ Francois-Xavier Gossens & Carsten Sons

Name: Francois-Xavier Gossens & Carsten Sons Title: Intertrust Management
(Luxembourg) S.à r.l. Manager B



--------------------------------------------------------------------------------

HAWK ACQUISITION IRELAND LIMITED (FORMERLY KNOWN AS BANYULS LIMITED) By:

/s/ Orla Dunlea

Name: Orla Dunlea Title: Director MANJANO LIMITED By:

/s/ John Boyle

Name: John Boyle Title: Director CYPRIEN FCTAA LIMITED (TO BE RENAMED ENDO
IRELAND FINANCE LIMITED) By:

/s/ Orla Dunlea

Name: Orla Dunlea Title: Director



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By: DB Services New Jersey, Inc. By:

/s/ Raymond Chin

Name: Raymond Chin Title: Assistant Vice President By:

/s/ Deirdre Cesario

Name: Deirdre Cesario Title: Assistant Vice President



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENT NO. 1

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

 

CREDIT AGREEMENT

dated as of

February 28, 2014

among

ENDO LIMITED,

ENDO MANAGEMENT LIMITED,

ENDO LUXEMBOURG HOLDING COMPANY S.À R.L.,

ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L.,

ENDO LLC (FORMERLY KNOWN AS NIMA ACQUISITION, LLC),

The Lenders Party Hereto

DEUTSCHE BANK AG NEW YORK BRANCH

as Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender

and

RBC CAPITAL MARKETS, LLC

as Syndication Agent

and

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC,
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED and MORGAN STANLEY SENIOR
FUNDING, INC.

as Co-Documentation Agents

 

 

DEUTSCHE BANK SECURITIES INC., RBC CAPITAL MARKETS1,

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and MORGAN STANLEY SENIOR
FUNDING, INC.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     5962   

SECTION 1.03.

 

Terms Generally

     5963   

SECTION 1.04.

 

Accounting Terms; GAAP; Pro Forma Calculations

     6063   

SECTION 1.05.

 

Status of Obligations and Secured Obligations

     6164   

SECTION 1.06.

 

Maximum Amount With Respect to Secured Obligations of Endo and Subsidiaries

     65   

SECTION  1.071.06.

 

Special Luxembourg Provisions

     6265   

SECTION  1.081.07.

 

Criminal Code (Canada)

     6266   

SECTION  1.091.08.

 

Quebec Matters

     6266   

SECTION  1.101.09.

 

Quebec Security

     6366   

SECTION 1.10.

 

Par Transactions

     67   

ARTICLE II The Credits

     6467   

SECTION 2.01.

 

Commitments and Loans

     6467   

SECTION 2.02.

 

Loans and Borrowings

     6568   

SECTION 2.03.

 

Requests for Borrowings

     6669   

SECTION 2.04.

 

Determination of Dollar Amounts

     6770   

SECTION 2.05.

 

Swingline Loans

     6771   

SECTION 2.06.

 

Letters of Credit

     6972   

SECTION 2.07.

 

Funding of Borrowings

     7478   

SECTION 2.08.

 

Interest Elections

     7578   

SECTION 2.09.

 

Termination and Reduction of Commitments

     7680   

SECTION 2.10.

 

Repayment and Amortization of Loans; Evidence of Debt

     7780   

SECTION 2.11.

 

Prepayment of Loans

     7882   

SECTION 2.12.

 

Fees

     8185   

SECTION 2.13.

 

Interest

     8286   

SECTION 2.14.

 

Alternate Rate of Interest

     8387   

SECTION 2.15.

 

Increased Costs

     8488   

SECTION 2.16.

 

Break Funding Payments

     8589   

SECTION 2.17.

 

Taxes

     8589   

SECTION 2.18.

 

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

     8892   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     9094   

SECTION 2.20.

 

Incremental Credit Extensions

     9195   

SECTION 2.21.

 

Judgment Currency

     9499   

SECTION 2.22.

 

Defaulting Lenders

     9499   

SECTION 2.23.

 

Extensions of Loans and Commitments

     96101   

SECTION 2.24.

 

Loan Repurchases

     100105   

SECTION 2.25.

 

Refinancing Amendment

     101107   

SECTION 2.26.

 

Illegality

     102107   

ARTICLE III Representations and Warranties

     103108   

SECTION 3.01.

 

Organization; Powers; Subsidiaries

     103108   

SECTION 3.02.

 

Authorization; Enforceability

     104109   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     104109   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     104110   

SECTION 3.05.

 

Properties

     105110   

SECTION 3.06.

 

Litigation, Environmental and Labor Matters

     105110   

SECTION 3.07.

 

Compliance with Laws and Agreements

     106111   

SECTION 3.08.

 

Investment Company Status

     106111   

SECTION 3.09.

 

Taxes

     106111   

SECTION 3.10.

 

ERISA

     106111   

SECTION 3.11.

 

Disclosure

     106112   

SECTION 3.12.

 

Federal Reserve Regulations

     107112   

SECTION 3.13.

 

Liens

     107112   

SECTION 3.14.

 

[Reserved]

     107112   

SECTION 3.15.

 

[Reserved]

     107112   

SECTION 3.16.

 

Security Interest in Collateral

     107112   

SECTION 3.17.

 

Solvency

     107113   

SECTION 3.18.

 

USA Patriot Act

     108113   

SECTION 3.19.

 

Embargoed Persons

     108113   

SECTION 3.20.

 

Irish Financial Assistance

     109114   

SECTION 3.21.

 

Existing Credit Agreement[Reserved]

     109114   

SECTION 3.22.

 

Luxembourg Regulatory Matters

     109114   

ARTICLE IV Conditions

     110115   

SECTION 4.01.

 

Closing Date

     110115   

SECTION 4.02.

 

Each Credit Event after the Closing Date

     115120   

ARTICLE V Affirmative Covenants

     115121   

SECTION 5.01.

 

Financial Statements and Other Information

     115121   

SECTION 5.02.

 

Notices of Material Events

     118123   

SECTION 5.03.

 

Existence; Conduct of Business

     119124   

SECTION 5.04.

 

Payment of Obligations

     119124   

SECTION 5.05.

 

Maintenance of Properties; Insurance

     119125   

SECTION 5.06.

 

Books and Records; Inspection Rights

     120125   

SECTION 5.07.

 

Compliance with Laws and Material Contractual Obligations

     120125   

SECTION 5.08.

 

Use of Proceeds

     120126   

SECTION 5.09.

 

Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances

     121126   

SECTION 5.10.

 

Designation of Subsidiaries

     122128   

SECTION 5.11.

 

Ratings

     123128   

ARTICLE VI Negative Covenants

     123128   

SECTION 6.01.

 

Indebtedness

     123129   

SECTION 6.02.

 

Liens

     127133   

SECTION 6.03.

 

Fundamental Changes and Asset Sales

     130136   

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     133139   

SECTION 6.05.

 

Swap Agreements

     136141   

SECTION 6.06.

 

Transactions with Affiliates

     136142   

SECTION 6.07.

 

Restricted Payments

     136142   

SECTION 6.08.

 

Restrictive Agreements

     139144   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 6.09.

 

Amendments to Subordinated Indebtedness; Intercompany Proceeds Loans

     139145   

SECTION 6.10.

 

Sale and Leaseback Transactions

     140146   

SECTION 6.11.

 

Capital Expenditures

     140146   

SECTION 6.12.

 

Financial Covenants

     140146   

ARTICLE VII Events of Default

     141147   

ARTICLE VIII The Agents

     144151   

ARTICLE IX Miscellaneous

     149155   

SECTION 9.01.

 

Notices

     149155   

SECTION 9.02.

 

Waivers; Amendments

     150156   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     152158   

SECTION 9.04.

 

Successors and Assigns

     154160   

SECTION 9.05.

 

Survival

     157164   

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     158164   

SECTION 9.07.

 

Severability

     158164   

SECTION 9.08.

 

Right of Setoff

     158165   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process; Foreign Process
Agent

     158165   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     159166   

SECTION 9.11.

 

Headings

     160166   

SECTION 9.12.

 

Confidentiality

     160166   

SECTION 9.13.

 

Release of Liens and Guarantees

     160167   

SECTION 9.14.

 

USA PATRIOT Act

     161167   

SECTION 9.15.

 

Appointment for Perfection

     161167   

SECTION 9.16.

 

No Fiduciary Relationship

     161168   

SECTION 9.17.

 

Interest Rate Limitation

     162168   

SECTION 9.18.

 

Co-Borrower

     162168   

SECTION 9.19.

 

Parent Guarantor Option

     162169   

ARTICLE X Irish Holdco, Irish Sub Holdco and Lux Holdco Guaranty

     163169   

SECTION 10.01.

 

Irish Holdco, Irish Sub Holdco and Lux Holdco Guaranty

     163169   

SECTION 10.02.

 

Obligations Unconditional

     163170   

SECTION 10.03.

 

Reinstatement

     164171   

SECTION 10.04.

 

Certain Additional Waivers

     164171   

SECTION 10.05.

 

Remedies

     164171   

SECTION 10.06.

 

Rights of Contribution

     165171   

SECTION 10.07.

 

Guarantee of Payment; Continuing Guarantee

     165171   

SECTION 10.08.

 

Guarantee Limitations

     165172    SCHEDULES:      Schedule 1.01A – Agreed Security Principles   
Schedule 2.01 – Commitments    Schedule 2.06 – Existing Letters of Credit   
Schedule 2.13(f) – Provisions Relating to Bankers’ Acceptances, Drafts and B/A
Equivalent Notes   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page Schedule 3.01 – Subsidiaries    Schedule 3.06 – Material Litigation   
Schedule 3.07 – Compliance with Laws    Schedule 6.01 – Existing Indebtedness   
Schedule 6.02 – Existing Liens    Schedule 6.04 – Existing Investments   
Schedule 6.08 – Existing Restrictions    EXHIBITS:    Exhibit A – Form of
Assignment and Assumption    Exhibit B – Auction Procedures    Exhibit C – Form
of Letter of Credit Request    Exhibit D – Form of Solvency Certificate   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of February 28, 2014, among ENDO
LIMITED, a company duly incorporated under the laws of the Republic of Ireland
(Registered Number 534651) (the “Irish Holdco”), Endo Management Limited, a
company duly incorporated under the laws of the Republic of Ireland (Registered
Number 538432) (the “Irish Sub Holdco”), Endo Luxembourg Holding Company
S.à r.l., a société à responsabilité limitée (private limited liability company)
incorporated under the laws of Luxembourg, having its registered office at 65,
boulevard Grande-Duchesse Charlotte, L-1331 Luxembourg, with a share capital of
USD 17,000 and registered with the Luxembourg Register of Commerce and Companies
under number B182517 (“Lux Holdco”), Endo Luxembourg Finance Company I S.à r.l.,
a société à responsabilité limitée (private limited liability company)
incorporated under the laws of Luxembourg, having its registered office at 65,
boulevard Grande-Duchesse Charlotte, L-1331 Luxembourg, with a share capital of
USD 17,000 and registered with the Luxembourg Register of Commerce and Companies
under number B182645 (the “Lux Borrower”), Endo LLC (formerly known as NIMA
Acquisition, LLC), a limited liability company organized under the laws of
Delaware (the “Co-Borrower”), the LENDERS from time to time party hereto and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Issuing Bank and Swingline Lender.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means the proposed direct or indirect acquisition by the Canadian
Acquisition Sub of the Target pursuant to the Arrangement as provided for in the
Arrangement Agreement.

“Acquisition Consideration” means the aggregate consideration (in cash, Parent
common equity and Therapeutics common equity) to be paid to consummate the
Acquisition, exclusive of all fees and expenses.

“Acquisition Documentation” means, collectively, the Arrangement Documents and
all schedules, exhibits, annexes and amendments thereto, and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent for the Lenders hereunder; provided that as used herein
and in the other Loan Documents, for purposes of actions to be taken hereunder,
notices to be received or payments to be received or made in respect of Canadian
Dollar Revolving Loans, the term “Administrative Agent” shall mean the Canadian
Sub-Agent until such time (if any) as otherwise designated (on a prospective
basis) by the Administrative Agent. As appropriate, references herein to the
Administrative Agent shall include it acting in its capacity as Collateral
Agent.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Agents” has the meaning assigned to such term in Article VIII.

“Aggregate Available Revolving Commitment” means, at any time, the aggregate
Revolving Commitments then in effect minus the Revolving Credit Exposure of all
the Lenders at such time.

“Agreed Currencies” means (i) Dollars, (ii) euros, (iii) Japanese Yen,
(iv) Pounds Sterling, (v) Canadian Dollars and (vi) any other Foreign Currency
agreed to by the Administrative Agent and each of the Multicurrency Tranche
Lenders.

“Agreed Security Principles” means the Agreed Security Principles set forth on
Schedule 1.01A. For the avoidance of doubt, the Agreed Security Principles shall
only apply to Guarantees proposed to be granted by, assets of, and Equity
Interests in, Foreign Subsidiaries (other than Foreign Subsidiaries organized
under the laws of Canada or any Province, territory or subdivision thereof);
provided that in no event shall the Agreed Security Principles limit or delay
the requirement for the execution and delivery of, and maintenance of, the Lux
Security Documents and Irish Security Documents required to be executed and
delivered on the Closing Date pursuant to Sections 4.01(a)(iii)-(v) and the
taking of other steps as set forth in Sections 4.01(d)(i) and (e); provided,
further, that notwithstanding the foregoing, Section (J) of the Agreed Security
Principles shall apply to any non-U.S. and non-Canadian intellectual property
assets of any Loan Parties that are Domestic Subsidiaries or Canadian Domiciled
Loan Parties.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) solely in the case of 2014 Term B Loans, 1.75%, (b) the Prime Rate in
effect on such day, (c) the Federal Funds Effective Rate in effect on such day
plus  1⁄2 of 1% and (d) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Amalco” means Paladin Labs Canadian Holding Inc., the corporation formed by the
amalgamation of Canadian Acquisition Sub with 8601135 Canada Inc., 8601143
Canada Inc., 8601151 Canada Inc. and 8601160 Canada Inc., which will own,
directly or indirectly, all of the Equity Interests of Target after giving
effect to the Transactions.

 

2



--------------------------------------------------------------------------------

“Amendment Agreement” means Amendment No. 1 to the Credit Agreement, dated as of
June 12, 2015, by and among the Irish Holdco, the Borrowers, the other
Guarantors party thereto, the Administrative Agent, the Collateral Agent and the
Lenders party thereto.

“Amendment No. 1 Effective Date” means June 12, 2015.

“AMS” means American Medical Systems Holdings, Inc., a Delaware corporation.

“AMS Acquisition” means the acquisition by Endo, directly or indirectly, of all
the issued and outstanding Equity Interests of AMS.

“AMS Asset Sales” means the sale of American Medical Systems, LLC and its
related businesses.

“Applicable Lender” has the meaning assigned to such term in Section 2.06(d).

“Applicable Percentage” means, (a) with respect to any Multicurrency Tranche
Lender in respect of a Multicurrency Tranche Credit Event, its Multicurrency
Tranche Percentage, (b) with respect to any Dollar Tranche Lender in respect of
a Dollar Tranche Credit Event, its Dollar Tranche Percentage, (c) with respect
to any Term A Lender, a percentage equal to a fraction the numerator of which is
the outstanding principal amount of such Lender’s Term A Loans and the
denominator of which is the aggregate outstanding amount of the Term A Loans of
all Term A Lenders and (d) with respect to any Term B Lender, a percentage equal
to a fraction the numerator of which is the outstanding principal amount of such
Lender’s Term B Loans and the denominator of which is the aggregate outstanding
amount of the Term B Loans of all Term B Lenders. When references herein to the
“Applicable Percentage” refer to the aggregate outstandings hereunder, the
Applicable Percentage of each Lender shall be determined in a manner consistent
with the foregoing, but taking into account all of their relevant Revolving
Commitments (or related Revolving Credit Exposures) and outstanding Term Loans
hereunder. In making the foregoing determinations, if any of the relevant
amounts are denominated in a currency other than Dollars, the Dollar Amounts
thereof (as determined by the Administrative Agent in good faith) shall be
utilized. If the context indicates that the “Applicable Percentage” is to be
determined for a relevant Class or Tranche, then only the respective Class or
Tranche shall be included as otherwise provided above in determining the
relevant Applicable Percentages.

“Applicable Rate” means, for any day, (a) with respect to any Eurocurrency
Revolving Loan, any Eurocurrency Term A Loan, any Bankers’ Acceptance Loan, any
ABR Revolving Loan, any ABR Term A Loan, any Canadian Prime Rate Loan or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency/B/A
Discount Rate Spread for Revolving Loans”, “Eurocurrency Spread for Term A
Loans”, “ABR/Canadian Prime Rate Spread for Revolving Loans”, “ABR Spread for
Term A Loans” or “Commitment Fee Rate”, as the case may be, based upon the
Leverage Ratio applicable on such date:

 

     Leverage Ratio:    Commitment
Fee Rate     Eurocurrency/
Bankers
Acceptance
Spread for
Revolving
Loans     ABR Spread
/Canadian
Prime Rate
for
Revolving
Loans     Eurocurrency
Spread for
Term A Loans     ABR Spread
for Term A
Loans  

Category 1:

   < 2.25x      0.30 %      1.50 %      0.50 %      1.50 %      0.50 % 

Category 2:

   > 2.25x but < 2.75x      0.35 %      1.75 %      0.75 %      1.75 %      0.75
% 

Category 3:

   > 2.75x but < 3.50x      0.35 %      2.00 %      1.00 %      2.00 %      1.00
% 

Category 4:

   > 3.50x but < 4.50x      0.50 %      2.25 %      1.25 %      2.25 %      1.25
% 

Category 5:

   > 4.50x      0.50 %      2.50 %      1.50 %      2.50 %      1.50 % 

 

3



--------------------------------------------------------------------------------

and (b) with respect to (i) any Eurocurrency Term B Loan, 2.50% per annum and
(ii) any ABR Term B Loan, 1.50% per annum.

For purposes of the foregoing clause (a),

(i) if at any time the Irish Holdco fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 3 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Irish Holdco’s fiscal quarter ending June 30, 2014 and adjustments to the
Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arrangement” means an arrangement of the Target under section 192 of the CBCA
on the terms and subject to the conditions set forth in the Arrangement
Agreement.

“Arrangement Agreement” means the Arrangement Agreement dated as of November 5,
2013 among Endo, the Parent, the Irish Holdco, the Canadian Acquisition Sub,
Merger Sub, the Target and others (including, without limitation, all schedules
and exhibits thereto), as the same may be altered, amended, changed,
supplemented or with any provision or condition therein waived, in each case so
long as all such alterations, amendments, changes, supplements and waivers meet
the requirements of Section 4.01(i) (as measured against the Arrangement
Agreement as originally in effect) or as otherwise has been consented to in
writing by the Lead Arrangers.

“Arrangement Documents” means the Arrangement Agreement, the Plan of Arrangement
(as defined in the Arrangement Agreement) and any other documents executed or
issued, or to be executed or issued, by or on behalf of the Target to its
shareholders in respect of the Arrangement.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property in respect of which either the fair market value of such property or
the Disposition Consideration payable to the Irish Holdco or any of its
Restricted Subsidiaries exceeds $2,000,000.

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” means the principal amount of
Indebtedness (other than any subordinated Indebtedness owing by a Receivables
Entity to a Receivables Seller or a Receivables Seller to another Receivables
Seller in connection with the transfer, sale and/or pledge of Permitted
Receivables Facility Assets) which (i) if a Permitted Receivables Facility is
structured as a secured lending agreement or other similar agreement,
constitutes the principal amount of such Indebtedness or (ii) if a Permitted
Receivables Facility is structured as a purchase agreement or other similar
agreement, would be outstanding at such time under such Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement or such other similar agreement.

“Auction Manager” has the meaning assigned to such term in Section 2.24(a).

“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit B hereto.

“Auto Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.06(c).

“Auxilium Acquisition” means the acquisition by Irish Holdco, directly or
indirectly, of all of the issued and outstanding Equity Interests of Auxilium
Pharmaceuticals, Inc.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date with respect to the Revolving
Commitments (or with respect to any Extended Revolving Commitments, the Maturity
Date with respect thereto) and the date of termination of all of the Revolving
Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitments of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“B/A Discount Proceeds” means, in respect of any Bankers’ Acceptance or Draft to
be purchased by a Multicurrency Tranche Lender on any date pursuant to
Section 2.02(c) and Schedule 2.13(f) hereto, the difference between (i) the
result (rounded to the nearest whole Canadian cent, and with one-half of one
Canadian cent being rounded up) calculated on such day by dividing the aggregate
Face Amount of such Bankers’ Acceptance or Draft by the sum of one plus the
product of (x) the B/A Discount Rate (expressed as a decimal) applicable to such
Bankers’ Acceptance or Draft multiplied by (y) a fraction, the numerator of
which is the number of days in the term of such Bankers’ Acceptance or Draft and
the denominator of which is 365; and (ii) the aggregate applicable Drawing Fee.

“B/A Discount Rate” means:

(a) with respect to Bankers’ Acceptances to be purchased by a Multicurrency
Tranche Lender that is a Scheduled Bank, the CDOR Rate; and

(b) with respect to Bankers’ Acceptances or completed Drafts to be purchased by
a Multicurrency Tranche Lender that is not a Scheduled Bank, the CDOR Rate plus
ten (10) basis points (0.10%).

 

5



--------------------------------------------------------------------------------

“B/A Equivalent Note” has the meaning provided in Schedule 2.13(f) hereto.

“B/A Instruments” means, collectively, Bankers’ Acceptances, Drafts and B/A
Equivalent Notes, and, in the singular, any one of them.

“B/A Lender” means any Multicurrency Tranche Lender which is not a Non-B/A
Lender.

“Bankers’ Acceptance” means a Draft drawn by the Borrower and accepted by a
Multicurrency Tranche Lender with respect to Canadian Dollar Revolving Loans
pursuant to Section 2.02(c) and Schedule 2.13(f) hereto.

“Bankers’ Acceptance Loans” means (i) the creation of Bankers’ Acceptances or
(ii) the creation and purchase of completed Drafts and the exchange of such
Drafts for B/A Equivalent Notes, in each case as a component of the Canadian
Dollar Revolving Loans and as contemplated in Section 2.02(c) and
Schedule 2.13(f) hereto.

“Banking Services” means each and any of the following bank services provided to
the Irish Holdco or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrowers
or any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Irish Holdco
or any other Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, and any successor thereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, examiner, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

6



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Boca” means Boca Pharmacal, LLC, a Florida limited liability company.

“Boca Acquisition” means the acquisition by Endo, directly or indirectly, of all
of the issued and outstanding Equity Interests of Boca.

“Borrower” means the Lux Borrower (subject to Section 9.18) and/or, in respect
of any Incremental Loans pursuant to Section 2.20 (to the extent applicable),
the Canadian Borrower and/or the Irish Borrower.

“Borrower Materials” has the meaning assigned to such term in the final
paragraph of Section 5.01.

“Borrowing” means (a) Revolving Loans of the same Class, Type and currency made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Term Loans of the same
Class and Type made on the same date and, in the case of (x) Eurocurrency Loans
or (y) Bankers’ Acceptance Loans, in each case meeting the foregoing
requirements, as to which a single Interest Period is in effect or (c) a
Swingline Loan.

“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with an ABR Loan, a
Eurocurrency Loan, a Bankers’ Acceptance Loan or a Canadian Prime Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Agreed Currency in the London interbank market or the
principal financial center of the country of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euro).

“Canadian Acquisition Sub” means 8312214 Canada Inc., a corporation organized
under the laws of Canada, to be amalgamated with other Canadian corporations to
form Amalco on the Closing Date. References to Canadian Acquisition Sub herein
and in the other Loan Documents shall, from and after the Closing Date, mean
Amalco.

“Canadian Borrower” means a direct or indirect wholly-owned subsidiary of the
Lux Borrower (which is not a Subsidiary of the Co-Borrower) incorporated under
the laws of Canada or otherwise organized under the laws of Canada or any
province or territory thereof.

“Canadian Defined Benefit Plan” shall meanmeans a Canadian Pension Plan which
contains a “defined benefit provision”, as that term is defined in subsection
147.1(1) of the ITA.

 

7



--------------------------------------------------------------------------------

“Canadian Dollar Revolving Loans” means Multicurrency Tranche Revolving Loans
denominated in Canadian Dollars. Each Canadian Dollar Revolving Loan shall be a
Bankers’ Acceptance Loan or a Canadian Prime Rate Loan.

“Canadian Dollars”, “CAD” or “CAD$” refers to the lawful currency of Canada
(expressed in Canadian dollars).

“Canadian Domiciled Loan Party” means Amalco, the Target and any other Loan
Party incorporated or otherwise organized under the laws of Canada or any
province or territory thereof.

“Canadian Pension Event” shall mean (a) failure to make required contributions
in a timely manner to any Canadian Pension Plan in accordance with its terms and
applicable laws; (b) termination in whole or in part of any Canadian Defined
Benefit Plan; (c) the occurrence of any event which constitutes grounds under
applicable pension standards legislation for the applicable pension regulator to
terminate in whole or in part any Canadian Defined Benefit Plan or to remove the
administrator of any Canadian Pension Plan; (d) commencement of proceedings by
the applicable pension regulator to terminate in whole or in part any Canadian
Defined Benefit Plan; (e) withdrawal by Irish Holdco, Irish Sub Holdco, the Lux
Holdco, any Borrower or any Restricted Subsidiary from a “multi-employer pension
plan”, as such term is defined in the Pension Benefits Act (Ontario) or any
similar plan under pension standards legislation in another jurisdiction in
Canada; or (f) the revocation of the registration under the ITA of any Canadian
Pension Plan.

“Canadian Pension Plan” shall mean a “registered pension plan”, as that term is
defined in subsection 248(1) of the ITA, which is sponsored, administered or
contributed to by the Parent, the Irish Holdco or any of their Subsidiaries or
under which the Parent, the Irish Holdco or any of their Subsidiaries has any
liability, contingent or otherwise.

“Canadian Prime Rate” means, for any day, the rate of interest per annum
expressed on the basis of a 365-day or 366-day year (as applicable) equal to the
greater of (i) the per annum rate of interest quoted or established as the
“prime rate” of DB Canada which it quotes or establishes for such day as its
reference rate of interest in order to determine interest rates for commercial
loans made in Canadian Dollars in Canada to its Canadian borrowers and (ii) the
30-day CDOR Rate plus 100 basis points per annum, in each instance, as of such
day, adjusted automatically with each quoted or established change in such rate,
all without the necessity of any notice to the Irish Holdco, any Borrower or any
other Person. Any change in the Canadian Prime Rate due to a change in the
“prime rate” or the average rate for Canadian Dollar bankers’ acceptances shall
be effective as of the opening of business on the effective day of such change
in the “prime rate” or the average rate for Canadian Dollar bankers’
acceptances, respectively.

“Canadian Prime Rate Loans” means any Canadian Dollar Revolving Loan during the
period which it bears interest at a rate determined by reference to the Canadian
Prime Rate.

“Canadian Security Documents” means, collectively, that certain pledge and
security agreement (including any and all supplements thereto), those certain
deeds of moveable and immoveable hypothec and such other security documents, in
each case, dated on or prior to the Closing Date, initially between, as
applicable, the Lux Borrower, Amalco, the Target and the Collateral Agent, for
the benefit of the Collateral Agent and the other Secured Parties, and any other
pledge, security agreement, mortgage, hypothec or other security document
governed by the laws of a Canadian jurisdiction entered into on or after the
Closing Date by any other Loan Party (as required by this Agreement or any other
Loan Document) with the Collateral Agent or any other Secured Party.

 

8



--------------------------------------------------------------------------------

“Canadian Statutory Liens” means any Lien in respect of any property or assets
of a Canadian Domiciled Loan Party created by or arising pursuant to any
applicable legislation in favour of any Person (such as but not limited to a
Governmental Authority), including, without limitation, a Lien for the purpose
of securing such Canadian Domiciled Loan Party’s obligation to deduct and remit
employee source deductions and goods and services tax pursuant to the Income Tax
Act (Canada), the Excise Tax Act (Canada), the Canada Pension Plan (Canada), the
Employment Insurance Act (Canada) and any legislation in any jurisdiction
similar to or enacted in replacement of the foregoing from time to time.

“Canadian Sub-Agent” means DB Canada, or any other affiliate of Deutsche Bank AG
New York Branch designated by Deutsche Bank AG New York Branch to act in such
capacity.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Irish Holdco and its
Restricted Subsidiaries prepared in accordance with GAAP but excluding
(i) expenditures made in connection with any replacement, substitution or
restoration of property as a result of any involuntary loss of title, any
involuntary loss of, damage to or any destruction of, or any condemnation or
other taking (including by any Governmental Authority) of, any property of the
Irish Holdco or any of its Restricted Subsidiaries, (ii) expenditures
constituting consideration for any Permitted Acquisitions, (iii) expenditures
constituting interest capitalized during such period, (iv) expenditures that are
accounted for as capital expenditures of such Person and that actually are paid
for by a third party and for which no Loan Party has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other person, (v) expenditures made in connection with
the Headquarters Transaction and (vi) the purchase price of equipment that is
purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that, for the avoidance of doubt, any obligations relating to
a lease that was accounted for by such Person as an operating lease as of the
Closing Date and any similar lease entered into after the Closing Date by such
Person shall be accounted for as obligations relating to an operating lease and
not as Capital Lease Obligations.

“Cash Collateralized” means, with respect to any Letter of Credit, as of any
date, that the applicable Borrower shall have deposited in the LC Collateral
Account, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon pursuant to such documentation and
arrangements as are reasonably satisfactory to the Administrative Agent. “Cash
Collateralize” shall have the correlative meaning.

“CBCA” means the Canada Business Corporations Act and all regulations made
thereunder.

“CDOR Rate” means, on any day, the per annum rate of interest which is the rate
determined as being the arithmetic average of the rates (expressed as an annual
percentage rounded upwards to the nearest fifth decimal point) applicable to
Canadian Dollar bankers’ acceptances having a

 

9



--------------------------------------------------------------------------------

term equal or comparable maturity dates as the applicable Bankers’ Acceptance
Loans, as the case may be, proposed to be incurred by the Lux Borrower displayed
and identified as such on the display referred to as the “CDOR Page” (or any
display substituted therefor) of Reuters Monitor Money Rates Service as at
approximately 10:00 A.M. (New York City Time) on such day, or if such day is not
a Business Day, then on the immediately preceding Business Day (as adjusted by
the Canadian Sub-Agent in good faith after 10:00 A.M. (New York City Time) to
reflect any error in a posted rate of interest or in the posted average annual
rate of interest); provided, however, if such a rate does not appear on such
CDOR Page, then the CDOR Rate, on any day, shall be the discount rate quoted to
the Canadian Sub-Agent (determined as of 10:00 A.M. (New York City Time)) on
such day at which the Canadian Sub-Agent would purchase its own bankers’
acceptances in a comparable face amount and with comparable maturity dates to
the Bankers’ Acceptance Loans, proposed to be incurred by the Lux Borrower on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Closing Date), of Equity Interests representing
more than 3035% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
Persons who were neither (i) nominated by the board of directors of the Parent
nor (ii) appointed by directors so nominated; (c) the occurrence of a change of
control, or other similar provision, as defined in any agreement or instrument
evidencing any Material Indebtedness (triggering a default or mandatory
prepayment, which default or mandatory prepayment has not been waived in
writing); or (dc) any of (i) Irish Holdco ceasing to be a direct wholly-owned
subsidiary of the Parent, or (ii) Irish Sub Holdco ceasing to be a direct
wholly-owned Restricted Subsidiary of the Irish Holdco, (iii) Lux Holdco ceasing
to be a direct wholly-owned Restricted Subsidiary of Irish Sub Holdco, (iv) the
Lux Borrower ceasing to be a direct wholly-owned Restricted Subsidiary of the
Lux Holdco, (v) so long as the Endo Secured Intercompany Proceeds Loan remains
outstanding, US Holdco ceasing to be a wholly-owned direct or indirect
Restricted Subsidiary of the Lux Borrower, (vi) the Target ceasing to be a
wholly-owned direct or indirect Restricted Subsidiary of the Lux Borrower,
(vii) the Co-Borrower ceasing to be a wholly-owned direct or indirect Restricted
Subsidiary of the Lux Borrower, (viii) (x) prior to payment of the Endo Secured
Intercompany Proceeds Loan in full, Endo ceasing to be a direct or indirect
wholly-owned Restricted Subsidiary of US Holdco and (y) on and after payment of
the Endo Secured Intercompany Proceeds Loan in full, Endo ceasing to be a direct
or indirect wholly owned Restricted Subsidiary of the Lux Borrower, (ix) Lux Sub
Finco ceasing to be a wholly-owned direct or indirect Restricted Subsidiary of
the Lux Borrower or (x) so long as any 2013 Senior Notes remain outstanding, the
2013 Senior Notes Issuer ceasing to be a wholly-owned direct or indirect
Restricted Subsidiary of the Lux Borrower. For the avoidance of doubt, any of
the Transactions, as consummated pursuant to the Structure Paper, shall not be
deemed a Change in Control so long as, after giving effect thereto, clause
(d) above is complied with.any Borrower ceasing to be an indirect wholly-owned
subsidiary of Parent.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof shall be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented and (ii) all reports, notes, guidelines, rules, requests and
directives promulgated by

 

10



--------------------------------------------------------------------------------

the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Loans of a particular
Tranche; provided that any Loans within a Tranche having different Maturity
Dates, currency of denomination (except pursuant to a Class of revolving
commitments allowing extensions of credit thereunder in multiple currencies),
interest rates (except, in the case of Loans the interest on which is determined
by reference to the B/A Discount Rate, for differences as expressly provided in
such definition), repayments or other terms shall be regarded as separate
Classes of Loans and Borrowings for purposes of this Agreement, (b) any
Commitment, refers to whether such Commitment is a Commitment of a particular
Tranche; provided that any Commitments within a Tranche having different
Maturity Dates, currency of denomination (except pursuant to a Class of
revolving commitments allowing extensions of credit thereunder in multiple
currencies), interest rates (except, in the case of Loans the interest on which
is determined by reference to the B/A Discount Rate, for differences as
expressly provided in such definition), repayments or other terms shall be
regarded as separate Classes of Commitments for purposes of this Agreement and
(c) any Lender, refers to whether such Lender is a Lender of a particular
Tranche; provided that any Lender holding Loans or Commitments within a Tranche
having different Maturity Dates, currency of denomination (except pursuant to a
Class of revolving commitments allowing extensions of credit thereunder in
multiple currencies), interest rates (except, in the case of Loans the interest
on which is determined by reference to the B/A Discount Rate, for differences as
expressly provided in such definition), repayments or other terms shall be
regarded as a Lender with respect to separate Classes of Loans and/or
Commitments (as applicable) for purposes of this Agreement.

“Closing Date” means the date of the first Credit Event.

“Co-Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents, but only so long as the Collateral
Documents are then in effect, and any and all other property of any Loan Party,
now existing or hereafter acquired and wherever located, that may at any time be
or become subject to a security interest or Lien in favor of Administrative
Agent, on behalf of itself and the Secured Parties, to secure the Secured
Obligations; provided that Collateral shall exclude Excluded Assets.

“Collateral Agent” means Deutsche Bank AG New York Branch, in its capacity as
collateral agent for the Secured Parties.

“Collateral Documents” means, collectively, the US Security Agreement, each
Irish Security Document, each Lux Security Document, each Canadian Security
Document, the Mortgages and all other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Secured Obligations, and shall also include,
without limitation, all other security agreements, pledge agreements, mortgages,
deeds of trust, loan agreements, notes, guarantees, subordination agreements,
intercreditor agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matters whether heretofore, now, or hereafter executed by the Irish
Holdco or any of its Restricted Subsidiaries and delivered to the Administrative
Agent.

 

11



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Multicurrency Tranche Commitment, Dollar Tranche Commitment, Term A Loan
Commitment, Term B Loan Commitment, Incremental Revolving Commitment, Other
Refinancing Revolving Commitment, Incremental Term A Loan Commitment and
Incremental Term B Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Companies Act” means the Companies Act 1963 of Ireland.

“Computation Date” is defined in Section 2.04.

“Consolidated Cash Interest Expense” means, with reference to any period, the
Consolidated Interest Expense of the Irish Holdco and its Restricted
Subsidiaries paid or payable in cash and calculated on a consolidated basis for
such period but shall exclude, to the extent otherwise included in the
calculation of Consolidated Interest Expense for the applicable period, without
duplication, (i) debt issuance costs, debt discount or premium and other
financing fees and expenses, (ii) any cash costs associated with breakage in
respect of Swap Agreements, (iii) annual agency or trustee fees, unused line
fees and letter of credit fees and expenses and (iv) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations under any agreement governing Indebtedness.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary, unusual or non-recurring non-cash expenses
or losses incurred other than in the ordinary course of business, (vi) non-cash
expenses related to stock based compensation, (vii) fees and expenses directly
incurred or paid in connection with (w) mergers and acquisitions activities by
Endo, so long as such fees and expenses are all incurred on account of such
activities in the 2013 fiscal year, (x) the Transactions, (ythe Transactions and
the Par Transactions, (x) the acquisitions of Qualitest and Penwest, the AMS
Acquisition, the Boca Acquisition, the Auxilium Acquisition or any other
Permitted Acquisition and, to the extent permitted hereunder, Investments (other
than Permitted Acquisitions) and Dispositions, to the extent (A) not in excess
of $100,000,000 for each such Permitted Acquisition, Investment or Disposition
and (B) the aggregate amount of all such fees and expenses does not exceed
$200,000,000 during any fiscal year and (z and (y) to the extent permitted
hereunder, issuances or incurrence of Indebtedness, issuances of Equity
Interests or refinancing transactions and modifications of instruments of
Indebtedness, (viii) any non-recurring charges, costs, fees and expenses
directly incurred or paid directly as a result of discontinued operations (other
than such charges, costs, fees and expenses to the extent constituting losses
arising from such discontinued operations), (ix) all settlement payments paid to
Governmental Authorities in connection with any investigation (to the extent in
effect on, and disclosed in Endo’sParent’s public filings with the SEC, on the
ClosingAmendment No. 1 Effective Date) of the United States Department of Health
and Human Services, Office of Inspector General (OIG) or the United States
Department of Justice, (x) any unrealized losses in respect of Swap Agreements,
(xi) any other extraordinary, unusual or non-recurring cash charges or expenses
incurred outside of the ordinary course of business to the extent not in excess
of $100,000,000150,000,000 during any fiscal year, (xii) Milestone Payments and
Upfront Payments, (xiii) the amount of cost savings and synergies projected by
the Irish Holdco in good faith to be realized as a result of the Transactions,
the Par Transactions and the Auxilium Acquisition, the restructuring
transactions described in Endo’s Form 8-K dated June 5, 2013 or any Permitted
Acquisition, in each case within the first four consecutive fiscal quarters
following the consummation of such acquisition, calculated as though such cost
savings and synergies had been realized on the first day of such period and net
of the amount of actual benefits received during such period from such
acquisition; provided that,

 

12



--------------------------------------------------------------------------------

except with respect to the Transactions and the Par Transactions, (A) a duly
completed certificate signed by a Responsible Officer of the Irish Holdco shall
be delivered to the Administrative Agent certifying that such cost savings and
synergies are reasonably expected and factually supportable in the good faith
judgment of the Irish Holdco and (B) no cost savings or synergies shall be added
pursuant to this clause (xiii) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, (xiv) all payments paid (including
settlements and judgments) (A) pursuant to the Impax Settlement Agreement,
(B) to Governmental Authorities in connection with state drug price claims
brought by Governmental Authorities and (C) in respect of mesh device claims (to
the extent such claims were asserted on or prior to December 31, 20132014), in
each case as further described in Endo’s public filings with the SEC and
including any legal fees and expenses incurred in connection therewith, and
(xv) the aggregate amount of all other non-cash charges, expenses or losses
reducing Consolidated Net Income during such period (including all reserves
taken during such period on account of contingent cash payments that may be
required in a future period), minus, to the extent included in Consolidated Net
Income, (1) interest income, (2) income tax credits and refunds (to the extent
not netted from tax expense), (3) any cash payments made during such period in
respect of items described in clauses (v), (vi) or (xv) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were incurred,
(4) any non-recurring income or gains directly as a result of discontinued
operations, (5) any unrealized income or gains in respect of Swap Agreements and
(6) extraordinary, unusual or non-recurring income or gains realized other than
in the ordinary course of business, all calculated for the Irish Holdco and its
Restricted Subsidiaries in accordance with GAAP (to the extent applicable) on a
consolidated basis. For the avoidance of doubt, the foregoing additions to, and
subtractions from, Consolidated EBITDA shall not give effect to any items
attributable to the Unrestricted Subsidiaries. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period the Irish
Holdco or any Restricted Subsidiary shall have made any Material Disposition or
converted any Restricted Subsidiary into an Unrestricted Subsidiary, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition or to such conversion for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Irish Holdco or any Restricted Subsidiary shall have
made a Material Acquisition or converted any Unrestricted Subsidiary into a
Restricted Subsidiary, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.04(b) as if such Material Acquisition or such conversion occurred on
the first day of such Reference Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Irish Holdco and its Restricted Subsidiaries calculated on a consolidated basis
for such period with respect to (a) all outstanding Indebtedness of the Irish
Holdco and its Restricted Subsidiaries allocable to such period in accordance
with GAAP (including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers acceptance
financing and net costs and benefits under interest rate Swap Agreements to the
extent such net costs and benefits are allocable to such period in accordance
with GAAP) and (b) the interest component of all Attributable Receivables
Indebtedness of the Irish Holdco and its Restricted Subsidiaries for such
period. In the event that the Irish Holdco or any Restricted Subsidiary shall
have completed a Material Acquisition (other than a Drug Acquisition) or a
Material Disposition since the beginning of the relevant period, Consolidated
Interest Expense shall be determined for such period on a pro forma basis as if
such acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

 

13



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Irish Holdco and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period plus the aggregate amount of cash dividends or other cash distributions
actually paid to the Irish Holdco or any Restricted Subsidiary by the
Unrestricted Subsidiaries during such period; provided that (i) there shall be
excluded any income (or loss) of any Person other than the Irish Holdco or a
Restricted Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Irish Holdco or any wholly-owned
Restricted Subsidiary of the Parent and (ii) the aggregate amount of Restricted
Payments made by the Irish Holdco in any period pursuant to Section 6.07(k)
shall reduce Consolidated Net Income for such period.

“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Irish Holdco and its Restricted Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (to the extent otherwise
included therein) (a) all current liabilities (other than Borrowings under this
Agreement or current maturities of long-term Indebtedness), and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets, all computed on a consolidated basis in
accordance with GAAP.

“Consolidated Secured Debt” means, as of any date of determination and without
duplication, the aggregate principal amount of Consolidated Total Indebtedness
on such date to the extent such Indebtedness constitutes (without duplication)
(i) Secured Obligations or Indebtedness otherwise incurred pursuant to this
Agreement, (ii) Permitted First Lien Indebtedness and any Permitted Refinancing
Indebtedness in respect thereof, (iii) indebtedness outstanding pursuant to
Sections 6.01(w) and 6.01(x), and (iv) any other Indebtedness that is secured by
a Lien on any assets of the Irish Holdco or any of its Restricted Subsidiaries.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Irish Holdco and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Irish Holdco and its
Restricted Subsidiaries that is of a type that would be reflected on a
consolidated balance sheet of the Irish Holdco prepared as of such time in
accordance with GAAP and (b) Indebtedness of the type referred to in clause (a)
hereof of another Person guaranteed by the Parent or any of its Restricted
Subsidiaries; provided that Consolidated Total Indebtedness shall not include
Indebtedness in respect of any letter of credit or bank guaranty, except to the
extent of unreimbursed obligations in respect of any drawn letter of credit or
bank guaranty. For the avoidance of doubt and notwithstanding anything to the
contrary contained above, Consolidated Total Indebtedness includes (x) all
Attributable Receivables Indebtedness of the Irish Holdco and its Restricted
Subsidiaries and (y) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment of principal in respect of any
Disqualified Equity Interests of any Restricted Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” has the meaning assigned to such term in Section 3.18(a).

“Controlled Foreign Corporation” means any Subsidiary of the Lux Borrower
(i) which is a “controlled foreign corporation” within the meaning of
Section 957 of the Code or (ii) substantially all of the assets of which are
Equity Interests of Persons described in clause (i); provided that, for purposes

 

14



--------------------------------------------------------------------------------

of this Agreement, no Subsidiary of the Lux Borrower which was not a Controlled
Foreign Corporation on the Closing Date (or, if later, on the date Lux Borrower
first acquired (directly or indirectly) Equity Interests representing more than
50% of the voting power or value of such Person) shall constitute a Controlled
Foreign Corporation at any time thereafter for purposes hereof.

“Convertible Debt Security” means debt securities, the terms of which provide
for conversion into, or exchange for, Equity Interests (other than Disqualified
Equity Interests) of the Parent, cash in lieu thereof and/or a combination of
Equity Interests and cash in lieu thereof.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Loans or Revolving Commitments (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness
(including, if such Indebtedness includes any Other Refinancing Revolving
Commitments, the unused portion of such Other Refinancing Revolving Commitments)
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (and, in the case of Refinanced Debt
consisting, in whole or in part, of unused Revolving Commitments, Incremental
Revolving Commitments, Extended Revolving Commitments or Other Refinancing
Revolving Commitments, the amount thereof) except by an amount equal to unpaid
accrued interest and premium (including tender premium) thereon plus reasonable
upfront fees and original issue discount (“OID”) on such exchanging, extending,
renewing, replacing or refinancing Indebtedness, plus other reasonable and
customary fees and expenses in connection with such exchange, modification,
refinancing, refunding, renewal, replacement or extension, (ii) such
Indebtedness has a later maturity date than, and, except in the case of Other
Refinancing Revolving Commitments, a Weighted Average Life to Maturity equal to
or greater than, the Refinanced Debt, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, premiums and optional prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to the
lenders or holders providing such Indebtedness, than those applicable to the
Loans or Commitments being refinanced, or, except with respect Indebtedness
incurred pursuant to a Refinancing Amendment pursuant to clause (d) above, are
otherwise current market terms (in each case except for covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of incurrence of such Indebtedness) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, providing a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, and evidence
reasonably satisfactory to the Administrative Agent that the board of directors
of the Irish Holdco has determined in good faith that such terms and conditions
satisfy the requirement of this clause (iii) shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Irish Holdco within such five (5) Business Day period that it
disagrees with such determination (including a description of the basis upon
which it disagrees)) and (iv) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained in accordance with
Section 2.11(c)(2).

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

 

15



--------------------------------------------------------------------------------

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Swingline Lender or any other Lender.

“DB Canada” means Deutsche Bank AG, Canada Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise
acting in respect of its Canadian banking business.

“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Irish Holdco or any other
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied), (c) has failed,
within three (3) Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized signatory of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Designated Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, Permitted First Lien Indebtedness or Permitted
Junior Secured Refinancing Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Disposition” means a sale, transfer, lease, disposition or Exclusive License.

“Disposition Consideration” means (a) for any Disposition (other than an
Exclusive License), the aggregate fair market value of any assets sold,
transferred, leased or otherwise disposed of and (b) for any Exclusive License,
the aggregate cash payment paid to the Irish Holdco or any Restricted

 

16



--------------------------------------------------------------------------------

Subsidiary on or prior to the consummation of the Exclusive License (and which,
for the avoidance of doubt, shall not include any royalty, earnout, contingent
payment or any other deferred payment that may be payable thereafter).

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person or of the Parent or the Irish Holdco that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person or of the Parent or the Irish Holdco that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests); or

(c) is or may be redeemable (other than solely for Equity Interests in such
Person or of the Parent or the Irish Holdco that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity Interests)
or is or may be required to be repurchased by such Person or any of its
Affiliates (other than, at the option of such Person, solely for Equity
Interests in such Person or of the Parent or the Irish Holdco that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests), in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date that occurs 91 days after the Latest
Maturity Date.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment, if any, of such Dollar Tranche Lender to make Dollar Tranche
Revolving Loans and to acquire participations in Dollar Tranche Letters of
Credit and Swingline Loans hereunder, as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Dollar Tranche Lender’s Dollar Tranche Commitment as of the
Closing Date is set forth on Schedule 2.01, or in the Assignment and Assumption
(or other documentation contemplated by this Agreement) pursuant to which such
Dollar Tranche Lender shall have assumed its Dollar Tranche Commitment, as
applicable. The aggregate principal amount of the Dollar Tranche Commitments on
the Closing Date is $0.

“Dollar Tranche Credit Event” means a Dollar Tranche Revolving Borrowing of any
Class, the issuance of a Dollar Tranche Letter of Credit, an LC Disbursement
with respect to a Dollar Tranche Letter of Credit or any of the foregoing.

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet

 

17



--------------------------------------------------------------------------------

been reimbursed by or on behalf of the Borrowers at such time. The Dollar
Tranche LC Exposure of any Dollar Tranche Lender at any time shall be its Dollar
Tranche Percentage of the total Dollar Tranche LC Exposure at such time.

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or
holding Dollar Tranche Revolving Loans.

“Dollar Tranche Letter of Credit” means any standby or trade letter of credit
issued under the Dollar Tranche Commitments pursuant to this Agreement.

“Dollar Tranche Percentage” the percentage equal to a fraction the numerator of
which is such Lender’s Dollar Tranche Commitment and the denominator of which is
the aggregate Dollar Tranche Commitments of all Dollar Tranche Lenders (if the
Dollar Tranche Commitments of any Class have terminated or expired, the Dollar
Tranche Percentages shall be determined based upon the Dollar Tranche
Commitments of such Class most recently in effect, giving effect to any
assignments).

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans of any Class.

“Dollar Tranche Revolving Credit Exposure” means, with respect to any Dollar
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Dollar Tranche Lender’s Dollar Tranche Revolving Loans
and its Dollar Tranche LC Exposure and its Swingline Exposure at such time.

“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Lender
pursuant to Section 2.01(b). Each Dollar Tranche Revolving Loan shall be a
Eurocurrency Revolving Loan denominated in Dollars or an ABR Revolving Loan
denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lender” means any Lender which is not a Foreign Lender.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Draft” means at any time either a depository bill within the meaning of the
Depository Bills and Notes Act (Canada), or a bill of exchange, within the
meaning of the Bills of Exchange Act (Canada), drawn by the Lux Borrower on a
Multicurrency Tranche Lender and bearing such distinguishing letters and numbers
as such Multicurrency Tranche Lender may determine, but which at such time has
not been completed or accepted by such Multicurrency Tranche Lender.

“Drawing Date” means any Business Day fixed pursuant to Schedule 2.13(f) for the
creation of Bankers’ Acceptances or the purchase of completed Drafts and the
exchange thereof for B/A Equivalent Notes, in each case by a Multicurrency
Tranche Lender pursuant to Schedule 2.13(f).

“Drawing Fee” means, in respect of a Draft drawn by the Lux Borrower hereunder
and accepted by a B/A Lender or a Draft purchased by a Non-B/A Lender, a fee
calculated on the Face Amount of such Draft at a rate per annum equal to the
Applicable Rate on the Drawing Date of such Draft. Drawing Fees shall be
calculated on the basis of the term to maturity of the Draft and a year of 365
days (or 366 days in a leap year).

 

18



--------------------------------------------------------------------------------

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit.

“ECP” means an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans as reasonably determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices, all recurring fees and other fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (x) the life of
such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding (i) any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the Lenders thereunder and (ii) any customary consent
fees paid generally to consenting Lenders; provided that differences in the
Effective Yield of Loans denominated in Dollars from loans denominated in other
currencies shall be calculated by the Administrative Agent in good faith but
ignoring differences due to the currency differences or underlying base rates
employed (so long as reasonably equivalent in nature) (but giving effect to any
differences in interest rate margins, spreads or upfront fees or floors as
otherwise required above).

“Eligible Transferee” means an “accredited investor” (as defined in regulation D
of the Securities Act) that (x) is not a natural person, (y) is either (A) a
Person that would be a Foreign Lender capable of making the representation
contained in Section 2.17(j) on the date it becomes a Lender or (B) a Person
that would be a Domestic Lender and (z) is not a Defaulting Lender, in each case
at the time of the respective assignment or participation to such Person.

“Embargoed Person” has the meaning assigned to such term in Section 3.19.

“Endo” means Endo Health Solutions Inc., a Delaware corporation.

“Endo Maximum Secured Amount” means (a) on the Closing Date, the maximum
principal amount of Secured Indebtedness (as defined in the Existing Senior
Notes Indentures) that Endo would be permitted to incur on such date (after
giving effect to the repayment in full of all Indebtedness outstanding under the
Existing Credit Agreement on the Closing Date) pursuant to Section 4.09(b)(1) of
the Existing Senior Notes Indentures (for this purpose, after giving effect to
the principal amount of the Endo Secured Intercompany Proceeds Loan to be made
on the Closing Date but before giving effect to any other incurrence of Secured
Indebtedness (as defined in the Existing Senior Notes Indenture) pursuant to the
Transactions) and (b) after the end of each fiscal quarter of Endo thereafter at
such time as internal financial statements of Endo are available for the four
preceding fiscal quarters, the greater of (i) the Endo Maximum Secured Amount as
theretofore in effect and (ii) the aggregate amount of Secured Indebtedness (as
defined in the Existing Senior Notes Indentures and including the then
outstanding principal amount of the Endo Secured Intercompany Proceeds Loan, but
excluding all Indebtedness hereunder and any other Indebtedness secured equally
and ratably herewith or on a junior priority basis hereto (other than the Endo
Secured Intercompany Proceeds Loan), in each case that is subject to an
Intercreditor Agreement entered into by any Agent) that Endo and its
Subsidiaries would be permitted to incur on such date pursuant to
Section 4.09(b)(1) of the Existing Senior Notes Indentures; provided, however,
that at such time as no Existing Senior Notes remain outstanding (or such time
when the covenants applicable thereto are defeased, discharged or otherwise
modified so that the Endo Maximum Secured Amount is no longer required to ensure
compliance therewith) the Endo Maximum Secured Amount shall be deemed unlimited.

 

19



--------------------------------------------------------------------------------

“Endo Secured Intercompany Proceeds Loan” means an Intercompany Proceeds Loan
made to Endo on the Closing Date by US Holdco or any other Loan Party reasonably
satisfactory to the Administrative Agent, in a principal amount equal to the
funds to be utilized by Endo on the Closing Date to repay all amounts owing
pursuant to its Existing Credit Agreement (and accrued interest and fees and
other expenses payable in connection therewith), as well as any other amounts to
be utilized by Endo on the Closing Date to repay its other secured debt then
outstanding or such other amounts reasonably acceptable to the Administrative
Agent, it being understood and agreed that (i) the documentation for the Endo
Secured Intercompany Proceeds Loan shall be in form and substance reasonably
satisfactory to the Administrative Agent, (ii) the Endo Secured Intercompany
Proceeds Loan shall be guaranteed by all of Endo’s Restricted Subsidiaries that
are Loan Parties and that are not Controlled Foreign Corporations and shall be
secured by all Collateral owned by Endo and its Restricted Subsidiaries that are
Loan Parties and that are not Controlled Foreign Corporations, (iii) the
security interests referenced in preceding clause (ii) shall be on a junior and
fully subordinated basis to the security provided by Endo and its Subsidiaries
in respect of the obligations secured pursuant to the relevant Collateral
Documents to which they are parties, in each case pursuant to the Intercompany
Intercreditor Agreement or other subordination provisions in form and substance
reasonably satisfactory to the Administrative Agent, (iv) the Endo Secured
Intercompany Proceeds Loan (and all notes evidencing same) shall itself
constitute Collateral and shall be required to be pledged by the Loan Party who
is the obligee with respect to same pursuant to the relevant Collateral
Documents and (v) the aggregate principal amount of the Endo Secured
Intercompany Loan shall be reduced by actual repayments of the principal
thereof, but shall not otherwise be reduced or increased without the prior
written consent of the Administrative Agent or the Required Lenders.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment, including management or reclamation of natural
resources, and the management, Release or threatened Release of any Hazardous
Material or to occupational health and safety matters, as such occupational
health and safety matters relate to exposure or handling of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Irish Holdco or any Restricted Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include Convertible Debt
Securities or Permitted Convertible Debt Hedge Transactions.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

20



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Irish Holdco, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Irish Holdco or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan other than the PBGC premiums due but not delinquent
under Section 4007 of ERISA; (e) a determination that any Plan is, or is
expected to be considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA; (f) the receipt by the Irish Holdco or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (g) the incurrence by the Irish Holdco or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Irish Holdco or any of its ERISA Affiliates from any Multiemployer Plan;
(h) the receipt by the Irish Holdco or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Irish Holdco or any ERISA Affiliate
of any notice, concerning the imposition upon the Irish Holdco or any of its
ERISA Affiliates of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (i) the receipt by the Irish Holdco or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the Irish
Holdco or any ERISA Affiliate of any notice, that a Multiemployer Plan is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA; (j) the occurrence of any event which would trigger the full or partial
wind up of any occupational pension scheme (within the meaning of section 2 of
the Irish Pension Act 1990 (as amended) (the “Pensions Act”)) sponsored by the
Irish Holdco or its Subsidiaries (an “Irish Pension Scheme”); (k) the failure by
an Irish Pension Scheme to meet the minimum funding standard prescribed by Part
IV of the Pensions Act; (l) where any funding proposal (within the meaning of
section 49 of the Pensions Act) which has been put in place to address a deficit
within an Irish Pension Scheme goes off track (within the meaning of the Irish
Pensions Board’s prescribed guidance under section 49 of the Pensions Act);
(m) where a prosecution for an offence is brought under section 3 of the
Pensions Act against the sponsoring employer, trustees, administrator or other
agent concerning an Irish Pension Scheme or where the Irish Pensions Board
brings proceedings before the Irish High Court concerning an Irish Pension
Scheme under Part IX of the Pensions Act; (n) where the Irish Pensions Board
commences an investigation of or appoints an authorised officer over an Irish
Pension Scheme in accordance with its powers under Part II of the Pensions Act;
(o) where the Irish Pensions Ombudsman either makes a determination against or
brings enforcement proceedings against the sponsoring employer, trustees,
administrator or other agent concerning an Irish Pension Scheme; (p) where any
arbitration proceedings or proceedings before the Irish High Court are initiated
relating to a dispute between the sponsoring employer and the trustees and/or
members of an Irish Pension Scheme; or (q) the occurrence of any Canadian
Pension Event.

“Escrow Debt” means Indebtedness incurred in connection with any transaction
permitted hereunder for so long as proceeds thereof have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction.

“EU” means the European Union.

 

21



--------------------------------------------------------------------------------

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
(other than Canadian Dollars) and when used in reference to any Loan or
Borrowing, means that such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency/CAD Payment Office” of the Administrative Agent shall mean, for
each Foreign Currency, the office, branch, affiliate or correspondent bank of
the Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Parent and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Irish Holdco, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Accounts” has the meaning assigned to such term in the US Security
Agreement (in the case of accounts owned by a Loan Party that is a Domestic
Subsidiary) and the Canadian Security Documents (in the case of accounts owned
by a Canadian Domiciled Loan Party).

“Excluded Accounts” (i) any Deposit Account of a Loan Party that is used by such
Loan Party solely as a payroll account for the employees of such Loan Party,
(ii) Deposit Accounts consisting of withheld income taxes and federal, state or
local employment taxes in such amounts as are required in the reasonable
judgment of the Grantor in the ordinary course of business to be paid to the
Internal Revenue Service or state or local government agencies with respect to
current or former employees of any of the Loan Parties, (iii) Deposit Accounts
consisting of amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties and (iv) any Deposit Account the maximum
daily balance of which does not exceed $50,000 individually, or in the
aggregate, together with the maximum daily balance of all such other Deposit
Accounts excluded pursuant to this clause (iv) at any time, $250,000.

“Excluded Assets” means (a) motor vehicles and other equipment subject to a
certificate of title statute, (b) leasehold interests in real property (except
leasehold interests of the kind described in Section (E)1(y) of the Agreed
Security Principles), (c) assets subject to a Lien securing Capital Lease
Obligations, Synthetic Lease Obligations or purchase money debt obligations, in
each case in favor of a Person other than the Parent and its Subsidiaries and
permitted hereunder, if the contract or other agreement in which such Lien is
granted prohibits the creation of any other Lien on such assets (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
the UCC of any relevant jurisdiction or any other applicable law); provided that
such asset (i) will be an Excluded Asset

 

22



--------------------------------------------------------------------------------

only to the extent and for so long as the consequences specified above will
result and (ii) will cease to be an Excluded Asset and will become subject to
the Lien granted under the respective Collateral Document, immediately and
automatically, at such time as such consequences will no longer result, (d) any
fee-owned real property with an appraised value of less than $20,000,000,
(e) any lease, license, contract, property right or agreement to which any Loan
Party is a party or any of its rights or interests thereunder if and only for so
long as the grant of a Lien hereunder is prohibited by any law, rule or
regulation or will constitute or result in a breach, termination or default, or
requires any consent not obtained, under any such lease, license, contract,
property right or agreement (other than to the extent that (x) any such
applicable law, rule, regulation or term would be rendered ineffective pursuant
to the UCC of any relevant jurisdiction or any other applicable law or (y) the
respective lease, license, contract, property right or agreement is with, or for
the benefit of, the Parent or any of its Subsidiaries); provided that such
lease, license, contract, property right or agreement will be an Excluded Asset
only to the extent and for so long as the consequences specified above will
result and will cease to be an Excluded Asset and will become subject to the
Lien granted under the respective Collateral Documents, immediately and
automatically, at such time as such consequences will no longer result, (f) any
Excluded Equity Interests, (g) any assets to the extent expressly excluded
pursuant to the Agreed Security Principles, (h) any Margin Stock, (i) any
applications for trademarks or service marks filed in the United States Patent
and Trademark Office (“PTO”), or any successor office thereto pursuant to 15
U.S.C. §1051 Section 1(b) unless and until evidence of use of the mark in
interstate commerce is submitted to the PTO pursuant to 15 U.S.C. §1051
Section 1(c) or Section 1(d) andor (j) any Excluded Accounts.

“Excluded Equity Interests” means (a) any portion of the issued and outstanding
Equity Interests of a Pledge Subsidiary not required to be subject to a
perfected lien in favor of the Administrative Agent in accordance with
Section 5.09(b), (b) Equity Interests in entities where a Loan Party holds 50%
or less of the outstanding Equity Interests of such entity, to the extent a
pledge of such Equity Interests is prohibited by the organizational documents,
or agreements with the other equity holders, of such entity, (c) Equity
Interests in Unrestricted Subsidiaries or Receivables Entities, to the extent a
pledge of such Equity Interests is prohibited by the organizational documents,
or agreements with other equity holders, of such entity, (d) Equity Interests of
a Controlled Foreign Corporation in excess of 65% of the total combined voting
power of all classes of Equity Interests of such Controlled Foreign Corporation
entitled to vote and, (e) any other Equity Interests (or any portion thereof) to
the extent expressly excluded pursuant to the Agreed Security Principles and
(f) to the extent reasonably agreed to by the Collateral Agent, any Equity
Interests or membership interests in an unlimited liability company.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal. For purposes of this definition, “Swap Obligation” means, with
respect to any Guarantor, any obligation of the Irish Holdco or any Restricted
Subsidiary to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Excluded Taxes” means, with respect to any payments made to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account

 

23



--------------------------------------------------------------------------------

of any obligation of the Borrowers hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which it carries on a trade or business or is or is deemed to be a resident or
in which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located or carries on a trade of business,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Irish Holdco or a Borrower under Section 2.19(b)), any U.S.
federal withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 2.17(a),
(d) any Taxes attributable to such Person’s failure to comply with
Section 2.17(e) or Section 2.17(f) and (e) any United States federal withholding
tax that is imposed pursuant to FATCA.

“Exclusive License” means any license with a term greater than five (5) years
and made on an exclusive basis. “Exclusively License” shall have the correlative
meaning.

“Executive Order” has the meaning assigned to such term in Section 3.19.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 17, 2011, as amended and restated as of March 26,
2013, by and among Endo, the lenders party thereto, Morgan Stanley Senior
Funding, Inc. as administrative agent and other financial institutions party
thereto.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“Existing Senior Notes” means the 2010 Senior Notes and the 2011 Senior Notes.

“Existing Senior Notes Indentures” means the 2010 Senior Notes Indenture and the
2011 Senior Notes Indenture, in each case as in effect as of the Closing Date.

“Extended Commitments” means the Extended Term A Loan Commitment, the Extended
Term B Loan Commitment and the Extended Revolving Commitment.

“Extended Loans” means the Extended Term A Loans, the Extended Term B Loans and
the Extended Revolving Loans.

“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.23(a)(ii).

“Extending Revolving Lender” shall have the meaning given to such term in
Section 2.23(a)(ii).

“Extended Revolving Loans” means Revolving Loans made by one or more Lenders to
the Borrowers pursuant to Section 2.23.

“Extended Term A Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.23, to make Extended Term A Loans to the Lux
Borrower.

 

24



--------------------------------------------------------------------------------

“Extended Term A Loan” shall have the meaning given to such term in
Section 2.23(a)(iii).

“Extended Term B Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.23, to make Extended Term B Loans to the Lux
Borrower.

“Extended Term B Loans” shall have the meaning given to such term in
Section 2.23(a)(iv).

“Extended Term Loans” means Extended Term A Loans and Extended Term B Loans.

“Extending Term A Lender” shall have the meaning given to such term in
Section 2.23(a)(iii).

“Extending Term B Lender” shall have the meaning given to such term in
Section 2.23(a)(iv).

“Extension” shall have the meaning given to such term in Section 2.23(a).

“Extension Amendment” means any amendment entered into pursuant to
Section 2.23(c).

“Extension Offer” shall have the meaning given to such term in Section 2.23(a).

“Face Amount” means, in respect of a Draft, Bankers’ Acceptance or B/A
Equivalent Note, as the case may be, the amount payable to the holder thereof on
its maturity. The Face Amount of any Bankers’ Acceptance Loan shall be equal to
the aggregate Face Amounts of the underlying Bankers’ Acceptances, B/A
Equivalent Notes or Drafts, as the case may be.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain fee letter dated as of November 5, 2013,
originally by and among Deutsche Bank AG New York Branch, Deutsche Bank AG
Cayman Islands Branch, Deutsche Bank Securities Inc., Royal Bank of Canada and
Endo.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Irish Holdco.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Irish Holdco and its
Subsidiaries (subject to the penultimate paragraph of Section 5.01) required to
be delivered pursuant to Section 5.01(a) or 5.01(b) (or, for periods

 

25



--------------------------------------------------------------------------------

prior to the consummation of the Transactions, the financial statements of Endo
and its Restricted Subsidiaries and the Target and its Subsidiaries, in each
case on a combined basis and based upon the financial statements available prior
to the Closing Date).

“Financing SPV” means a limited purpose vehicle (whether or not a Restricted
Subsidiary) created in connection with an issuance of any securities that are
convertible into or exchangeable for, or with reference to, the Equity Interests
of the Parent.

“First Lien Intercreditor Agreement” means a “pari passu” Intercreditor
Agreement among the Administrative Agent and one or more Designated
Representatives for holders of Permitted Pari Passu Secured Refinancing Debt
and/or Permitted First Lien Indebtedness, which meets the requirements of clause
(i) of the definition of Intercreditor Agreement contained herein.

“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 3.19.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Loan Parties” means the Irish Holdco, the Irish Sub Holdco, the Lux
Holdco, the Lux Borrower and each Foreign Subsidiary that is a Subsidiary
Guarantor (including, without limitation, Amalco, the Target, Lux Sub Finco and
Irish Sub Finco).

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to

 

26



--------------------------------------------------------------------------------

purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the lesser of (a) the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee is made and
(b) the maximum amount for which the guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guarantee (or as set forth in
Section 10.08 hereto, as applicable), unless such primary payment obligation and
the maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of the Guarantee shall be such
guaranteeing Person’s maximum reasonably possible liability in respect thereof
as reasonably determined by the Parent in good faith.

“Guarantor” means the Irish Holdco, the Irish Sub Holdco, the Lux Holdco and the
Subsidiary Guarantors.

“Guaranty” means the Subsidiary Guaranty and the Guarantee set forth in Article
X.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of similar nature regulated pursuant to any Environmental
Law.

“Headquarters Transaction” means the Build to Suit Lease Agreement dated as of
October 28, 2011 among the RT/TC Atwater LP, as landlord, Endo Pharmaceuticals
Inc., as tenant, and Endo, as guarantor, in respect of Endo’s headquarters
located at 1400 Atwater Drive, Malvern, Pennsylvania 19355.

“Holding Company” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Immaterial Asset Sale” means any Disposition of property or series of related
Dispositions of in respect of which the fair market value of such property and
the Disposition Consideration payable to the Irish Holdco or any of its
Restricted Subsidiaries is equal to or less than $2,000,000.

“Impax Settlement Agreement” means the June 2010 Settlement and License
Agreement between Endo Pharmaceuticals Inc. and Impax Laboratories, Inc., as in
effect on the Closing Date.

“Incremental Amendment” means an Incremental Amendment among the applicable
Borrowers, the Administrative Agent and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders entered into pursuant to Section 2.20.

“Incremental Amount” means, at any time, an amount not to exceed
(a) $1,000,000,000 plus (b) if the Secured Leverage Ratio, at the time of
incurrence of such Incremental Amount (or, in the case of a Limited Condition
Acquisition, as of the date the definitive agreements for such Limited Condition
Acquisition are entered into) and after giving effect thereto on a pro forma
basis in accordance with Section 1.04(b), is less than or equal to 2.753.00 to
1.00 (assuming for purposes of such calculation

 

27



--------------------------------------------------------------------------------

that allany Incremental Revolving Commitments being incurred at the time of such
calculation are fully drawn and without netting cash proceeds of any Incremental
Loans or Incremental Equivalent Debt), an unlimited amount; provided that, if
the Secured Leverage Ratio set forth in clause (b) is satisfied on such date on
a pro forma basis, any such Indebtedness may, at the sole discretion of the Lux
Borrower, be incurred under clause (b) regardless of whether there is capacity
to incur such Indebtedness under clause (a).

“Incremental Commitments” means the Incremental Term A Loan Commitment, the
Incremental Term B Loan Commitment and the Incremental Revolving Commitment.

“Incremental Equivalent Debt” is defined in Section 6.01(w).

“Incremental Loans” means the Incremental Term Loans and the Incremental
Revolving Loans.

“Incremental Revolving Commitment” means any increase to an existing Class of
Revolving Commitments provided pursuant to Section 2.20.

“Incremental Revolving Lender” means a Lender with a Revolving Commitment or an
outstanding Revolving Loan as a result of an Incremental Revolving Commitment.

“Incremental Revolving Loans” means additional Revolving Loans made by one or
more Lenders to the Borrowers pursuant to Section 2.20.

“Incremental Term A Lender” means a Lender with an Incremental Term A Loan
Commitment or an outstanding Incremental Term A Loan.

“Incremental Term A Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term A Loans to the
Lux Borrower, the Canadian Borrower and/or the Irish Borrower, as applicable.

“Incremental Term A Loans” means Term A Loans made by one or more Lenders to the
Lux Borrower, the Canadian Borrower and/or the Irish Borrower, as applicable,
pursuant to Section 2.20. Incremental Term A Loans may be made in the form of
additional Term A Loans or, to the extent permitted by Section 2.20 and provided
for in the relevant Incremental Amendment, Other Term A Loans.

“Incremental Term B Lender” means a Lender with an Incremental Term B Loan
Commitment or an outstanding Incremental Term B Loan.

“Incremental Term B Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term B Loans to the
Lux Borrower, the Canadian Borrower and/or the Irish Borrower, as applicable.

“Incremental Term B Loans” means Term B Loans made by one or more Lenders to the
Lux Borrower, the Canadian Borrower and/or the Irish Borrower, as applicable,
pursuant to Section 2.20. Incremental Term B Loans may be made in the form of
additional Term B Loans or, to the extent permitted by Section 2.20 and provided
for in the relevant Incremental Amendment, Other Term B Loans.

“Incremental Term Lender” means any Incremental Term A Lender or any Incremental
Term B Lender.

 

28



--------------------------------------------------------------------------------

“Incremental Term Loan” means the Incremental Term A Loans and the Incremental
Term B Loans.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments or
other arrangements representing acquisition consideration, in each case entered
into in connection with an acquisition, but excluding (i) accounts payable not
more than 60 days overdue incurred in the ordinary course of business,
(ii) deferred compensation and (iii) any purchase price adjustment, royalty,
earnout, contingent payment or deferred payment of a similar nature incurred in
connection with an acquisition), (e) all Capital Lease Obligations and Synthetic
Lease Obligations of such Person, (f) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such obligations shall be deemed to be in an
amount equal to the lesser of (i) the amount of such Indebtedness and (ii) fair
market value of such property at the time of determination (in the Irish
Holdco’s good faith estimate), (i) all Guarantees by such Person of Indebtedness
of others, (j) all Attributable Receivables Indebtedness of such Person and
(k) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interests;
provided that, Indebtedness shall not include Escrow Debt. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes imposed on or with respect to any payments made
by or on account of any obligation of the Borrowers hereunder other than
(i) Excluded Taxes and (ii) Other Taxes.

“Information Memorandum” means any confidential information memorandum or lender
presentation relating to the Irish Holdco and its Subsidiaries (including Endo,
the Target and their respective Subsidiaries) and the loans and commitments
hereunder.

“Insolvency or Liquidation Proceeding” means, with respect to any Person,
(a) any voluntary or involuntary case or proceeding under any Debtor Relief Law
with respect to any such Person, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization, examinership or other similar case or
proceeding or private or judicial foreclosure with respect to any such Person or
with respect to all or any material portion of its assets, (c) any liquidation,
dissolution, reorganization or winding up of any such Person whether voluntary
or involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of all or any
material part of the assets and liabilities of any such Person. In addition, in
respect of Lux Holdco and the Lux Borrower, “Insolvency or Liquidation
Proceeding” shall also mean a Luxembourg Insolvency Event.

 

29



--------------------------------------------------------------------------------

“Intercompany Intercreditor Agreement” means that certain Intercompany
Intercreditor Agreement dated as of the Closing Date by and among US Holdco, the
Collateral Agent, Endo and the other grantors party thereto.

“Intercompany Proceeds Loans” means (1) one or more intercompany loans made by
the Lux Borrower (or the respective Borrower or, in the case of the proceeds of
the issuance of 2013 Senior Notes, by the 2013 Senior Notes Issuer) (a) with
respect to proceeds of Term Loans and/or 2013 Senior Notes, to Endo (either
directly or via one or more Subsidiary Guarantors that are acceptable to the
Administrative Agent, it being understood and agreed that any such intercompany
loans that are contemplated by the Structure Paper are acceptable to the
Administrative Agent) in an aggregate principal amount sufficient to enable Endo
to consummate the Refinancing, and/or (b) with respect to proceeds of Revolving
Loans or Swingline Loans, to any of the Lux Borrower or its Restricted
Subsidiaries (as otherwise permitted herein) for their working capital and
general corporate purposes and (2) any on-loans described above, and any other
loans made on the Closing Date by one or more Loan Parties to one or more other
Loan Parties, all of which shall be required to be reasonably satisfactory to
Administrative Agent; provided that (i) all Intercompany Proceeds Loans shall be
unsecured, except that (x) the Endo Secured Intercompany Proceeds Loan made on
the Closing Date shall be secured in accordance with the definition thereof
contained herein and (y) other Intercompany Proceeds Loans may be secured if
reasonably acceptable (and in amounts reasonably acceptable) to the
Administrative Agent so long as any such Intercompany Proceeds Loans are secured
on a junior and fully subordinated basis to the security provided by Endo and
its Subsidiaries in respect of the obligations secured pursuant to the relevant
Collateral Documents to which they are parties, in each case pursuant to the
Intercompany Intercreditor Agreement or other subordination provisions in form
and substance reasonably satisfactory to the Administrative Agent, (ii) each
such Intercompany Proceeds Loan is evidenced by a promissory note from the
respective borrower thereof and shall be payable to (and at all times owned by)
a Loan Party, (iii) each such promissory note is delivered and pledged to the
Collateral Agent pursuant to the Collateral Documents and (iv) such promissory
note (and any related documentation) is in form and substance reasonably
satisfactory to the Administrative Agent.

“Intercreditor Agreement” means one or more intercreditor agreements, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, entered into with the holders of any Indebtedness or any
Designated Representative thereof, that is to be secured on an equal and ratable
basis with, or on a junior priority basis to, the Secured Obligations. Without
limiting the foregoing, it is hereby acknowledged and agreed that each
Intercreditor Agreement (i) with the holders of any Indebtedness that is to be
secured on an equal and ratable basis with the Secured Obligations, shall, so
long as any Existing Senior Notes remain outstanding (unless the covenants
applicable thereto are defeased or otherwise modified so that the Endo Maximum
Secured Amount is no longer required to ensure compliance therewith), provide,
with respect to the security interests granted by Endo and its Restricted
Subsidiaries, that the same are subject to the Endo Maximum Secured Amount
(together with the Secured Obligations) in a manner consistent with
Section 1.06, with proceeds thereof to be applied as provided in said
Intercreditor Agreement and (ii) with the holders of any Indebtedness that is to
be secured on a junior priority basis to the Secured Obligations, shall
expressly provide that, so long as any Existing Senior Notes remain outstanding
(unless the covenants applicable thereto are defeased or otherwise modified so
that the Endo Maximum Secured Amount is no longer required to ensure compliance
therewith), no Indebtedness secured on a junior priority basis to the Secured
Obligations shall receive the proceeds of any security granted by Endo and its
Restricted Subsidiaries until the payment in full and discharge of all Secured
Obligations and other obligations secured equally and ratably therewith, and
shall likewise be subject to the Endo Maximum Secured Amount cap consistent with
preceding sub-clause (i) (with any such cap to apply to first secure all Secured
Obligations and any other obligations as described in preceding clause (i) until
the Endo Maximum Secured Amount cap has been fully utilized, and with only any
excess available under such cap to apply to secure Indebtedness secured on a
junior priority basis as described in this clause (ii)).

 

30



--------------------------------------------------------------------------------

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan and any Canadian
Prime Rate Loan (other than a Swingline Loan), the last Business Day of each
March, June, September and December and the applicable Maturity Date, (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the applicable
Maturity Date and (c) with respect to any Swingline Loan, the day that such Loan
is required to be repaid and the latest Maturity Date with respect to any
Revolving Commitments.

“Interest Period” means with respect to any Eurocurrency Borrowing or any
Borrowing of Bankers’ Acceptance Loans, the period commencing on the date of
such Borrowing and ending on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter (or, if acceptable to all
Lenders, twelve months thereafter), as the applicable Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing or any Borrowing of
Bankers’ Acceptance Loans only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing or any Borrowing of Bankers’ Acceptance Loans that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Intermediate Parent Entity” means any direct or indirect parent company of the
Lux Borrower that is a Restricted Subsidiary of the Irish Holdco. For the
avoidance of doubt, any such Intermediate Parent Entity shall be a Material
Restricted Subsidiary.

“Investment” has the meaning assigned to such term in Section 6.04.

“Irish Borrower” means a direct or indirect wholly-owned subsidiary of the Lux
Borrower (which is not a Subsidiary of the Co-Borrower) duly incorporated under
the laws of the Republic of Ireland.

“Irish Debenture” means that certain Irish law debenture (including any and all
supplements thereto), dated as of the Closing Date, among Irish Holdco, Irish
Sub Holdco, Irish Sub Finco and the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties.

“Irish Holdco” has the meaning assigned to such term in the preamble to this
Agreement.

“Irish Pension Scheme” has the meaning assigned to such term in the definition
of “ERISA Event”.

 

31



--------------------------------------------------------------------------------

“Irish Security Documents” means the Irish Debenture, the Irish Share Charge and
any other pledge or security agreement governed by the laws of the Republic of
Ireland entered into after the Closing Date by any other Loan Party (as required
by this Agreement or any other Loan Document), or any other Person.

“Irish Share Charge” means that certain Irish law charge over the shares of
Irish Sub Finco (including any and all supplements thereto), dated as of the
Closing Date, between Lux Sub Finco and the Collateral Agent, for the benefit of
the Collateral Agent and the other Secured Parties.

“Irish Sub Finco” means Endo Finance Limited, a company duly incorporated under
the laws of the Republic of Ireland having its registered office at 25 – 28
North Wall Quay, IFSC, Dublin 1 (Registered Number 538691).

“Irish Sub Holdco” has the meaning assigned to such term in the preamble to this
Agreement.

“Issuing Bank” means (a) solely with respect to standby Letters of Credit,
Deutsche Bank AG New York Branch and (b) each other Lender designated by the
Borrowers as an “Issuing Bank” hereunder that has agreed to such designation
(and is reasonably acceptable to the Administrative Agent), each in its capacity
as the issuer of one or more Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i), in each case so long as such
Person shall remain an Issuing Bank hereunder; provided that, solely with
respect to the Existing Letters of Credit, each issuer thereof shall be deemed
to be an Issuing Bank (and each reference in this Agreement to the “Issuing
Bank” solely when made in respect of the Existing Letters of Credit, shall be
deemed to refer to each issuer thereof). All references contained in this
Agreement and the other Loan Documents to the “Issuing Bank” shall be deemed to
apply equally to each of the institutions referred to in the foregoing sentence
of this definition in their respective capacities as issuers of any and all
Letters of Credit issued by each such institution. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Japanese Yen” or “¥” means the lawful currency of Japan.

“JV Subsidiary” means any Subsidiary (a) in which the Irish Holdco and its
Restricted Subsidiaries owns or controls less than 66 2⁄3% of the ordinary
voting power and (b) that is a joint venture with a third party unaffiliated
with the Irish Holdco or any other Subsidiary.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Other Refinancing Term
Commitment, any Other Refinancing Revolving Commitment, any Other Term Loan, any
Extended Term A Loan, any Extended Term B Loan, any Extended Commitment, any
Incremental Term Loan or any Incremental Revolving Commitments, in each case as
extended in accordance with this Agreement from time to time.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC

 

32



--------------------------------------------------------------------------------

Disbursements that have not yet been reimbursed by or on behalf of the Borrowers
at such time. The LC Exposure of any Multicurrency Tranche Lender at any time
shall be its Multicurrency Tranche Percentage of the total Multicurrency Tranche
LC Exposure at such time and the LC Exposure of any Dollar Tranche Lender at any
time shall be its Dollar Tranche Percentage of the total Dollar Tranche LC
Exposure at such time.

“Lead Arrangers” means Deutsche Bank Securities Inc., RBC Capital Markets,
Barclays Bank PLC, Citigroup Global Markets Inc., J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20, Section 2.25 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).means
the ratio of (i) Consolidated Total Indebtedness minus the aggregate amount (not
to exceed $400,000,000) of unrestricted and unencumbered (other than pursuant to
the Collateral Documents or Liens permitted by clauses (b), (t), (u), (v) or
(w) of Section 6.02) cash and Permitted Investments to (ii) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending with the end of
such fiscal quarter, all calculated for the Irish Holdco and its Restricted
Subsidiaries on a consolidated basis.

“LIBO Rate” means, for any Interest Period (a) with respect to any Term B Loan
that is a Eurocurrency Borrowing, the greater of (i) 0.75% per annum and
(ii) the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page on such screen) at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period, as the rate for deposits in the relevant
Agreed Currency in the London interbank market with a maturity comparable to
such Interest Period (the “Eurocurrency Base Rate”) and (b) with respect to any
other Eurocurrency Borrowing, the Eurocurrency Base Rate. In the event that the
Eurocurrency Base Rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” shall be determined by reference to such other publicly
available service displaying interest rates applicable to deposits in such
Agreed Currency in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which deposits in such Agreed Currency in reasonable market size and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means any Permitted Acquisition which the Irish
Holdco or any of its Restricted Subsidiaries is contractually committed to
consummate, the consummation of which is not conditioned on the availability of,
or on obtaining, third party financing.

 

33



--------------------------------------------------------------------------------

“Liquidity” means, at any time the same is to be determined, the sum of
(a) unencumbered cash and Permitted Investments held by the Parent and its
Restricted Subsidiaries, plus (b) the Aggregate Available Revolving Commitment
hereunder at such time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(g) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, any Incremental Amendment,
Extension Amendment or Refinancing Amendment, and any intercreditor agreements
and subordination agreements, and all written notices and certificates executed
and/or delivered to the Administrative Agent pursuant to this Agreement. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Parties” means, collectively, the Irish Holdco, Irish Sub Holdco, Lux
Holdco, US Holdco, Merger Sub, the Borrowers, the 2013 Senior Notes Issuer, Lux
Sub Finco, Irish Sub Finco and the other Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that (x) such local time shall mean London, England time, except as
set forth in clause (y) below or unless otherwise notified by the Administrative
Agent and (y) in the case of Canadian Dollar Revolving Loans, such local time
shall mean Toronto, Ontario time).

“Lux Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Lux Borrower Receivables Pledge Agreement” has the meaning assigned to such
term in the definition of Lux Security Documents.

“Lux Holdco” has the meaning assigned to such term in the preamble to this
Agreement.

“Lux Receivables Pledge Agreements” has the meaning assigned to such term in the
definition of Lux Security Documents.

“Lux Security Documents” means the following Luxembourg law governed agreements:
(a) a share pledge agreement dated as of the Closing Date and made between the
Irish Sub Holdco, as pledgor and the Collateral Agent over 100% of the pledgor’s
shares in Lux Holdco; (b) a share pledge agreement dated as of the Closing Date
and made between Lux Holdco, as pledgor and the Collateral Agent over 100% of
the pledgor’s shares in the Lux Borrower; (c) a share pledge agreement dated as
of the Closing Date and made between the Lux Borrower, as pledgor and the
Collateral Agent over 100% of the pledgor’s shares in the Lux Sub Finco
(together with the share pledge agreements described under clauses (a) and
(b) above, collectively referred to as the “Lux Share Pledge Agreements”); (d) a
receivables pledge agreement dated as of the Closing Date and made between the
Lux Borrower and the Collateral Agent over certain claims of the Lux Borrower in
any present or future Intercompany Proceeds Loans (the “Lux Borrower Receivables
Pledge Agreement”); and (e) a receivables pledge agreement dated as of the
Closing Date and made between Lux Sub Finco and the Collateral Agent over
certain

 

34



--------------------------------------------------------------------------------

claims of Lux Sub Finco in any present or future Intercompany Proceeds Loans
(the “Lux Sub Finco Receivables Pledge Agreement” and together with the Lux
Borrower Receivables Pledge Agreement, the “Lux Receivables Pledge Agreements”).

“Lux Share Pledge Agreements” has the meaning assigned to such term in the
definition of Lux Security Documents.

“Lux Sub Finco” means Endo Luxembourg Finance Company II S.à r.l., a société à
responsabilité limitée (private limited liability company) organized under the
laws of Luxembourg, having its registered office at 65, boulevard
Grande-Duchesse Charlotte, L-1331 Luxembourg, with a share capital of USD 17,000
and registered with the Luxembourg Companies Register under number B182794.

“Lux Sub Finco Receivables Pledge Agreement” has the meaning assigned to such
term in the definition of Lux Security Documents.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies.

“Luxembourg Guarantor” has the meaning assigned to such term in Section 11.08.

“Luxembourg Insolvency Event” means, in relation to each of Lux Holdco, the Lux
Borrower and Lux Sub Finco or any of its assets, any corporate action, legal
proceedings or other procedure or step in relation to bankruptcy (faillite),
insolvency, judicial or voluntary liquidation (liquidation judiciaire ou
volontaire), composition with creditors (concordat préventif de faillite),
moratorium or reprieve from payment (sursis de paiement), controlled management
(gestion contrôlée), fraudulent conveyance (action paulienne), general
settlement with creditors, reorganization or similar laws affecting the rights
of creditors generally.

“Majority in Interest” means, at any time (i) in the case of the Revolving
Lenders, Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than 50% of the sum of the aggregate Revolving
Credit Exposures and the unused aggregate Revolving Commitments at such time,
(ii) in the case of the Term A Lenders, Lenders holding outstanding Term A Loans
representing more than 50% of all Term A Loans outstanding at such time and
(iii) in the case of the Term B Lenders, Lenders holding outstanding Term B
Loans representing more than 50% of all Term B Loans outstanding at such time.
In making the above calculations, the Dollar Amounts (as determined in good
faith by the Administrative Agent) of all amounts denominated in currencies
other than Dollars shall be utilized. If the context indicates that the
“Majority in Interest” is to be determined for a relevant Class or Tranche, then
only the respective Class or Tranche shall be included as otherwise provided
above in determining the applicable Majority in Interest.

“Mandatory Convertible Preferred Stock” means an equity security mandatorily
convertible or exchangeable into Equity Interests of Parent.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board.

“Material Acquisition” means any Permitted Acquisition (other than a Drug
Acquisition) that involves the payment of Permitted Acquisition Consideration by
the Irish Holdco and its Restricted Subsidiaries in excess of $25,000,000.

 

35



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Irish Holdco and
the Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that involves payment of Disposition Consideration to
the Irish Holdco or any of its Restricted Subsidiaries in excess of $25,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Irish Holdco and its Restricted Subsidiaries in an aggregate
principal amount exceeding $100,000,000150,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Irish
Holdco or any Restricted Subsidiary in respect of any Swap Agreement at any time
shall be the aggregate amount (giving effect to any netting agreements) that the
Irish Holdco or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Restricted Subsidiary” means each Material Subsidiary that is a
Restricted Subsidiary.

“Material Subsidiary” means each Restricted Subsidiary (i) which, as of the most
recent fiscal quarter of the Irish Holdco, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than five percent (5%) of the
Irish Holdco’s Consolidated EBITDA for such period or (ii) which contributed
greater than five percent (5%) of the Irish Holdco’s Consolidated Total Assets
as of such date; provided that, if at any time the aggregate amount of
Consolidated EBITDA or Consolidated Total Assets attributable to all Restricted
Subsidiaries that are not Material Subsidiaries exceeds ten percent (10%) of
Consolidated EBITDA of the Irish Holdco and its Restricted Subsidiaries for any
such period or ten percent (10%) of Consolidated Total Assets of the Irish
Holdco and its Restricted Subsidiaries as of the end of any such fiscal quarter,
the Irish Holdco (or, in the event the Irish Holdco has failed to do so within
forty-five (45) days, the Administrative Agent) shall designate sufficient
Restricted Subsidiaries as “Material Subsidiaries” to eliminate such excess, and
such designated Restricted Subsidiaries shall for all purposes of this Agreement
constitute Material Subsidiaries. Notwithstanding anything to the contrary
contained herein, each of the Borrower, the Co-Borrower, any Permitted
Co-Borrower, the 2013 Senior Notes Issuer and any New Notes Issuer shall be
deemed at all times to be Material Subsidiaries.

“Maturity Date” means (i) with respect to the Term A Loans that have not been
extended pursuant to Section 2.23, the date occurring five years after the
Closing Date, (ii) with respect to the Term B Loans that have not been extended
pursuant to Section 2.23, the date occurring seven years after the Closing Date,
(iii) with respect to the Revolving Commitments of the Revolving Lenders that
have not been extended pursuant to Section 2.23, the date occurring five years
after the Closing Date, and (iv) with respect to any other tranche of Term Loans
or Revolving Commitments (including any Extended Term Loans, Other Term Loans,
Other Refinancing Term Commitments, Extended Revolving Commitments, Incremental
Revolving Commitments and Other Refinancing Revolving Commitments), the maturity
dates specified therefor in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment; provided that if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately succeeding
such day.

“Merger” means the merger of Merger Sub with and into Endo (with Endo to be the
surviving company of such merger).

 

36



--------------------------------------------------------------------------------

“Merger Sub” means RDS Merger Sub LLC, a limited liability company organized
under the laws of Delaware.

“Milestone Payments” means payments made under contractual arrangements existing
during the period of twelve months ending on the Closing Date or contractual
arrangements arising thereafter, in each case in connection with any Permitted
Acquisition to sellers (or licensors) of the assets or Equity Interests acquired
(or licensed) therein based on the achievement of specified revenue, profit or
other performance targets (financial or otherwise).

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.23(b).

“Minimum Tranche Amount” shall have the meaning given to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, title insurance, flood
certifications and flood insurance, opinions of counsel, surveys, appraisals and
environmental reports and other similar information and related certifications
as are requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

“Multicurrency Tranche Commitment” means, with respect to each Multicurrency
Tranche Lender, the commitment, if any, of such Multicurrency Tranche Lender to
make Multicurrency Tranche Revolving Loans and to acquire participations in
Multicurrency Tranche Letters of Credit hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Multicurrency Tranche Lender’s
Multicurrency Tranche Commitment as of the Closing Date is set forth on
Schedule 2.01, or in the Assignment and Assumption (or other documentation
contemplated by this Agreement) pursuant to which such Multicurrency Tranche
Lender shall have assumed its Multicurrency Tranche Commitment, as applicable.
The aggregate principal Dollar Amount of the Multicurrency Tranche Commitments
on the Closing Date is $750,000,000.

“Multicurrency Tranche Credit Event” means a Multicurrency Tranche Revolving
Borrowing of any Class, the issuance of a Multicurrency Tranche Letter of
Credit, an LC Disbursement with respect to a Multicurrency Tranche Letter of
Credit or any of the foregoing.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

 

37



--------------------------------------------------------------------------------

“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or holding Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Letter of Credit” means any standby or trade letter of
credit issued under the Multicurrency Tranche Commitments pursuant to this
Agreement.

“Multicurrency Tranche Percentage” the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments of any
Class have terminated or expired, the Multicurrency Tranche Percentages shall be
determined based upon the Multicurrency Tranche Commitments of such Class most
recently in effect, giving effect to any assignments).

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans of any Class.

“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, and without duplication, the sum of
the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans and its Multicurrency Tranche LC Exposure
at such time.

“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Lender pursuant to Section 2.01(c). Each Multicurrency Tranche Revolving
Loan shall be a Eurocurrency Loan denominated in an Agreed Currency (subject to
the limitation set forth in Section 2.01(c)(v)) or an ABR Loan denominated in
Dollars.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback Transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
that are directly attributable to such event (as determined reasonably and in
good faith by a Financial Officer); provided that on the date on which such
reserve is no longer required to be maintained, the remaining amount of such
reserve shall then be deemed to be Net Proceeds.

“New Notes Issuer” means, with respect to any incurrence of Indebtedness (or
issuance of notes), a newly-formed (at the time it first becomes a New Notes
Issuer or Permitted Co-Borrower) entity which is a wholly-owned direct
subsidiary of the Lux Borrower,any of (i) Irish Holdco, (ii) Endo Finance LLC,
(iii) Endo Finco Inc., (iv) the Co-Borrower, (v) the Canadian Borrower, (vi) any
other newly formed entity so long as such entity (x) is a Subsidiary Guarantor
and (y) owns no substantial

 

38



--------------------------------------------------------------------------------

assets (other than unsecured intercompany notes received by it from the Irish
Holdco or one or more of its Restricted Subsidiaries that are Loan Parties in
connection with unsecured loans made by the New Notes Issuer with proceeds of
the Indebtedness incurred by it) and owns no Equity Interests in any other
Persons and/or (vii) any Subsidiary Guarantor organized under the laws of the
United States of America (or any State thereof or the District of Columbia) or
Canada (or any Province, territory or subdivision). At the option of the
Borrower, a New Notes Issuer which also meets the requirements of the definition
of “Permitted Co-Borrower” contained herein may constitute both a New Notes
Issuer and a Permitted Co-Borrower.

“Non-B/A Lender” means any Multicurrency Tranche Lender which is unwilling or
unable to create Bankers’ Acceptances by accepting Drafts and which has
identified itself as a “Non-B/A Lender” by written notice to the Lux Borrower
and the Administrative Agent.

“Non-USD Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any Multicurrency Tranche Lender at any time, such Multicurrency Tranche
Lender’s Multicurrency Tranche Revolving Credit Exposure with respect to
Multicurrency Tranche Revolving Loans and Multicurrency Tranche Letters of
Credit, in each case denominated in Agreed Currencies other than Dollars.

“Non-USD Multicurrency Tranche Sublimit” means $500,000,000.

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund and any Canadian Pension Plan) or other similar program
established, contributed to (regardless of whether through direct contributions
or through employee withholding) or maintained outside the United States of
America by the Irish Holdco or any one or more of its Subsidiaries primarily for
the benefit of employees of the Irish Holdco or such Subsidiaries residing
outside the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership, examinership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Irish Holdco, the Borrowers and the other Loan Parties to any of the
Lenders, the Administrative Agent, the Collateral Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Closing Date or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.”

“Other Refinancing Commitments” means the Other Refinancing Revolving
Commitments and the Other Refinancing Term Commitments.

“Other Refinancing Loans” means the Other Refinancing Revolving Loans and the
Other Refinancing Term Loans.

 

39



--------------------------------------------------------------------------------

“Other Refinancing Revolving Commitments” means one or more Classes of Revolving
Commitments hereunder or Extended Revolving Commitments that result from a
Refinancing Amendment.

“Other Refinancing Revolving Loans” means the Revolving Loans made pursuant to
any Other Refinancing Revolving Commitment.

“Other Refinancing Term Commitments” means one or more Classes of Term Loan
Commitments hereunder that result from a Refinancing Amendment.

“Other Refinancing Term Loans” means one or more Classes of Term Loans that
result from a Refinancing Amendment.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, other than
Luxembourg registration duties (droits d’enregistrement) payable due to a
registration, submission or filing by the Administrative Agent, a Lender or an
Issuing Bank of any Loan Document, except if such registration, submission or
filing is required to maintain, establish, enforce or preserve the rights of the
Administrative Agent, a Lender or Issuing Bank under such Loan Document.

“Other Term A Loans” has the meaning set forth in Section 2.20(a).

“Other Term B Loans” has the meaning set forth in Section 2.20(a).

“Other Term Loans” means Other Term A Loans and Other Term B Loans.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Par” means Par Pharmaceutical Holdings, Inc., a Delaware corporation.

“Par Acquisition” means the acquisition of Par pursuant to the Par Acquisition
Agreement.

“Par Acquisition Agreement” means the Agreement and Plan of Merger (together
with all schedules and exhibits thereto), dated as of May 18, 2015, among Par,
Parent, Par Buyer, Irish Holdco, Endo, Hawk Acquisition ULC, a Bermudan
unlimited liability company, and Shareholder Representative Services LLC, a
Colorado limited liability company.

“Par Acquisition Incremental Commitments and Loans” means Incremental
Commitments and Incremental Loans in an aggregate principal amount not to exceed
the Par Incremental Amount that are incurred in connection with, or in
contemplation of, the Par Transactions.

 

40



--------------------------------------------------------------------------------

“Par Asset Sale Bridge Loans” means Incremental Loans incurred in connection
with, or in contemplation of, the Par Transactions with a final maturity date
not to exceed one year.

“Par Buyer” means Hawk Acquisition Ireland Limited (formerly known as Banyuls
Limited), a private limited company incorporated under the laws of Ireland.

“Par Closing Date” means the “Closing Date” as defined in the Par Acquisition
Agreement on which the Par Incremental Amount is funded.

“Par Commitment Letter” means the Amended and Restated Commitment Letter
(together with all exhibits, annexes and schedules thereto), dated June 2, 2015,
among Irish Holdco and the arrangers and initial lenders party thereto.

“Par Incremental Amount” means an amount not to exceed (a) Incremental Revolving
Commitments in an aggregate principal amount up to $250,000,000 plus
(b) Incremental Term B Loans in an aggregate principal amount up to
$5,000,000,000 plus (c) Par Asset Sale Bridge Loans in an aggregate principal
amount up to $1,000,000,000; provided that, the Par Incremental Amount shall
reduce to zero after the consummation of the Par Acquisition and the
establishment of the Par Acquisition Incremental Commitments and Loans
hereunder.

“Par New Senior Notes” means unsecured senior notes issued by Irish Holdco, Endo
Finance LLC and Endo Finco Inc. in a public offering or in a Rule 144A or other
private placement in connection with the Par Acquisition.

“Par Refinancing” shall have the meaning given to such term in the definition of
“Par Transactions”.

“Par Senior Bridge Loans” means loans made to the Borrowers under a senior
unsecured bridge loan facility. in connection with the Par Acquisition.

“Par Transactions” means collectively, (a) the Par Acquisition and other related
transactions contemplated by the Par Acquisition Agreement, (b) the incurrence
of new Incremental Loans hereunder pursuant to one or more Incremental
Amendments to be entered into after the Amendment No. 1 Effective Date, (c) the
issuance of the Par New Senior Notes or, in lieu of all or a portion thereof,
the incurrence of the Par Senior Bridge Loans, (d) the refinancing, repayment,
termination and discharge of (i) all outstanding loans and termination of
commitments under any credit facility (other than under certain ordinary course
local credit lines) to which Par or any of its subsidiaries is a party and
(ii) Par’s 7.375% Senior Notes due 2020 (the “Par Refinancing”) and (e) the
payment of all fees and expenses owing in connection with the foregoing.

“Parent” means Endo International PLC, a company incorporated in the Republic of
Ireland (Registered Number 534814).

“Parent Restricted Payment” has the meaning set forth in Section 6.07(e).

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

41



--------------------------------------------------------------------------------

“Penwest” means Penwest Pharmaceuticals Co., a Washington corporation.

“Permitted Acquisition” means the purchase or other acquisition by the Irish
Holdco or any Restricted Subsidiary of Equity Interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line (including rights in
respect of any drug or other pharmaceutical product) or line of business of),
any Person, or any Exclusive License of rights to a drug or other product line,
in a single transaction or a series of related transactions if (a) (i) in the
case of any purchase or other acquisition of Equity Interests in a Person, such
Person (including each subsidiary of such Person to the extent such subsidiary
was wholly-owned by such Person immediately prior to the purchase or
acquisition), upon the consummation of such purchase or acquisition, will be a
wholly-owned Restricted Subsidiary (including as a result of a merger or
consolidation or amalgamation between the Irish Holdco or any Restricted
Subsidiary and such Person, with, in the case of a merger or consolidation or
amalgamation involving the Irish Holdco, the Irish Sub Holdco, the Lux Holdco, a
Borrower, the 2013 Senior Notes Issuer, Lux Sub Finco or Irish Sub Finco, the
Irish Holdco, the Irish Sub Holdco, the Lux Holdco, Lux Sub Finco, Irish Sub
Finco, the 2013 Senior Notes Issuer or the applicable Borrower (as the case may
be) being the surviving entity) or (ii) in the case of any purchase, license or
other acquisition of other assets, such assets will be owned and/or licensed by
the Irish Holdco or a wholly-owned Restricted Subsidiary; (b) the business of
such Person, or the business conducted with such assets, as the case may be,
constitutes a business permitted by Section 6.03(b); and (c) at the time of and
immediately after giving effect (including pro forma effect) to any such
purchase, license or other acquisition (or, in the case of a Limited Condition
Acquisition, as of the date the definitive agreements for such Limited Condition
Acquisition are entered into), (i) no Default shall have occurred and be
continuing, and (ii) the Irish Holdco shall be in compliance with the covenants
set forth in Section 6.12 on a pro forma basis in accordance with
Section 1.04(b) (without any pro forma adjustment to Consolidated EBITDA for any
Drug Acquisition), (iii); and (d) at the time of any such purchase, license or
other acquisition, if the Permitted Acquisition Consideration with respect
thereto exceeds $50,000,000, the Irish Holdco shall have delivered to the
Administrative Agent a certificate of a Financial Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all the
requirements set forth in this definition have been satisfied with respect to
such purchase or other acquisition, together, except in the case of a Drug
Acquisition, with reasonably detailed calculations demonstrating satisfaction of
the requirements set forth in clause (c)(ii) above. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, the Par Acquisition
shall be a Permitted Acquisition.

“Permitted Acquisition Consideration” means the sum of the cash purchase price
for any Permitted Acquisition payable at or prior to the closing date of such
Permitted Acquisition (and which, for the avoidance of doubt, shall not include
any purchase price adjustment, royalty, earnout, contingent payment or any other
deferred payment of a similar nature) plus the aggregate principal amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition.

“Permitted Bond Hedge” means any Swap Agreement that (i) is settled (after
payment of any premium or any prepayment thereunder) through the delivery of
cash and/or Equity Interests (other than Disqualified Equity Interests) of the
Parent or (ii) initially is settled (after payment of any premium or any
prepayment thereunder) through the delivery of cash and/or Equity Interests
(other than Disqualified Equity Interests) of Endo or any entity acquired in an
acquisition permitted hereunder, until such time as it becomes, in accordance
with its terms, settled as set forth in the preceding clause (i), and in each
case is entered into in connection with any Convertible Debt Securities, one of
the purposes of which is, together with any Permitted Warrant entered into
concurrently therewith, to provide for an effectively higher conversion premium.

 

42



--------------------------------------------------------------------------------

“Permitted Co-Borrower” means, with respect to any incurrence of Indebtedness
(or issuance of notes), (a) the Co-Borrower or, (b) a newly-formed (at the time
it first becomes a Permitted Co-Borrower or New Notes Issuer) wholly-owned
Restricted Subsidiary, so long as such entity (x) is athe Canadian Borrower,
(c) the Irish Borrower or (d) any Subsidiary Guarantor and (y) owns no
substantial assets (other than unsecured intercompany notes received by it from
the Irish Holdco or one or more of its Restricted Subsidiaries that are Loan
Parties in connection with unsecured loans made by such Permitted Co-Borrower
with proceeds of the Indebtedness incurred by it) and owns no Equity Interests
in any other Persons. At the option of the Borrower, a Permitted Co-Borrower
which meets the requirements of the definition of “New Notes Issuer” contained
herein may constitute both a Permitted Co-Borrower and a New Notes Issuer.

“Permitted Convertible Debt Hedge Transaction” means (i) any Permitted Bond
Hedge and any Permitted Warrant or (ii) any capped call or similar transaction
having substantially the same economic effect as the foregoing.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or payable or are being
contested in compliance with Section 5.04 and Liens for unpaid utility charges;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than forty-five (45) days or
are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or employment laws or to secure other public, statutory or
regulatory obligations;

(d) deposits and other liens to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII or securing appeal or surety bonds
related to such judgments;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Irish Holdco or any Restricted Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Irish Holdco and the Restricted Subsidiaries in the ordinary
course of business;

(i) Canadian Statutory Liens in respect of any amount which may be overdue but
the validity of which is being contested in good faith and in respect of which
adequate reserves have been established in accordance with GAAP;

 

43



--------------------------------------------------------------------------------

(j) Liens or rights of distress reserved in or exercisable under any lease for
rent not at the time overdue or for compliance with the terms of such lease not
at the time in default;

(k) any obligations or duties affecting any Land due to any public utility or to
any municipality or government, or to any statutory or public authority, with
respect to any lease, franchise, grant, licence or permit in good standing and
any defects in title to structures or other facilities arising solely from the
fact that such structures or facilities are constructed or installed on Land
under government permits, leases or other grants in good standing; which
obligations, duties and defects in the aggregate do not materially impair the
use of such property, structures or facilities for the purpose for which they
are held; and

(l) the reservations, limitations, provisions and conditions, if any, expressed
in any original grant from Her Majesty in Right of Canada of any real property
located in Canada, provided they do not reduce the value of the assets of the
Person or materially interfere with the use of such assets in the operation of
the business of the Person.

“Permitted Exchange” means an exchange of real property of the Irish Holdco or
any Restricted Subsidiary which qualifies as a like kind exchange pursuant to
and in compliance with Section 1031 of the Code.

“Permitted First Lien Indebtedness” means Indebtedness in the form of senior
notes (but not term loans) secured on a pari passu first lien basis with the
Secured Obligations that is incurred after the Closing Date by the Lux Borrower
or any direct or indirect parent company thereof that is a Guarantor or any New
Notes Issuer (and may in any case be co-borrowed or co-issued by any Permitted
Co-Borrower on a joint and several basis); provided that (i) both immediately
prior to and after giving effect (including pro forma effect) thereto (or, in
the case of a Limited Condition Acquisition, as of the date the definitive
agreements for such Limited Condition Acquisition are entered into), no Default
or Event of Default shall exist or result therefrom, (ii) such Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to the date that is 91 days after the
Latest Maturity Date (it being understood that any provision requiring an offer
to purchase such Indebtedness as a result of a change of control or asset sale
shall not violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by the Parent or any Restricted Subsidiary of the Irish Holdco other
than the Loan Parties (which guarantees, if such Indebtedness is subordinated,
shall be expressly subordinated to the Secured Obligations on terms not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness), (iv) immediately after giving effect to the issuance, incurrence
or assumption of such Indebtedness (or, in the case of a Limited Condition
Acquisition, as of the date the definitive agreements for such Limited Condition
Acquisition are entered into), (x) the Secured Leverage Ratio on a pro forma
basis shall not be greater than 2.753.00 to 1.00 and (y) the Irish Holdco is in
pro forma compliance with the covenants set forth in Section 6.12, (v) the
holders of such Indebtedness or their Designated Representative shall have
entered into a First Lien Intercreditor Agreement, and (vi) such Indebtedness
shall contain covenants and events of default no more restrictive (taken as a
whole) to the Irish Holdco and its Restricted Subsidiaries than those contained
in this Agreement or such covenants and events of default are or current market
terms for such type of Indebtedness; provided that notwithstanding the
foregoing, the terms and conditions applicable to such Indebtedness may provide
for any additional or different covenants or events of default that are
applicable only during periods after the Maturity Date applicable to the Class
of Term Loans having the Latest Maturity Date on the date such Indebtedness is
issued, incurred or obtained; provided further that a certificate of a
Responsible Officer delivered to the Administrative Agent at least 5 Business
Days prior to the incurrence of such Indebtedness (or such shorter period as may
be agreed by the Administrative Agent in its sole discretion) stating that the
Irish Holdco has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing

 

44



--------------------------------------------------------------------------------

requirement unless the Administrative Agent notifies the Irish Holdco within 3
Business Days (or such shorter period as may be agreed by the Administrative
Agent in its sole discretion) of receipt of such certificate that it disagrees
with such determination. Permitted First Lien Indebtedness will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Indebtedness” means Indebtedness (including Subordinated
Indebtedness) that is incurred after the Closing Date by the Lux Borrower or any
direct or indirect parent company thereof that is a Guarantor or any New Notes
Issuer (and may in any case (except in the case of unsecured Indebtedness) be
co-borrowed or co-issued by any Permitted Co-Borrower on a joint and several
basis); provided that (i) both immediately prior to and after giving effect
(including pro forma effect) thereto (or, in the case of a Limited Condition
Acquisition, as of the date the definitive agreements for such Limited Condition
Acquisition are entered into), no Default or Event of Default shall exist or
result therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 91 days after the Latest Maturity Date (it being understood that
any provision requiring an offer to purchase such Indebtedness as a result of a
change of control (which may include, for the avoidance of doubt, the events
constituting a “Change in Control” under the 2008 Subordinated Convertible Notes
Indenture, after giving effect to any amendments thereto to be consummated on or
around the date hereof), delisting, or asset sale or any provision permitting
holders to convert such Indebtedness shall not violate the foregoing
restriction), (iii) such Indebtedness is not guaranteed by the Parent or any
Restricted Subsidiary of the Irish Holdco other than the Loan Parties (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Secured Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness),
(iv) immediately after giving effect to the issuance, incurrence or assumption
of such Indebtedness (or, in the case of a Limited Condition Acquisition, as of
the date the definitive agreements for such Limited Condition Acquisition are
entered into), the Irish Holdco is in pro forma compliance with the covenants
set forth in Section 6.12, (v) the aggregate principal amount of Indebtedness
permitted to be issued or incurred under this definition during such time as the
Leverage Ratio would equal or exceed the maximum permitted Leverage Ratio set
forth for the current period in Section 6.12(a) (for this purpose, assuming that
the maximum permitted Leverage Ratio permitted at the time was in fact 0.25 to 1
less than the ratio set forth in Section 6.12(a) for such period)exceed 6.50 to
1.00 (whether prior to or after giving effect (including pro forma effect)
thereto or, in the case of a Limited Condition Acquisition, as of the date the
definitive agreements for such Limited Condition Acquisition are entered into),
shall be limited to the greater of (x) together with the aggregate amount of all
Indebtedness incurred pursuant to Section 6.01(t), $500,000,000 and (y) 10% of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending as of the last day of the most recent fiscal quarter for which Financials
have been delivered at such time or, in the case of a Limited Condition
Acquisition, as of the date the definitive agreements for such Limited Condition
Acquisition are entered into (it being understood and agreed that, for the
avoidance of doubt, Indebtedness incurred during such time when the Leverage
Ratio is no greater than 6.50 to 1.00 (whether prior to or after giving effect
(including pro forma effect) thereto) shall be excluded from the limitation in
this clause (v)), (vi) if such Indebtedness is to be secured, (A) the Secured
Leverage Ratio shall be less than the maximum permitted Secured Leverage Ratio
set forth for the current period in Section 6.12(a) (for this purpose, assuming
that the maximum permitted Secured Leverage Ratio permitted at the time was in
fact 0.25 to 1 less than the ratio set forth in Section 6.12(a) for such period)
(whether prior to or after giving effect (including pro forma effect) thereto)
shall be excluded from the limitation in this clause (v)), (vi) if such
Indebtedness is to be secured, the or, in the case of a Limited Condition
Acquisition, as of the date the definitive agreements for such Limited Condition
Acquisition are entered into) and (B) the holders of such Indebtedness or their
Designated Representative shall have entered into a Second Lien Intercreditor
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and (vii) such Indebtedness shall contain covenants and events of default
no more restrictive (taken as a whole) to the Irish Holdco and its Restricted

 

45



--------------------------------------------------------------------------------

Subsidiaries than those contained in this Agreement or such covenants and events
of default are or current market terms for such type of Indebtedness; provided
that notwithstanding the foregoing, the terms and conditions applicable to such
Indebtedness may provide for any additional or different covenants or events of
default that are applicable only during periods after the Maturity Date
applicable to the Class of Term Loans having the Latest Maturity Date on the
date such Indebtedness is issued, incurred or obtained; provided further that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least 5 Business Days prior to the incurrence of such Indebtedness (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) stating that the Irish Holdco has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Irish Holdco within 3 Business Days (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion) of receipt of such certificate that it disagrees with such
determination. Permitted Indebtedness will include any Registered Equivalent
Notes issued in exchange therefor.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of P-2 (or
higher) according to Moody’s or A-2 (or higher) according to S&P (or such
similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) in the case of the Irish Holdco or any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of the Irish
Holdco or such Foreign Subsidiary for cash management purposes;

(g) investments in auction rate securities to the extent held by the Irish
Holdco or any Restricted Subsidiary on the Closing Date; and

(h) any other cash equivalent investments permitted by the Parent’s (or prior to
the Closing Date, Endo’s) investment policy as such policy is in effect and as
disclosed to the Administrative Agent prior to the ClosingAmendment No. 1
Effective Date and as such policy may be amended, restated, supplemented or
otherwise modified from time to time with the consent of the Administrative
Agent.

 

46



--------------------------------------------------------------------------------

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred after the Closing Date by the Lux Borrower or any direct or indirect
parent company thereof that is a Guarantor or any New Notes Issuer (and may in
any case be co-borrowed or co-issued by any Permitted Co-Borrower on a joint and
several basis) in the form of one or more series of second-lien secured notes or
second-lien secured loans; provided that (i) such Indebtedness is secured by all
or a portion of the Collateral on a second-priority basis with the Obligations
and is not secured by any property or assets of the Parent, the Irish Holdco or
any Subsidiary other than the Collateral, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness does not
mature or have scheduled amortization or scheduled payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default, in each case subject to and after giving effect to such offers and
rights under this Agreement) prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by the Parent, the Irish Holdco or any
of its Subsidiaries other than the Loan Parties, (vi) a Designated
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a Second Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Secured Refinancing Debt incurred after the Closing Date, then
the Irish Holdco, the Borrowers, the Subsidiary Guarantors, the Administrative
Agent and the Designated Representative for such Indebtedness shall have
executed and delivered a Second Lien Intercreditor Agreement and (vii) such
Indebtedness shall contain covenants and events of default no more restrictive
(taken as a whole) to the Irish Holdco and its Restricted Subsidiaries than
those contained in this Agreement or such covenants and events of default are or
current market terms for such type of Indebtedness; provided that
notwithstanding the foregoing, the terms and conditions applicable to such
Indebtedness may provide for any additional or different covenants or events of
default that are applicable only during periods after the Maturity Date
applicable to the Class of Term Loans having the Latest Maturity Date on the
date such Indebtedness is issued, incurred or obtained; provided further that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least 5 Business Days prior to the incurrence of such Indebtedness (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) stating that the Irish Holdco has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Irish Holdco within 3 Business Days (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion) of receipt of such certificate that it disagrees with such
determination. Permitted Junior Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred after the Closing Date by the Lux Borrower or any direct or indirect
parent company thereof that is a Guarantor or any New Notes Issuer (and may in
any case be co-borrowed or co-issued by any Permitted Co-Borrower on a joint and
several basis) in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by all or a portion of the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the Parent,
the Irish Holdco or any Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to

 

47



--------------------------------------------------------------------------------

repurchase upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default, in each case subject to and after
giving effect to such offers and rights under this Agreement) prior to the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by the
Parent, the Irish Holdco or any of its Subsidiaries other than the Loan Parties,
(vi) a Designated Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a First Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Pari Passu Secured Refinancing Debt incurred by the Lux
Borrower, then the Irish Holdco, the Borrowers, the Subsidiary Guarantors, the
Administrative Agent and the Designated Representative for such Indebtedness
shall have executed and delivered a First Lien Intercreditor Agreement and
(vii) such Indebtedness shall contain covenants and events of default no more
restrictive (taken as a whole) to the Irish Holdco and its Restricted
Subsidiaries than those contained in this Agreement or such covenants and events
of default are or current market terms for such type of Indebtedness; provided
that notwithstanding the foregoing, the terms and conditions applicable to such
Indebtedness may provide for any additional or different covenants or events of
default that are applicable only during periods after the Maturity Date
applicable to the Class of Term Loans having the Latest Maturity Date on the
date such Indebtedness is issued, incurred or obtained; provided further that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least 5 Business Days prior to the incurrence of such Indebtedness (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) stating that the Irish Holdco has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Irish Holdco within 3 Business Days (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion) of receipt of such certificate that it disagrees with such
determination. Permitted Pari Passu Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Receivables Facility” means a receivables facility or facilities
created under the Permitted Receivables Facility Documents and which is
designated as a “Permitted Receivables Facility” (as provided below), providing
for the transfer, sale and/or pledge by a Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to such Borrower and/or the Receivables Sellers) to (i) a Receivables
Entity (either directly or through another Receivables Seller), which in turn
shall transfer, sell and/or pledge interests in the respective Permitted
Receivables Facility Assets to third-party lenders or investors pursuant to the
Permitted Receivables Facility Documents in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from
such Borrower and/or the respective Receivables Sellers or (ii) a bank or other
financial institution, which in turn shall finance the acquisition of the
Permitted Receivables Facility Assets through a commercial paper conduit or
other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each clause (i) and clause (ii), no portion of the Indebtedness
or any other obligations (contingent or otherwise) under such receivables
facility or facilities (x) is guaranteed by the Parent, the Irish Holdco or any
Subsidiary of the Irish Holdco (excluding guarantees of obligations pursuant to
Standard Securitization Undertakings), (y) is recourse to or obligates the
Parent, the Irish Holdco or any other Subsidiary of the Irish Holdco in any way
(other than pursuant to Standard Securitization Undertakings) or (z) subjects
any property or asset of the Parent, the Irish Holdco or any other Subsidiary of
the Irish Holdco, directly or indirectly, contingently or otherwise, to the
satisfaction thereof (other than pursuant to Standard Securitization
Undertakings). Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent a certificate signed by a
Financial Officer of the Irish Holdco certifying that, to the best of such
officer’s knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions.

 

48



--------------------------------------------------------------------------------

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Irish Holdco and its Subsidiaries
which are transferred, sold and/or pledged to a Receivables Entity or a bank,
other financial institution or a commercial paper conduit or other conduit
facility established and maintained by a bank or other financial institution,
pursuant to a Permitted Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
such Receivables Entity, bank, other financial institution or commercial paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
the Irish Holdco and its Subsidiaries secured by Receivables (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of the Irish Holdco and its Subsidiaries which are made pursuant to a Permitted
Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as any such amendments, modifications,
supplements, refinancings or replacements (x) are not adverse, taken as a whole,
to the Lenders or (y) are otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables and any collections or
proceeds of any of the foregoing (including, without limitation, lock-boxes,
deposit accounts, records in respect of Receivables and collections in respect
of Receivables).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), (b) the final maturity
date of such Permitted Refinancing Indebtedness is no earlier than the maturity
date applicable to the Indebtedness being Refinanced (it being understood that,
in each case, any provision requiring an offer to purchase such Indebtedness as
a result of a change of control (which may include, for the avoidance of doubt,
the events constituting a “Change in Control” under the 2008 Subordinated
Convertible Notes Indenture, after giving effect to any amendments thereto to be
consummated on or around the date hereof), delisting, asset sale or similar
provision or any provision permitting holders to convert such Indebtedness shall
not violate the foregoing restriction), (c) if the Indebtedness (including any
Guarantee thereof) being Refinanced is by its terms subordinated in right of
payment to the Secured Obligations, such Permitted Refinancing Indebtedness
(including any Guarantee thereof) shall be subordinated in right of payment to
the Secured Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
taken as a whole (as determined in good faith by the board of directors of the
Irish Holdco), (d) such Permitted Refinancing Indebtedness contains mandatory
redemption (or similar provisions), if any, covenants, if any, and events of
default, if any, and is benefited by guarantees, if any, which are customary for
Indebtedness of such type (reasonably

 

49



--------------------------------------------------------------------------------

determined in good faith by the board of directors of the Irish Holdco), (e) no
Permitted Refinancing Indebtedness shall have direct obligors or contingent
obligors that were not the direct obligors or contingent obligors (or that would
not have been required to become direct obligors or contingent obligors) in
respect of the Indebtedness being Refinanced, (f) if the Indebtedness being
Refinanced is secured, such Permitted Refinancing Indebtedness may be secured on
terms no less favorable, taken as a whole, to the Secured Parties than those
contained in the documentation (including any intercreditor agreement) governing
the Indebtedness being Refinanced (reasonably determined in good faith by the
board of directors of the Irish Holdco) and (g) if the Indebtedness being
refinanced was subject to an Intercreditor Agreement, and if the respective
Permitted Refinancing Indebtedness is to be secured by the Collateral, the
Permitted Refinancing Indebtedness shall likewise be subject to an appropriate
Intercreditor Agreement. Notwithstanding anything to the contrary contained
above, (x) Permitted Refinancing Indebtedness in respect of the 2008
Subordinated Convertible Notes may only be incurred by the Parent or the Irish
Holdco (and may not be guaranteed by any of its Subsidiaries), (y) Permitted
Refinancing Indebtedness in respect of the Existing Senior Notes may only be
incurred by the Irish Holdco, the Lux Borrower or any New Notes Issuer, although
same may be (1) co-issued on a joint and several basis by any Permitted
Co-Borrower and/or (2) guaranteed by any or all of the Loan Parties and
(z) Permitted Refinancing Indebtedness in respect of (1) Permitted First Lien
Indebtedness incurred under Section 6.01(s) (or any Permitted Refinancing
Indebtedness previously incurred with respect thereto that is secured on a first
lien basis) or (2) Incremental Equivalent Debt incurred in the form of senior
secured notes under Section 6.01(w) shall, in each case, be incurred in the form
of notes (and not term loans).

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
after the Closing Date by the Lux Borrower or any direct or indirect parent
company thereof that is a Guarantor or any New Notes Issuer (and may in any case
be co-borrowed or co-issued by any Permitted Co-Borrower on a joint and several
basis) in the form of one or more series of unsecured notes or loans; provided
that (i) such Indebtedness is not secured by any property or assets of the
Parent, the Irish Holdco or any Subsidiary, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness does not
mature or have scheduled amortization prior to the Latest Maturity Date at the
time such Indebtedness is incurred (other than customary offers to repurchase
upon a change of control or asset sale and customary acceleration rights after
an event of default, in each case subject to and after giving effect to such
offers and rights under this Agreement), and (iv) such Indebtedness is not
guaranteed by the Parent, the Irish Holdco or any of its Subsidiaries other than
the Loan Parties. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Warrant” means (i) one or more call options in respect of the
Parent’s Equity Interests (not constituting Disqualified Equity Interests) sold
by the Parent or (to the extent sold prior to the Closing Date) by Endo or,
(ii) one or more call options initially in respect of Endo’s Equity Interests
(not constituting Disqualified Equity Interests) sold by Endo prior to the
Closing Date or (iii) one or more call options in respect of the Equity
Interests (and constituting Disqualified Equity Interests) of any entity
acquired in an acquisition permitted hereunder, in each case of clauses (i),
(ii) and (iii), sold concurrently with the entry into one or more Permitted Bond
Hedges and having an initial strike or exercise price (howsoever defined) that
is greater than the strike or exercise price (howsoever defined) of such
Permitted Bond Hedge.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Irish Holdco or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

50



--------------------------------------------------------------------------------

“Platform” has the meaning assigned to such term in the final paragraph of
Section 5.01.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and each Foreign
Subsidiary organized under the laws of Canada (or any province, territory or
subdivision thereof) and (ii) subject to the Agreed Security Principles, each
Foreign Subsidiary (other than any Foreign Subsidiary organized under the laws
of Canada (or any province, territory or subdivision thereof)).

“Pounds Sterling” means the lawful currency of the United Kingdom.

“PPSA” means, as applicable, the Personal Property Security Act (Ontario), the
Register of Personal and Movable Real Rights (Quebec) or the equivalent
legislation in any other province or territory of Canada.

“Prepayment Event” means:

(a) any Asset Sale described in Sections 6.03(a)(xix) and 6.03(a)(xxi) (other
than the Net Proceeds which, together with the aggregate amount of Net Proceeds
received from all such sales, transfers or other dispositions occurring in the
same fiscal year of the Irish Holdco, do not exceed $25,000,000100,000,000); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Irish Holdco or any Restricted Subsidiary with a fair market value
immediately prior to such event greater than $25,000,000100,000,000; or

(c) the incurrence by the Irish Holdco or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (excluding
Credit Agreement Refinancing Indebtedness required to be applied towards the
prepayment of any Obligations pursuant to Section 2.11(c)(2)) or permitted by
the Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Deutsche Bank AG New York Branch as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Process Agent” has the meaning assigned to such term in Section 9.09(e).

“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order, (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of
Section 1 of the Executive Order, (c) with whom a Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or
anti-laundering law, including the Executive Order, (d) who commits, threatens,
conspires to commit, or support “terrorism” as defined in the Executive Order,
(e) who is named as a “Specially designated national or blocked person” on the
most current list published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

 

51



--------------------------------------------------------------------------------

“Public Lender” has the meaning assigned to such term in in the final paragraph
of Section 5.01.

“Purchase Offer” has the meaning assigned to such term in Section 2.24(a).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an ECP and
can cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For
purposes of this definition, “Swap Obligation” has the meaning set forth in the
definition of Excluded Swap Obligation.

“Qualitest” means Generics International (US Parent), Inc. (doing business as
Qualitest Pharmaceuticals), a Delaware corporation.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.

“Receivables” means any right to payment created by or arising from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

“Receivables Entity” means any direct or indirect wholly-owned Subsidiary of the
Irish Holdco which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
the Irish Holdco nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Irish Holdco or such Subsidiary
than those that might be obtained at the time from persons that are not
Affiliates of the Irish Holdco and (b) to which neither the Irish Holdco nor any
other Subsidiary of the Irish Holdco has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results (other than pursuant to Standard Securitization
Undertakings). Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent an officer’s certificate of the
Irish Holdco certifying that, to the best of such officer’s knowledge and belief
after consultation with counsel, such designation complied with the foregoing
conditions.

“Receivables Sellers” means the Borrowers and those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any Receivables Entity).

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness”.

“Refinancing” means the following refinancing transactions (a) all Indebtedness
of Endo and its Subsidiaries under the Existing Credit Agreement (other than any
Existing Letters of Credit that are (or are deemed to be) Letters of Credit
issued hereunder) shall have been repaid in full, together with all accrued but
unpaid interest, fees and other amounts owing thereon, (b) all commitments,
security interests and guaranties in connection with the Indebtedness to be
refinanced pursuant to clause (a) above shall have been terminated and released,
all to the reasonable satisfaction of the Administrative Agent and (c) the
payment of all fees and expenses related to the foregoing transactions.

 

52



--------------------------------------------------------------------------------

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) the Irish Holdco, Irish Sub Holdco, Lux Holdco and the
Borrowers, (b) the Administrative Agent, (c) the Issuing Bank (in the case of
Other Refinancing Revolving Commitments or Other Refinancing Revolving Loans)
and (d) each Refinancing Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.25.

“Refinancing Lender” means, at any time, any bank, other financial institution
or institutional investor that, in any case, is not an existing Lender (and that
is not the Parent or any of its Subsidiaries or Affiliates) and that agrees to
provide any portion of any Credit Agreement Refinancing Indebtedness pursuant to
a Refinancing Amendment in accordance with Section 2.25; provided that each
Refinancing Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent and the Issuing Bank (in the case of Other
Refinancing Revolving Commitments or Other Refinancing Revolving Loans) (such
approval not to be unreasonably withheld or delayed), in each case to the extent
any such consent would be required from the Administrative Agent and the Issuing
Bank (in the case of Other Refinancing Revolving Commitments or Other
Refinancing Revolving Loans) under Section 9.04(b)(i) for an assignment of Loans
or Commitments to such Refinancing Lender.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Indemnified Person” of an indemnified person means (a) any controlling
person or controlled affiliate of such indemnified person, (b) the respective
directors, officers, or employees of such indemnified person or any of its
controlling persons or controlled affiliates and (c) the respective agents of
such indemnified person or any of its controlling persons or controlled
affiliates, in the case of this clause (c), acting at the instructions of such
indemnified person, controlling person or such controlled affiliate; provided
that each reference to a controlled affiliate or controlling person in this
sentence pertains to a controlled affiliate or controlling person involved in
the negotiation or syndication of this Agreement and the Loans.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration of Hazardous
Materials into the environment (including, without limitation, ambient air,
surface water, groundwater and surface or subsurface strata).

“Repricing Event” means (a) the incurrence by any Loan Party of any Indebtedness
(including, without limitation, any new or additional term loans under this
Agreement, whether incurred directly or by way of the conversion of Term B Loans
into a new tranche of replacement term loans under this Agreement) that is
broadly marketed or syndicated to banks and other institutional investors in

 

53



--------------------------------------------------------------------------------

financings similar to the facilities provided for in this Agreement, (i) having
an Effective Yield that is less than the applicable Effective Yield for Term B
Loans of the respective Type and (ii) the proceeds of which are used to prepay
(or, in the case of a conversion, deemed to prepay or replace), in whole or in
part, the outstanding principal of the Term B Loans; provided that in no event
shall any prepayment or repayment of Term B Loans in connection with a Change in
Control constitute a Repricing Event or (b) any effective reduction in the
Effective Yield of any Term B Loans (e.g., by way of amendment or waiver).

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time. For all purposes of determining
the Required Lenders hereunder, if any relevant Credit Exposures or unused
Commitments are denominated in currencies other than Dollars, the respective
Dollar Amounts (as determined in good faith by the Administrative Agent) thereof
shall be utilized.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, an executive vice president or, senior vice president,
manager, director or a Financial Officer. Unless otherwise specified, a
Responsible Officer refers to a Responsible Officer of the Irish Holdco.

“Restricted Payment” means (x) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Irish Holdco or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Irish Holdco or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Irish Holdco or any Restricted Subsidiary or (y) any amount
paid in cash to settle any Convertible Debt Securities or Permitted Convertible
Debt Hedge Transactions upon conversion. or exercise. For the avoidance of
doubt, any interest payments with respect to Convertible Debt Securities (prior
to the date of conversion) shall not constitute Restricted Payments.

“Restricted Subsidiary” means any Subsidiary of the Irish Holdco other than an
Unrestricted Subsidiary.

“Restructuring” means the corporate reorganization of the Parent and its
Subsidiaries (including Endo, the Target and their respective Subsidiaries) in
accordance with the Restructuring Documents.

“Restructuring Documents” means any agreements, instruments or other documents
executed or entered into in order to give effect to the steps and transactions
described in the Structure Paper.

“Revolving Commitment” means a Dollar Tranche Commitment or a Multicurrency
Tranche Commitment, as the context may require, and “Revolving Commitments”
means, collectively, the Dollar Tranche Commitments and the Multicurrency
Tranche Commitments.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Multicurrency Tranche Revolving Loans and Dollar Tranche Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

54



--------------------------------------------------------------------------------

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan, as the context may require, and “Revolving Loans” means,
collectively, the Dollar Tranche Revolving Loans and the Multicurrency Tranche
Revolving Loans.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Scheduled Bank” means a bank that is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).

“Scheduled Principal Repayment Dates” means the last day of each March, June,
September and December and the applicable Maturity Date.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” means a “junior lien” Intercreditor
Agreement among the Administrative Agent and one or more Designated
Representatives for holders of Permitted Junior Secured Refinancing Debt, which
meets the requirements of clause (ii) of the definition of “Intercreditor
Agreement” contained herein.

“Secured Leverage Ratio” means the ratio of (a) Consolidated Secured Debt minus
the aggregate amount (not to exceed $400,000,000) of unrestricted and
unencumbered (other than pursuant to the Collateral Documents or Liens permitted
by clauses (b), (t), (u), (v) or (w) of Section 6.02) cash and Permitted
Investments maintained by the Irish Holdco and the Loan Parties to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending as of the most recently completed fiscal quarter of the Irish Holdco, all
calculated for the Irish Holdco and its Restricted Subsidiaries on a
consolidated basis.

“Secured Obligations” means all Obligations, together with (i) all Swap
Obligations owing to any Person that is a Lender or an Affiliate of a Lender or
was a Lender or an Affiliate of a Lender at the time the applicable Swap
Agreement was entered into (excluding, in case of any Guarantor that is not an
ECP, any Excluded Swap Obligations) and (ii) Banking Services Obligations owing
to one or more Lenders or their respective Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders in respect of all other present and
future obligations and liabilities of the Irish Holdco and each Restricted
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iii) with respect to any Swap
Agreement, each Person that is a Lender or an Affiliate of a Lender or was a
Lender or an Affiliate of a Lender at the time such Swap Agreement was entered
into with such Person by the Irish Holdco or any Restricted Subsidiary,
(iv) each Lender and Affiliate of such Lender in respect of Banking Services
Agreements entered into with such Person by the Irish Holdco or any Restricted
Subsidiary, (v) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan Documents, and (vi) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

 

55



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time and any successor statute.

“Series” means, with respect to the Existing Senior Notes, each of (i) the 2010
Senior Notes, (ii) the 2011 Senior Notes described in clause (i) of the
definition of 2011 Senior Notes contained herein, and any Registered Equivalent
Notes issued in respect thereof, and (iii) the 2011 Senior Notes described in
clause (ii) of the definition of 2011 Senior Notes contained herein, and any
Registered Equivalent notes issued in respect thereof.

“Specified Acquisition Representations” means the representations made by (or
relating to) Endo and the Target and its subsidiaries in the Arrangement
Agreement as are material to the interests of the Lenders, but only to the
extent that Endo or (with respect to representations made by (or relating to)
Endo) the Target have (or Endo’s or the Target’s applicable affiliate has) the
right (determined without regard to any notice requirement) to terminate Endo’s
or the Target’s (or Endo’s or the Target’s affiliate’s) obligations (or to
refuse to consummate the Acquisition) under the Arrangement Agreement as a
result of a breach of such representations.

“Specified Obligations” means Obligations consisting of the principal of and
interest on outstanding Revolving Loans, reimbursement obligations in respect of
LC Disbursements and any interest with respect thereto, and fees.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (as it relates to organizational existence of the Loan
Parties), 3.02 (as it relates to the due authorization, execution, delivery and
performance of the Loan Documents and the enforceability thereof), 3.03 (as it
relates to no conflicts with or violations of organizational documents, the 2008
Subordinated Convertible Notes Indenture and the Existing Senior Notes
Indentures), 3.08, 3.12, 3.16 (subject to the final paragraph under
Section 4.01), 3.17, 3.18 and 3.19.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Irish Holdco or any Subsidiary
thereof in connection with a Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction in the commercial
paper, term securitization or structured lending market.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Structure Paper” has the meaning assigned to such term in Section 4.01(p).

 

56



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness of the Irish Holdco or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents, and includes the 2008 Subordinated
Convertible Notes.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

“Subsidiary” means any subsidiary of the Irish Holdco (unless a contrary
intention appears herein).

“Subsidiary Guarantor” means each Material Subsidiary (or any other Restricted
Subsidiary designated by the Irish Holdco as a Subsidiary Guarantor) that is
party to the Subsidiary Guaranty from time to time. The Subsidiary Guarantors as
of the Closing Date are the Lux Borrower, the Co-Borrower, US Holdco, Lux Sub
Finco, Irish Sub Finco, Endo, Amalco, the Target, each Subsidiary that was
(immediately prior to the Closing Date) a guarantor in connection with the
Existing Credit Agreement or any Existing Senior Notes, the 2013 Senior Notes
Issuer and any other direct or indirect wholly-owned Material Subsidiary of the
Irish Holdco. Notwithstanding anything herein or in any other Loan Document to
the contrary, (x) no Receivables Entity shall be required to be a Subsidiary
Guarantor and (y) no Subsidiary Guarantor shall cease to be a Subsidiary
Guarantor solely due to it ceasing to be a wholly-owned Subsidiary of the Irish
Holdco, so long as such Subsidiary Guarantor remains a Material Subsidiary.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Closing Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, including any modification thereto or any separate Guarantee executed
and delivered by any Foreign Loan Party in accordance with Section 5.09 and the
Agreed Security Principles.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Irish Holdco or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Irish Holdco or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements with a Lender or an Affiliate of a Lender or Person that
was a Lender or an Affiliate of a Lender at the time such Swap Agreement was
entered into, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Dollar Tranche Percentage of the total Swingline
Exposure at such time.

 

57



--------------------------------------------------------------------------------

“Swingline Lender” means Deutsche Bank AG New York Branch, in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations. For purposes of Section 6.02, a Synthetic Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Target” means Paladin Labs Inc., a corporation continued under the laws of
Canada.

“Target Material Adverse Effect” means (with capitalized terms used in this
definition and not otherwise defined in this Agreement having the meanings
assigned thereto in the Arrangement Agreement) any result, fact, change, effect,
event, circumstance, occurrence or development that, taken together with all
other results, facts, changes, effects, events, circumstances, occurrences or
developments has, or would reasonably be expected to have, a material and
adverse effect on the business, operations, results of operations or condition
(whether financial or otherwise) of the Target and its Subsidiaries, taken as a
whole; provided, however, that any result, fact, change, effect, event,
circumstance, occurrence or development shall not be deemed to constitute, and
shall not be taken into account in determining whether there has been, a Target
Material Adverse Effect to the extent that such result, fact, change, effect,
event, circumstance, occurrence or development arises out of or results from
(a) changes, developments or conditions in or relating to general international,
political, economic or financial or capital market conditions, or political,
economic or financial or capital market conditions in any jurisdiction in which
the Target or any of its Subsidiaries operate or carry on business; (b) changes,
developments or conditions resulting from any act of sabotage or terrorism or
any outbreak of hostilities or declared or undeclared war, or any escalation or
worsening of such acts of sabotage, terrorism, hostilities or war; (c) any
earthquake, hurricane, tornado or other similar natural disaster; (d) changes or
developments in or relating to currency exchange or interest rates; (e) changes
or developments generally affecting the pharmaceutical industry; (f) any change
in IFRS or U.S. GAAP; (g) any actions taken (or omitted to be taken) by the
Target upon the express written request of Endo; or (h) any failure by the
Target to meet projections of revenue, earnings or other financial measures in
and of itself (provided that the underlying cause of such failure may be taken
into account in determining whether a Target Material Adverse Effect has
occurred unless otherwise excluded under this definition); provided, however,
that the effect of the changes or developments described in clauses (a) through
(f) above shall not be excluded to the extent that any of the changes or
developments referred to therein disproportionately adversely affect the Target
and its Subsidiaries, taken as a whole, in comparison to other Persons who
operate in the same industry as the Target and its Subsidiaries.

 

58



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term A Lender” means, as of any date of determination, each Lender that holds
Term A Loan Commitments or Term A Loans.

“Term A Loan Commitments” means the 2014 Term A Loan Commitments and any
Incremental Term A Loan Commitments.

“Term A Loans” means the 2014 Term A Loans, any Incremental Term A Loan
(including any Other Term A Loan), any Other Refinancing Term Loans of the
applicable Class or any Extended Term A Loan.

“Term B Lender” means, as of any date of determination, each Lender that holds
Term B Loan Commitments or Term B Loans.

“Term B Loan Commitments” means the 2014 Term B Loan Commitments and any
Incremental Term B Loan Commitments.

“Term B Loans” means the 2014 Term B Loans, any Incremental Term B Loan
(including any Other Term B Loan), any Other Refinancing Term Loans of the
applicable Class or any Extended Term B Loan.

“Term Lender” means any Term A Lender, any Term B Lender, any Incremental Term
Lender, any Extending Term A Lender or any Extending Term B Lender.

“Term Loan” means a Term A Loan or a Term B Loan.

“Term Loan Commitments” means the Term A Loan Commitments and the Term B Loan
Commitments.

“TEU” means a security (or combination of securities) that is composed of a
prepaid stock purchase contract relating to the Equity Interest of Parent and an
amortizing note.

“Therapeutics” means Knight Therapeutics, a corporation organized under the laws
of Canada.

“Trading With the Enemy Act” has the meaning assigned to such term in
Section 3.19.

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following comprises a separate Tranche:
(a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving Loans and
Multicurrency Tranche Letters of Credit, (b) Dollar Tranche Commitments, Dollar
Tranche Revolving Loans, Dollar Tranche Letters of Credit and Swingline Loans,
(c) Term A Loan Commitments and Term A Loans, and (d) Term B Loan Commitments
and Term B Loans.

 

59



--------------------------------------------------------------------------------

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, (c) the execution, delivery and
performance by the applicable Loan Parties of the 2013 Senior Notes Indenture,
the issuance of 2013 Senior Notes pursuant thereto and the deposit into and
subsequent release from escrow of such 2013 Senior Notes, (d) the granting of
Liens pursuant to the Collateral Documents, (e) the Acquisition (including the
execution of the Arrangement Agreement and payment of the Acquisition
Consideration), (f) the Refinancing and the making of any Intercompany Proceeds
Loans in connection therewith, (g) any other transactions related to or entered
into in connection with any of the foregoing (including the transactions
specifically set forth in the Structure Paper (including the making of the Endo
Secured Intercompany Proceeds Loan as contemplated by the definition thereof and
the making of the other Intercompany Proceeds Loans as contemplated by the
Structure Paper) and the Restructuring Documents) and (h) the payment of the
fees and expenses incurred in connection with any of the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to Loans or
Borrowings in a single currency and whether the rate of interest on such Loan,
or on the Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate, the Alternate Base Rate, the B/A Discount Rate or the
Canadian Prime Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means (a) each subsidiary of Endo which was an
“Unrestricted Subsidiary” under, and as defined in, the Existing Credit
Agreement on the Closing Date and which is noted on Schedule 3.01 hereof,
(b) after the Closing Date, any additional Subsidiaries of the Irish Holdco
designated by the board of directors of the ParentIrish Holdco as an
“Unrestricted Subsidiary” pursuant to Section 5.10, and (c) any Subsidiary of
any of the foregoing.

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Closing Date or arising thereafter in connection
with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Drug Acquisition.

“US Holdco” means Endo U.S. Inc., a corporation organized under the laws of
Delaware.

“US Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of the Closing Date,
initially between the Lux Borrower, the Co-Borrower, US Holdco, Endo, each other
Domestic Subsidiary that is a Subsidiary Guarantor and the Collateral Agent, for
the benefit of the Collateral Agent and the other Secured Parties, and any other
pledge or security agreement entered into after the Closing Date by any other
Loan Party that is a Domestic Subsidiary (as required by this Agreement or any
other Loan Document) with the Collateral Agent.

“USA PATRIOT Act” has the meaning assigned to such term in Section 9.14.

 

60



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“White Wash Requirements” means the requirements of section 60 of the Companies
Act with respect to the provision of financial assistance.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“2008 Subordinated Convertible Notes” means the 1.75% convertible senior
subordinated notes due April 15, 2015, issued by Endo under the 2008
Subordinated Convertible Notes Indenture.

“2008 Subordinated Convertible Notes Indenture” means the Indenture dated as of
April 15, 2008, between Endo and The Bank of New York Mellon (formerly The Bank
of New York), as trustee, under which the 2008 Subordinated Convertible Notes
are outstanding.

“2010 Senior Notes” means the 7.00% senior notes due December 15, 2020, issued
by Endo under the 2010 Senior Notes Indenture and any Registered Equivalent
Notes issued in exchange therefor.

“2010 Senior Notes Indenture” means the Indenture dated as of November 23, 2010,
between Endo, the Subsidiaries of Endo party thereto a guarantors and Wells
Fargo Bank, National Association, as trustee, under which the 2010 Senior Notes
are outstanding.

“2011 Senior Notes” means, collectively, (i) the $500,000,00017,981,000 7%
senior notes due July 15, 2019, (ii) the $400,000,0003,720,000 7 1⁄4% senior
notes due January 15, 2022 and (iii) any Registered Equivalent Notes in respect
of any of the foregoing, in each case issued pursuant to the 2011 Senior Notes
Indenture.

“2011 Senior Notes Indentures” means each of the Indentures dated as of June 8,
2011, among Endo, the Subsidiaries of Endo party thereto as guarantors and Wells
Fargo Bank, National Association, as trustee, under which the 2011 Senior Notes
are outstanding.

“2013 Senior Notes” means the 5.75% senior notes due January 15, 2022 issued
pursuant to the 2013 Senior Notes Indenture.

“2013 Senior Notes Indenture” means the Indenture dated as of December 19, 2013
by Endo Finance Co. and Wells Fargo Bank, National Association, as trustee.

“2013 Senior Notes Issuer” means Endo Finance LLC, a limited liability company
organized under the laws of Delaware.

“2014 Senior Notes” means, collectively, (i) the $481,894,000 7% senior notes
due July 15, 2019, (ii) the $396,280,000 7.25% senior notes due January 15,
2022, (iii) the $392,963,000 7% senior notes due December 15, 2020 and (iv) the
$750,000,000 5.375% senior notes due 2023, in each case issued pursuant to the
applicable 2014 Senior Notes Indentures.

 

61



--------------------------------------------------------------------------------

“2014 Senior Notes Indentures” means (i) each of the indentures dated as of
May 6, 2014 by and among Endo Finance LLC, Endo Finco Inc., the guarantors named
therein and Wells Fargo Bank, National Association, as trustee and (ii) the
indenture dated as of June 30, 2014 by and among Endo Finance LLC, Endo Finco
Inc., the guarantors named therein and Wells Fargo Bank, National Association,
as trustee.

“2015 Senior Notes” means the $1,200,000,000 6% senior notes due 2025 issued
pursuant to the 2015 Senior Notes Indenture.

“2015 Senior Notes Indenture” means the indenture dated as of January 27, 2015
by and among Parent, Endo Finance LLC, Endo Finco Inc., the guarantors named
therein and Wells Fargo Bank, National Association, as trustee.

“2014 Term A Lender” means, as of any date of determination, each Lender that
holds 2014 Term A Loan Commitments or 2014 Term A Loans.

“2014 Term A Loan Commitments” means, with respect to each 2014 Term A Lender,
the commitment, if any, of such 2014 Term A Lender to make 2014 Term A Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
2014 Term A Lender’s 2014 Term A Loan Commitment as of the Closing Date is set
forth on Schedule 2.01, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such 2014 Term A
Lender shall have assumed its 2014 Term A Loan Commitment, as applicable. The
aggregate principal amount of the 2014 Term A Loan Commitments on the Closing
Date is $1,100,000,000.

“2014 Term A Loans” means the term loans made by the 2014 Term A Lenders to the
Lux Borrower on the Closing Date pursuant to Section 2.01(a)(i). Each 2014 Term
A Loan shall be a Eurocurrency Loan denominated in Dollars or an ABR Loan
denominated in Dollars.

“2014 Term B Lender” means, as of any date of determination, each Lender that
holds 2014 Term B Loan Commitments or 2014 Term B Loans.

“2014 Term B Loan Commitments” means, with respect to each 2014 Term B Lender,
the commitment, if any, of such 2014 Term B Lender to make 2014 Term B Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
2014 Term B Lender’s 2014 Term B Loan Commitment as of the Closing Date is set
forth on Schedule 2.01, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such 2014 Term B
Lender shall have assumed its 2014 Term B Loan Commitment, as applicable. The
aggregate principal amount of the 2014 Term B Loan Commitments on the Closing
Date is $425,000,000.

“2014 Term B Loans” means the term loans made by the 2014 Term B Lenders to the
Lux Borrower on the Closing Date pursuant to Section 2.01(a)(ii). Each 2014 Term
B Loan shall be a Eurocurrency Loan denominated in Dollars or an ABR Loan
denominated in Dollars.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Dollar Tranche Revolving Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).

 

62



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Any references in this
Agreement or any other Loan Document to “Permitted Encumbrances” is not intended
to subordinate or postpone, and shall not be interpreted as subordination or
postponing, or as any agreement to subordinate or postpone, any Lien created by
any of the Loan Documents to any Permitted Encumbrance.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Irish Holdco notifies the Administrative Agent that
the Irish Holdco requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Irish Holdco that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. At any time after the Closing Date, the Irish Holdco may elect (by
written notice to the Administrative Agent) to change its financial reporting
(both hereunder and for its audited financial statements generally) from GAAP to
International Financial Reporting Standards (as issued by the International
Accounting Standards Board and the International Financial Reporting Standards
Interpretations Committee and/or adopted by the European Union (“IFRS”)), as in
effect from time to time, in which case all references herein to GAAP (except
for historical financial statements theretofore prepared in accordance with
GAAP) shall instead be deemed references to the IFRS and the related accounting
standards as shown in the first set of audited financial statements prepared in
accordance therewith and delivered pursuant to this Agreement; provided that, if
the Irish Holdco notifies the Administrative Agent that the Irish Holdco
requests an amendment to any provision hereof to eliminate

 

63



--------------------------------------------------------------------------------

the effect of any change occurring as a result of the adoption of IFRS or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Irish Holdco that the Administrative Agent or the Required
Lenders request an amendment to any provision hereof for such purpose), then
such provision shall be interpreted on the basis of GAAP as otherwise required
above (and without regard to this sentence) until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Irish Holdco or any
Subsidiary at “fair value”, as defined therein, (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) for the avoidance of doubt, except as
provided in the definition of “Consolidated Net Income”, without giving effect
to the financial condition, results and performance of the Unrestricted
Subsidiaries.

(b) Subject to clause (c) below, all pro forma computations required to be made
hereunder giving effect to any Material Acquisition, Material Disposition,
Permitted Acquisition, designation of any Subsidiary as an Unrestricted
Subsidiary, or issuance, incurrence or assumption of Indebtedness shall be
calculated after giving pro forma effect thereto immediately after giving effect
to such acquisition, disposition, designation or issuance, incurrence or
assumption of Indebtedness (and to any other such transaction consummated since
the first day of the period for which such pro forma computation is being made
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, calculated based on the pro forma
financial statements delivered pursuant to Section 4.01(q)(iii)), and, to the
extent applicable, the historical earnings and cash flows associated with the
assets acquired or disposed of, any related incurrence or reduction of
Indebtedness. All computations for any period ended prior to the first
anniversary of the Closing Date shall be made on a pro forma basis as if the
Transactions had been consummated on the first date of the relevant period. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

(c) Notwithstanding the foregoing, in connection with any calculation under this
Agreement required to be made on a pro forma basis at the time definitive
agreements are entered into with respect to a Limited Condition Acquisition,
such calculation shall be made on a pro forma basis (in accordance with clause
(b) above except as expressly set forth herein) assuming that the applicable
Limited Condition Acquisition (and all Indebtedness contemplated to be issued,
incurred or assumed in connection therewith), as well as any other Limited
Condition Acquisition with respect to which the Irish Holdco or any Restricted
Subsidiary is at such time contractually committed (as well as all Indebtedness
contemplated in connection therewith), shall have been consummated.

SECTION 1.05. Status of Obligations and Secured Obligations. The (x) Obligations
are hereby designated as “Designated Senior Indebtedness” and (y) Secured
Obligations are hereby designated as “Senior Indebtedness”, in each case, for
purposes of the 2008 Subordinated Convertible Notes and the 2008 Subordinated
Convertible Notes Indenture. In the event that the Irish Holdco or any

 

64



--------------------------------------------------------------------------------

other Loan Party shall at any time issue or have outstanding any other
Subordinated Indebtedness, the Irish Holdco shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.06. Maximum Amount With Respect to Secured Obligations of Endo and
Subsidiaries. The Secured Obligations hereunder, and all other secured
obligations which are secured with the obligations hereunder on a pari passu
basis and are subject to the terms of an Intercreditor Agreement, shall be
secured by the Loan Documents (or the security documents entered into in
connection with such other pari passu Indebtedness); provided that, for purposes
hereof and of all security documents (and related Liens) of Endo and its
Restricted Subsidiaries (as defined in the Existing Senior Notes Indentures)
which are Loan Parties, the maximum amount of secured obligations for purposes
thereof shall be limited to the Endo Maximum Secured Amount at such time. It is
understood and agreed that amounts realized upon enforcement of any such
security shall be distributed in accordance with the terms hereof or of the
Intercreditor Agreement, as the case may be, but in no event shall the amount
secured for purposes hereof and thereof exceed the Endo Maximum Secured Amount
at such time. The provisions of this Section 1.06 shall not limit the amount of
Obligations of (or limit the amount of any guaranty of Obligations by) Endo or
any of its Subsidiaries which are Loan Parties. Furthermore, the provisions of
this Section 1.06 shall not apply to, or limit the secured amount of Obligations
of any Loan Party other than Endo and any of its Restricted Subsidiaries (as
defined in the Existing Senior Notes Indentures). If any debt (other than the
Endo Secured Intercompany Proceeds Loan) is secured by the Collateral on a
junior priority basis, the respective Intercreditor Agreement shall be required
to acknowledge that the Endo Maximum Secured Amount shall be entirely allocated
to the Secured Obligations and any other debt secured equally and ratably
therewith until paid in full in cash.

SECTION 1.071.06. Special Luxembourg Provisions. Without prejudice to the
generality of any provision of this Agreement, to the extent this Agreement
relates to Lux Holdco, the Lux Borrower, Lux Sub Finco or any Luxembourg
Guarantor, a reference to: (a) a winding-up, administration or dissolution
includes, without limitation, bankruptcy (faillite), insolvency, liquidation,
composition with creditors (concordat préventif de faillite), moratorium or
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), fraudulent conveyance (actio pauliana), general settlement with
creditors, reorganization or similar laws affecting the rights of creditors
generally; (b) a receiver, administrative receiver, administrator, trustee,
custodian, sequestrator, conservator or similar officer appointed for the
reorganization or liquidation of the business of a Person includes, without
limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad hoc,
administrateur provisoire, liquidateur or curateur; (c) a lien or security
interest includes any hypothèque, nantissement, gage, privilège, sûreté réelle,
droit de rétention and any type of security in rem (sûreté réelle) or agreement
or arrangement having a similar effect and any transfer of title by way of
security; (d) a person being unable to pay its debts includes that person being
in a state of cessation de paiements; (e) creditors process means an executory
attachment (saisie exécutoire) or conservatory attachment (saisie
conservatoire); (f) a guarantee includes any garantie which is independent from
the debt to which it relates and excludes any suretyship (cautionnement) within
the meaning of Articles 2011 and seq. of the Luxembourg Civil Code; (g) by-laws
or constitutional documents includes its up-to-date (restated) articles of
association (statuts coordonnés) and (h) a director includes an administrateur
or a gérant.

 

65



--------------------------------------------------------------------------------

SECTION 1.081.07. Criminal Code (Canada). If any provision of this Agreement
would oblige any Canadian Domiciled Loan Party to make any payment of interest
or other amount payable to any Loan Party in an amount or calculated at a rate
which would be prohibited by law or would result in a receipt by that Loan Party
of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by that Loan Party of
“interest” at a “criminal rate”, such adjustment to be effected, to the extent
necessary (but only to the extent necessary), as follows:

 

  (a) first, by reducing the amount or rate of interest; and

 

  (b) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

SECTION 1.091.08. Quebec Matters. For purposes of any assets, liabilities or
entities located in the Province of Quebec and for all other purposes pursuant
to which the interpretation or construction of this Agreement or any other Loan
Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (a) “personal
property” shall include “movable property”; (b) “real property” or “real estate”
shall include “immovable property”; (c) “tangible property” shall include
“corporeal property”; (d) “intangible property” shall include “incorporeal
property”; (e) “security interest”, “mortgage” and “lien” shall include a
“hypothec”, “right of retention”, “prior claim” and a resolutory clause; (f) all
references to filing, perfection, priority, remedies, registering or recording
under the Code or a Personal Property Security Act shall include publication
under the Civil Code of Quebec; (g) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” hypothec, lien or security interest as against third
parties; (h) any “right of offset”, “right of setoff” or similar expression
shall include a “right of compensation”; (i) “goods” shall include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities; (j) an “agent” shall include a “mandatary”, except where
the Administrative Agent and Collateral Agent are concerned; (k) “construction
liens” shall include “legal hypothecs”; (l) “joint and several” shall include
“solidary”; (m) “gross negligence or willful misconduct” shall be deemed to be
“intentional or gross fault”; (n) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”; (o) “easement” shall include
“servitude”; (p) “priority” shall include “prior claim”; (q) “survey” shall
include “certificate of location and plan”; (r) “state” shall include
“province”; (s) “fee simple title” shall include “absolute ownership”; and (t)
“accounts” shall include “claims”. The parties hereto confirm that it is their
wish that this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
presentes confirment que c’est leur volonte que cette convention et les autres
documents de credit soient rediges en langue anglaise seulement et que tous les
documents, y compris tous avis, envisages par cette convention et les autres
documents peuvent etre rediges en langue anglaise seulement.

SECTION 1.101.09. Quebec Security. For greater certainty, and without limiting
the powers of the Administrative Agent, each of the Secured Parties hereby
irrevocably constitutes Deutsche Bank AG New York Branch as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of Article
2692 of the Civil Code of Quebec) in order to hold hypothecs and security
granted

 

66



--------------------------------------------------------------------------------

by any Loan Party on property pursuant to the laws of the Province of Quebec in
order to secure obligations of any Loan Party under any bond, debenture or
similar title of indebtedness, issued by any Loan Party, and hereby agrees that
the Administrative Agent, may act as the bondholder with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Loan Party
and pledged in favor of the Administrative Agent, for the benefit of the Secured
Parties, and the execution by the Administrative Agent, acting as the
bondholder, prior to the Credit Agreement of any security documents is hereby
ratified and confirmed. Furthermore, the execution by Deutsche Bank AG New York
Branch, acting as fondé de pouvoir prior to the Credit Agreement of any deeds of
hypothec or other security documents is hereby ratified and confirmed.

Notwithstanding the provisions of Section 32 of an Act respecting the special
powers of legal persons (Quebec), the Administrative Agent may acquire and be
the holder of any bond or debenture issued by any Loan Party (i.e. the fondé de
pouvoir may acquire and hold the first bond issued under any deed of hypothec by
any Loan Party).

The constitution of Deutsche Bank AG New York Branch as fondé de pouvoir, and of
the Administrative Agent as bondholder with respect to any bond, debenture,
shares, capital stock or other securities that may be issued and pledged from
time to time to the Administrative Agent for the benefit of the Secured Parties,
shall be deemed to have been ratified and confirmed by each Person accepting an
assignment of, a participation in or an arrangement in respect of, all or any
portion of any Secured Parties’ rights and obligations under the Credit
Agreement by the execution of an assignment, including an assignment agreement
or a joinder or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Administrative Agent by the execution of an
assignment agreement or other agreement, or by the compliance with other
formalities, as the case may be, pursuant to which it becomes a successor
Administrative Agent under the Credit Agreement.

Deutsche Bank AG New York Branch as fondé de pouvoir shall have the same rights,
powers, immunities, indemnities and exclusions from liability as are prescribed
in favor of the Administrative Agent in the Credit Agreement, which shall apply
mutatis mutandis to Deutsche Bank AG New York Branch acting as fondé de pouvoir.

SECTION 1.10. Par Transactions. Notwithstanding anything to the contrary in any
Loan Document, nothing contained in any Loan Document shall prevent the Par
Transactions.

ARTICLE II

The Credits

SECTION 2.01. Commitments and Loans. Subject to the terms and conditions set
forth herein:

(a) each (i) 2014 Term A Lender agrees, severally and not jointly, to make a
2014 Term A Loan to the Lux Borrower on the Closing Date in a principal amount
not to exceed its 2014 Term A Loan Commitment; and (ii) 2014 Term B Lender
agrees, severally and not jointly, to make a 2014 Term B Loan to the Lux
Borrower on the Closing Date in a principal amount not to exceed its 2014 Term B
Loan Commitment;

(b) each Dollar Tranche Lender agrees to make Dollar Tranche Revolving Loans to
the Lux Borrower or, subject to Section 2.20(f), the Irish Borrower, in Dollars
from time to time

 

67



--------------------------------------------------------------------------------

during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Dollar Tranche Revolving Credit Exposure exceeding
such Lender’s Dollar Tranche Commitment, (ii) the sum of the total Dollar
Tranche Revolving Credit Exposures exceeding the aggregate Dollar Tranche
Commitments or (iii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures exceeding the aggregate Revolving
Commitments; and

(c) each Multicurrency Tranche Lender agrees to make Multicurrency Tranche
Revolving Loans to the Lux Borrower or, subject to Section 2.20(f), the Irish
Borrower, in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of such Lender’s Multicurrency Tranche
Revolving Credit Exposure exceeding such Lender’s Multicurrency Tranche
Commitment, (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Multicurrency Tranche Revolving Credit Exposures exceeding
the aggregate Multicurrency Tranche Commitments, (iii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments or (iv) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the Non-USD
Multicurrency Tranche Revolving Credit Exposures exceeding the Non-USD
Multicurrency Tranche Sublimit.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Lux Borrower may borrow, prepay and reborrow Dollar Tranche
Revolving Loans and Multicurrency Tranche Revolving Loans. The full amount of
each Class of Term Loan Commitments must be drawn in a single drawing on the
Closing Date and amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

Each Lender may, at its option, make any Loan available to the Lux Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan (in which case such branch or Affiliate shall be treated as the “Lender”
with respect to such Loan for all purposes of this Agreement); provided that
(x) any exercise of such option shall not affect the obligation of the Lux
Borrower to repay such Loan in accordance with the terms of this Agreement and
(y) if the respective branch or Affiliate is a Foreign Lender, the same shall be
capable of making the representation contained in the last sentence of
Section 2.17(j) on the date it first becomes such a “Lender”.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made under a single Tranche and shall be made by the Lenders of such Class
under such Tranche ratably in accordance with their respective Commitments in
respect of the applicable Class and in respect of the applicable Tranche. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05. The Term
Loans shall amortize as set forth in Section 2.10.

(b) Subject to Section 2.14, each Dollar Tranche Revolving Borrowing, each
Multicurrency Tranche Revolving Borrowing (other than a Borrowing of Canadian
Dollar Revolving Loans) and each Term Loan Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the Borrowers may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to

 

68



--------------------------------------------------------------------------------

such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the respective Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) Each Canadian Dollar Revolving Loan shall, at the option of the Lux
Borrower, be incurred and maintained as, and/or converted into one or more
Borrowings of Canadian Prime Rate Loans or (A) in the case of a B/A Lender, the
creation of Bankers’ Acceptances on the terms and conditions provided for herein
and in Schedule 2.13(f) hereto or (B) in a case of a Non-B/A Lender, the
creation and purchase of completed Drafts in Canadian Dollars and the exchange
of such Drafts for B/A Equivalent Notes, in each case on the terms and
conditions provided for herein and in Schedule 2.13(f) hereto. Notwithstanding
anything to the contrary set forth herein or in any Borrowing Request or
Interest Election Request, each Borrowing of Canadian Prime Rate Loans shall be
deemed to be incurred by and funded to the Co-Borrower for all purposes of this
Agreement and each other Loan Document; provided that nothing in this sentence
shall affect the joint and several liability of each Borrower with respect to
each such Borrowing of Canadian Prime Rate Loans as provided in Section 9.18.

(d) At the commencement of each Interest Period for any Borrowing of
Eurocurrency Revolving Loans and each Borrowing of Bankers’ Acceptance Loans,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 (or, if such Borrowing is denominated in a Foreign Currency, 500,000
units of such currency other than Japanese Yen and ¥50,000,000 in the case of
Japanese Yen) and not less than $2,000,000 (or, if such Borrowing is denominated
in a Foreign Currency, 2,000,000 units of such currency other than Japanese Yen
and ¥200,000,000 in the case of Japanese Yen). At the time that each ABR
Revolving Borrowing and each Borrowing of Canadian Prime Rate Loans is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 (or CAD $500,000) and not less than $1,000,000 (or CAD $1,000,000);
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the aggregate Dollar Tranche Commitments
of the relevant Class or the aggregate Multicurrency Tranche Commitments of the
relevant Class, as the case may be, or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000. Borrowings of more than one Type and Class and
under more than one Tranche may be outstanding at the same time; provided that
(x) there shall not at any time be more than a total of eight (8) Eurocurrency
Revolving Borrowings outstanding and (y) there shall not at any time be more
than a total of 8 Borrowings of Bankers’ Acceptance Loans outstanding.

(e) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Maturity Date of such Class.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, a Borrower shall
notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by such Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by such Borrower) not later than three (3) Business Days (in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency or a Borrowing of
Bankers’ Acceptance Loans), in each case before the date of the proposed
Borrowing (or, with respect to Borrowings to be made on the Closing Date, such
shorter time as the Administrative Agent may agree in its sole discretion) or
(b) by telephone in the case of an ABR Borrowing or a Borrowing of Canadian
Prime Rate Loans, not later than 11:00 a.m., New York City time, one
(1) Business Day before the date of

 

69



--------------------------------------------------------------------------------

the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) the Class of such Borrowing and whether such Borrowing is to be an ABR
Borrowing, a Canadian Prime Rate Borrowing, a Eurocurrency Borrowing or a
Borrowing of Bankers’ Acceptance Loans and, if such Borrowing is a Revolving
Borrowing, whether such Borrowing is to be a Dollar Tranche Revolving Borrowing
or Multicurrency Tranche Revolving Borrowing;

(d) in the case of a Eurocurrency Borrowing or a Borrowing of Bankers’
Acceptance Loans, the Agreed Currency (which shall comply with the limitation
set forth in Section 2.01(c)(v)) and initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(e) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, (x) in the case
of a Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing and (y) in the case of a Borrowing denominated in Canadian Dollars,
the requested Borrowing shall be a Canadian Prime Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing or a
Borrowing of Bankers’ Acceptance Loans, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each applicable Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Multicurrency Tranche Revolving Borrowing and each Borrowing of
Bankers’ Acceptance Loans utilizing Revolving Commitments, in each case as of
the date two (2) Business Days prior to the date of such Borrowing or, if
applicable, the date of conversion/continuation of any such Borrowing as a
Multicurrency Tranche Revolving Borrowing or a Borrowing of Bankers’ Acceptance
Loans (as the case may be),

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Revolving Credit Exposure on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

 

70



--------------------------------------------------------------------------------

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
(as such amount may be increased from time to time, but not above $75,000,000,
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) and the Swingline Lender), (ii) the Dollar Amount of the
total Dollar Tranche Revolving Credit Exposures exceeding the aggregate Dollar
Tranche Commitments or (iii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, a Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
a Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Dollar Tranche Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Dollar Tranche Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Dollar Tranche Lender, specifying in such notice
such Lender’s Dollar Tranche Percentage of such Swingline Loan or Loans. Each
Dollar Tranche Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Dollar Tranche Lender’s Dollar Tranche Percentage
(after giving effect to the reallocation provisions of paragraph (d) below) of
such Swingline Loan or Loans. Each Dollar Tranche Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph in an amount equal to its Dollar Tranche Percentage thereof is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Dollar Tranche Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Dollar Tranche Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Dollar Tranche Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Dollar Tranche
Lenders. The Administrative Agent shall notify the Borrowers of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline

 

71



--------------------------------------------------------------------------------

Lender. Any amounts received by the Swingline Lender from a Borrower (or other
party on behalf of such Borrower) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the applicable Dollar Tranche Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrowers for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

(d) Reallocations and Extensions. If the Maturity Date shall have occurred in
respect of any Class of Revolving Commitments at a time when another Tranche or
Tranches of any other Class of Revolving Commitments is or are in effect with a
longer Maturity Date, then on the earliest occurring Maturity Date all
then-outstanding Swingline Loans shall be repaid in full (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such earliest Maturity Date); provided, however, that if on the
occurrence of such earliest Maturity Date (after giving effect to any repayments
of Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.06(k)), there shall exist sufficient unutilized
Revolving Commitments of any other Class or Classes or Extended Revolving
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to such Revolving Commitments of such other Class or Classes or
Extended Revolving Commitments which will remain in effect after the occurrence
of such earliest Maturity Date, then there shall be an automatic adjustment on
such date of the risk participations of each Revolving Lender holding Revolving
Commitments of such other Class or Classes or that is an Extending Revolving
Lender and such outstanding Swingline Loans shall be deemed to have been
incurred solely pursuant to the relevant Revolving Commitments of such other
Class or Classes or Extended Revolving Commitments and such Swingline Loans
shall not be so required to be repaid in full on such earliest Maturity Date.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrowers
may request the issuance of Multicurrency Tranche Letters of Credit denominated
in Agreed Currencies and Dollar Tranche Letters of Credit denominated in
Dollars, in each case for its own account, in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. Any letters of credit issued (or deemed to be
issued) by any Lender party hereto on the Closing Date pursuant to the Existing
Credit Agreement and outstanding as of the Closing Date (the “Existing Letters
of Credit”, each of which is described on Schedule 2.06 hereto) shall be deemed
to be “Letters of Credit” (constituting (x) Dollar Tranche Letters of Credit, if
denominated in Dollars and (y) Multicurrency Tranche Letters of Credit, if
denominated in any Agreed Currency) issued on the Closing Date for all purposes
of the Loan Documents. The Irish Holdco shall provide the Administrative Agent
and each Issuing Bank with written notice of each Existing Letter of Credit no
later than three Business Days prior to the Closing Date (or such shorter time
as the Administrative Agent may agree in its sole discretion), with such notice
specifying the face amount, number, expiry date, account party and beneficiary
of each such Existing Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by such Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding

 

72



--------------------------------------------------------------------------------

Letter of Credit), a Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of, but not less than five (5) Business Days prior to, the requested
date of issuance, amendment, renewal or extension) a notice in the form of
Exhibit C requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.06), the amount of such Letter of Credit, the
Agreed Currency applicable thereto (subject to compliance with the limitation
set forth in Section 2.01(c)(v)), whether such Letter of Credit is a
Multicurrency Tranche Letter of Credit or a Dollar Tranche Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. A
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form and related documents in connection with any request for a Letter
of Credit and in connection with any request for a Letter of Credit to be
amended, renewed, modified or extended. A Letter of Credit shall be issued,
amended, renewed or extended only (A) if (and upon issuance, amendment, renewal
or extension of each Letter of Credit each Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure shall not exceed $50,000,000 (as such amount may be increased from time
to time, but not above $75,000,000, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld) and each Issuing Bank (other than
an Issuing Bank solely with respect to Existing Letters of Credit)),
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Multicurrency Tranche Revolving Credit Exposures shall not exceed the
aggregate Multicurrency Tranche Commitments, (iii) the sum of the Dollar Tranche
Revolving Credit Exposure shall not exceed the aggregate Dollar Tranche
Commitments and (iv) the sum of the total Revolving Credit Exposures shall not
exceed the aggregate Revolving Commitments and (B) in accordance with the
Issuing Bank’s usual and customary practices from time to time.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date with respect to the Revolving
Commitments pursuant to which issued (or if any Extended Revolving Commitments,
Incremental Revolving Commitments or Other Refinancing Revolving Commitments are
outstanding, the last Maturity Date applicable thereto (so long as the aggregate
amount of such Letters of Credit are not in excess of such commitments));
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the respective Borrower and the Issuing Bank pursuant
to which the expiration date of such Letter of Credit (an “Auto Renewal Letter
of Credit”) shall automatically be extended for consecutive periods of up to
twelve (12) months (but not to a date later than the date set forth in clause
(ii) above) (it being understood and agreed that no Existing Letter of Credit
will be so renewed unless the respective issuer has agreed to the renewal of
such Existing Letter of Credit prior to the Closing Date); provided that any
such Auto Renewal Letter of Credit must permit the Issuing Bank to prevent any
such renewal at least once in each twelve month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
Issuing Bank, the respective Borrower shall not be required to make a specific
request to the Issuing Bank for any such renewal. Once an Auto Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the renewal of such Letter of Credit at
any time to an expiry date not later than such Maturity Date.

 

73



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender in respect of the
Tranche under which such Letter of Credit is issued (each such Revolving Lender,
an “Applicable Lender”), the Issuing Bank hereby grants to each Applicable
Lender, and each Applicable Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Applicable Lender’s
Applicable Percentage of the aggregate Dollar Amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Applicable Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Applicable
Lender’s Applicable Percentage (after giving effect to the reallocation
provisions of paragraph (k) below) of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section 2.06, or of any reimbursement payment required to
be refunded to the Borrowers for any reason. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the respective Borrower shall reimburse such LC
Disbursement by paying to the Issuing Bank in Dollars the Dollar Amount equal to
such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the respective Borrower, in such other Agreed Currency which was paid
by the Issuing Bank pursuant to such LC Disbursement in an amount equal to such
LC Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if a Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by a Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that a Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Borrowers’ obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Applicable Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Applicable Lender shall pay to the Administrative
Agent its Applicable Percentage (after giving effect to the reallocation
provisions of paragraph (k) below) of the payment then due from the Borrowers,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Applicable Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Applicable Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrowers pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Applicable Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by an Applicable Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligations to
reimburse such LC Disbursement. If the Borrowers’ reimbursement of, or
obligation to reimburse, any amounts in any

 

74



--------------------------------------------------------------------------------

Foreign Currency would subject the Administrative Agent, the Issuing Bank or any
Multicurrency Tranche Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Borrowers shall, at their option, either (x) pay the amount of
any such tax requested by the Administrative Agent, the Issuing Bank or the
relevant Multicurrency Tranche Lender or (y) reimburse each LC Disbursement made
in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable exchange rates, on the date such LC
Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.06, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrowers’ obligations hereunder.
Neither the Administrative Agent, the Revolving Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the respective Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrowers to the extent permitted
by applicable law) suffered by the respective Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the respective Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligations
to reimburse the Issuing Bank and the Applicable Lenders with respect to any
such LC Disbursement.

 

75



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrowers
fail to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section 2.06, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Applicable Lender
pursuant to paragraph (e) of this Section 2.06 to reimburse the Issuing Bank
shall be for the account of such Applicable Lender to the extent of such
payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the Dollar Amount of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Borrowers are not late in reimbursing shall be deposited in the applicable
Foreign Currencies in the actual amounts of such undrawn Letters of Credit and
LC Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the either Borrower described in clause (h) or
(i) of Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrowers. The
Borrowers also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrowers hereby grant the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in the LC Collateral Account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on

 

76



--------------------------------------------------------------------------------

such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of a Majority in Interest of
the Revolving Lenders), be applied to satisfy other Secured Obligations. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three
(3) Business Days after all Events of Default have been cured or waived. If the
Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers as and to the extent that, after
giving effect to such return, the aggregate Revolving Credit Exposures would not
exceed the aggregate Revolving Commitments and no Default shall have occurred
and be continuing.

(k) Reallocations and Extensions. If the Maturity Date in respect of any Class
of Revolving Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if Extended Revolving Commitments or one or more other Tranches of
Revolving Commitments of any other Class or Classes in respect of which the
Maturity Date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to
Section 2.06(e)) under (and ratably participated in by Revolving Lenders
pursuant to) Extended Revolving Commitments or the Revolving Commitments of such
other Class or Classes in respect of such non-terminating Extended Revolving
Commitments or Tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Extended Revolving Commitments or Revolving
Commitments of such other Class or Classes thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the respective Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.06(j). Except to the extent of
reallocations of participations pursuant to clause (i) of the immediately
preceding sentence, the occurrence of a Maturity Date with respect to a given
Class of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such Maturity Date.

(l) Issuing Bank Agreements. Each Issuing Bank (other than the Administrative
Agent or its affiliates) agrees that, unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrowers fail to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request, as
to the Letters of Credit issued by such Issuing Bank.

 

77



--------------------------------------------------------------------------------

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency/CAD Payment Office
for such currency and at such Eurocurrency/CAD Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the respective Borrower
by promptly crediting the amounts so received, in like funds, to (x) an account
of the applicable Borrower maintained with the Administrative Agent in New York
City or Chicago and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of the
applicable Borrower in the relevant jurisdiction and designated by such Borrower
in the applicable Borrowing Request, in the case of Loans denominated in a
Foreign Currency; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of a Borrower, the interest rate
applicable to the relevant Class of ABR Loans or Canadian Prime Rate Loans (as
applicable). If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type, and under the applicable Tranche, specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing or a Borrowing of Bankers’
Acceptance Loans, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, subject to clause (f) below, the applicable
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing or a Borrowing of
Bankers’ Acceptance Loans, may elect Interest Periods therefor, all as provided
in this Section 2.08. The applicable Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section 2.08 shall not apply to Swingline
Loans, which may not be converted or continued. Notwithstanding any other
provision of this Section 2.08, the applicable Borrower shall not be permitted
to change the Tranche or Class of any Borrowing.

 

78



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section 2.08, the applicable Borrower
shall notify the Administrative Agent of such election (by telephone or
irrevocable written notice in the case of a Borrowing denominated in Dollars or
by irrevocable written notice (via an Interest Election Request in a form
approved by the Administrative Agent and signed by such Borrower) in the case of
a Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type and Class resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the applicable Borrower.
Notwithstanding any contrary provision herein, this Section 2.08 shall not be
construed to permit the Borrowers to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans or Bankers’ Acceptance
Loans that does not comply with Section 2.02(d) or (iii) convert any Borrowing
to a Borrowing of a Type not available under the Class of Commitments or the
Tranche pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Rate Borrowing, a Eurocurrency Borrowing or a Borrowing of Bankers’
Acceptance Loans and if such Borrowing is a Revolving Borrowing, whether the
resulting Borrowing is to be a Dollar Tranche Borrowing or a Multicurrency
Tranche Revolving Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing or a Borrowing of
Bankers’ Acceptance Loans, the Interest Period and Agreed Currency (which shall
comply with the limitation set forth in Section 2.01(c)(v)) to be applicable
thereto after giving effect to such election, which Interest Period shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or a
Borrowing of Bankers’ Acceptance Loans but does not specify an Interest Period,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing or a Borrowing of Bankers’
Acceptance Loans prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period (i) in the case of a Borrowing denominated in Dollars, such
Borrowing shall be converted to an ABR Borrowing, (ii) in the case of a
Borrowing denominated in Canadian Dollars, such Borrowing shall be converted
into a Borrowing of Canadian Prime Rate Loans and (iii) in the case of a

 

79



--------------------------------------------------------------------------------

Borrowing denominated in a Foreign Currency (other than Canadian Dollars) in
respect of which such Borrower shall have failed to deliver an Interest Election
Request prior to the third (3rd) Business Day preceding the end of such Interest
Period, such Borrowing shall automatically continue as a Eurocurrency Borrowing
in the same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the applicable Borrower, then, so long as an Event
of Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing or a Borrowing of Bankers’ Acceptance
Loans and (ii) unless repaid, (A) each Eurocurrency Borrowing shall be converted
to an ABR Borrowing (and any such Eurocurrency Borrowing denominated in a
Foreign Currency shall be redenominated in Dollars, based on the Dollar Amounts
thereof, at the time of such conversion) at the end of the Interest Period
applicable thereto and (B) each Borrowing of Bankers’ Acceptance Loans shall be
converted at the end of the Interest Period applicable thereto to an ABR
Borrowing (and same shall be redenominated in Dollars, based on the Dollar
Amount thereof, at the time of such conversion).

(f) Mandatory and voluntary conversions of Bankers’ Acceptance Loans into
Canadian Prime Rate Loans shall be made in the circumstances, and to the extent,
provided in Schedule 2.13(f). Bankers’ Acceptance Loans shall not be permitted
to be converted into any other Type of Loan prior to the maturity date thereof.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Revolving Commitment of each Revolving Lender shall
automatically and permanently terminate on the relevant Maturity Date and
(ii) the Term Loan Commitment of each Term Lender shall automatically and
permanently terminate on the Closing Date (after giving effect to the incurrence
of Term Loans on such date).

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of such Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $10,000,000 and (ii) the Borrowers shall not terminate or reduce any
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans of such Class in accordance with Section 2.11, the Dollar
Amount of the sum of the total Revolving Credit Exposures in respect of such
Class would exceed the aggregate Revolving Commitments of such Class.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section 2.09 at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrowers pursuant to this Section 2.09 shall be irrevocable; provided that a
notice of termination of the Commitments of any Class delivered by the Borrowers
may state that such notice is conditioned upon the effectiveness of other credit
facilities or one or more other events specified therein, in which case such
notice may be revoked by each applicable Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date in the

 

80



--------------------------------------------------------------------------------

currency of such Loan, (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Latest Maturity Date with
respect to any Revolving Commitments and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two (2) Business Days after such Swingline Loan is made; provided that on each
date that a Dollar Tranche Revolving Borrowing is made, the Borrowers shall
repay all Swingline Loans then outstanding.

(b) Beginning June 30, 2014, the Lux Borrower shall repay principal of
outstanding 2014 Term A Loans on each Scheduled Principal Repayment Date
described below in the aggregate principal amount described opposite such
Scheduled Principal Repayment Date (as adjusted from time to time pursuant to
Sections 2.11(a) and 2.11(d)(i)):

 

Scheduled Principal Repayment Dates

  

Amount

Each of the first four Scheduled Principal Repayment Dates    0.9375% of the
aggregate principal amount of 2014 Term A Loans incurred on the Closing Date
Next four Scheduled Principal Repayment Dates    1.25% of the aggregate
principal amount of 2014 Term A Loans incurred on the Closing Date Next four
Scheduled Principal Repayment Dates    1.875% of the aggregate principal amount
of 2014 Term A Loans incurred on the Closing Date Next four Scheduled Principal
Repayment Dates    2.50% of the aggregate principal amount of 2014 Term A Loans
incurred on the Closing Date Next three Scheduled Principal Repayment Dates   
3.75% of the aggregate principal amount of 2014 Term A Loans incurred on the
Closing Date Maturity Date    All remaining outstanding principal of 2014 Term A
Loans

To the extent not previously repaid, all unpaid 2014 Term A Loans shall be paid
in full in Dollars by the Lux Borrower on the applicable Maturity Date; provided
that, to the extent specified in the applicable Extension Offer, amortization
payments with respect to Extended Term A Loans for periods prior to the then
current Maturity Date for 2014 Term A Loans may be reduced (but not increased)
and amortization payments required with respect to Extended Term A Loans for
periods after the applicable Maturity Date for 2014 Term A Loans shall be as
specified in the applicable Extension Offer.

(c) Beginning June 30, 2014, the Lux Borrower shall repay principal of
outstanding 2014 Term B Loans on each Scheduled Principal Repayment Date
described below in the aggregate principal amount described opposite such
Scheduled Principal Repayment Date (as adjusted from time to time pursuant to
Sections 2.11(a) and 2.11(d)(i)):

 

Scheduled Principal Repayment Dates

  

Amount

Each Scheduled Principal Repayment Date    0.25% of the aggregate principal
amount of 2014 Term B Loans incurred on the Closing Date Maturity Date    All
remaining outstanding principal of 2014 Term B Loans

 

81



--------------------------------------------------------------------------------

To the extent not previously repaid, all unpaid 2014 Term B Loans shall be paid
in full in Dollars by the Lux Borrower on the applicable Maturity Date; provided
that, to the extent specified in the applicable Extension Offer, amortization
payments with respect to Extended Term B Loans for periods prior to the then
current Maturity Date for 2014 Term B Loans may be reduced (but not increased)
and amortization payments required with respect to Extended Term B Loans for
periods after the applicable Maturity Date for 2014 Term B Loans shall be as
specified in the applicable Extension Offer.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Tranche under which it was made,
the Class, Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the respective Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(f) The entries made in the accounts maintained pursuant to paragraph (d) or
(e) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(g) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender (or, if requested by such Lender,
to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory notes
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The respective Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty (except as set forth in Section 2.12(d)) but
subject to break funding payments required by Section 2.16, subject to prior
notice in accordance with the provisions of this Section 2.11(a); provided that,
prepayments of Bankers’ Acceptance Loans may not be made prior to the maturity
date thereof; provided, further, that the respective Borrowers may (in
connection with a prepayment of the respective Borrowing) cash collateralize
such Bankers’ Acceptance Loans by depositing with the Administrative Agent cash
in an amount equal to the full amount payable on the last day of the Interest
Period applicable thereto and in so doing the Borrowers shall be deemed to have
satisfied their obligations in respect thereof. The applicable Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing
or any Borrowing of Bankers’ Acceptance Loans, not later than 11:00 a.m., Local
Time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing or any Borrowing of Canadian Prime Rate Loans,
not later than 11:00 a.m., New York City time, one (1) Business Day before the
date of prepayment or (iii) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, New York City time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the

 

82



--------------------------------------------------------------------------------

principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Revolving Borrowing, each voluntary prepayment of a Term Loan Borrowing shall be
applied as directed by the Lux Borrower and each mandatory prepayment of a Term
Loan Borrowing shall be applied in accordance with Section 2.11(d). Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

(b) If at any time, (i) solely as a result of fluctuations in currency exchange
rates, the sum of the aggregate principal Dollar Amount of all of the
Multicurrency Tranche Revolving Credit Exposures (calculated, with respect to
those Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds 105% of the
aggregate Multicurrency Tranche Commitments, (ii) the sum of the aggregate
principal Dollar Amount of all Non-USD Multicurrency Tranche Revolving Credit
Exposure (calculated as of the most recent Computation Date) exceeds 105% of the
aggregate Non-USD Multicurrency Tranche Sublimit or (iii) for any other reason,
the sum of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures of any Class (so calculated) exceeds the aggregate Commitments of such
Class, the Borrowers shall in each case immediately repay the applicable
Borrowings or Cash Collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) of each Class to be less than or
equal to the aggregate Commitments of such Class (or, in the case of preceding
clause (ii), cause the aggregate principal Dollar Amount of all Non-USD
Multicurrency Tranche Revolving Credit Exposure to be less than or equal to the
Non-USD Multicurrency Tranche Sublimit).

(c) In the event and on each occasion that (1) any Net Proceeds are received by
or on behalf of the Irish Holdco, any Borrower or any of their respective
Restricted Subsidiaries in respect of any Prepayment Event (other than with
respect to AMS Asset Sales to the extent set forth in Section 2.11(e) below),
the Borrowers shall, within five (5) Business Days after such Net Proceeds are
received, prepay the Obligations as set forth in Section 2.11(d)(i) below in an
aggregate amount equal to 100% of such Net Proceeds; provided that no prepayment
shall be required pursuant to this clause (c) in connection with the receipt by
or on behalf of the Parent, the Borrowers or any of their respective Restricted
Subsidiaries of Net Proceeds of less than $2,000,000 in respect of any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Parent or
any Restricted Subsidiary; provided, further, that in the case of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
if the Irish Holdco shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Irish Holdco or its relevant Restricted
Subsidiaries intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 360 days after receipt of such
Net Proceeds, to consummate a Permitted Acquisition or to otherwise acquire (or
replace or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Irish Holdco and/or its Restricted
Subsidiaries, and certifying that no Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate; provided, further,
that to the extent of any such Net Proceeds therefrom that have not been so
applied by the end of such 360 day period (or committed to be applied by the end
of the 360 day period and applied within 90 days after the end of such 360 day
period), at which time a prepayment shall

 

83



--------------------------------------------------------------------------------

be required in an amount equal to such Net Proceeds that have not been so
applied and (2) the Irish Holdco or any Borrower incurs, issues or obtains any
Credit Agreement Refinancing Indebtedness (other than solely by means of
extending or renewing then existing Credit Agreement Refinancing Indebtedness
without resulting in any Net Proceeds), the Borrowers shall, on the date on
which such Credit Agreement Refinancing Indebtedness is incurred, issued or
obtained, prepay the applicable Refinanced Debt as set forth in
Section 2.11(d)(ii) below in an aggregate amount equal to 100% of the Net
Proceeds of such Credit Agreement Refinancing Indebtedness. Notwithstanding
anything to the contrary contained above, for so long as any Existing Senior
Notes remain outstanding and the covenant contained in Section 4.10 of any of
the Existing Senior Notes Indentures remains in effect, (A) in the case of any
Asset Sale (as defined in the Existing Senior Notes Indentures) by Endo or any
of its Restricted Subsidiaries, any reinvestment otherwise permitted as provided
in the immediately preceding sentence shall be required to be made by Endo or
one or more of its Restricted Subsidiaries, and the last proviso to clause
(1) of the immediately preceding sentence shall be deemed inapplicable, and
(B) if at any time on or prior to September 30, 2016, an amount equal to or
greater than the initial aggregate principal amount of the Endo Secured
Intercompany Proceeds Loans (but not less than $1,400,000,000) of Net Proceeds
from Asset Sales by Endo and its Subsidiaries has been used to repay outstanding
principal of Term Loans, up to $500,000,000 of such additional Net Proceeds from
such Asset Sales by Endo and its Subsidiaries may, at the option of the
Borrowers, be reinvested pursuant to the reinvestment rights described in the
second and third provisos to clause (1) of the immediately preceding sentence
(for this purpose, with such reinvestment rights not to expire before
September 30, 2016) and/or may be used, at the option of the Borrowers, by Endo
to offer to repurchase then outstanding Existing Senior Notes in accordance with
the requirements of Section 4.10 of the Existing Senior Notes Indentures, or to
otherwise repay, redeem or repurchase any Existing Senior Notes in accordance
with the terms of such Existing Senior Notes Indentures, with any amounts not so
reinvested or used to repurchase, redeem or repay Existing Senior Notes as
contemplated above, to be applied as otherwise contemplated by clause (1) of
this clause (c) on the later of (x) the last day of the reinvestment period
which would otherwise apply pursuant to clause (1) of the immediately preceding
sentence or (y) September 30, 2016.

(d) Subject to SectionSections 2.11(e) and 2.11(f) below, (i) all such amounts
pursuant to Section 2.11(c)(1) shall be applied (x) first, to prepay the
scheduled principal payments in respect of each of theon a pro rata basis the
outstanding Term A Loans and the Term B Loans due on the next eight Scheduled
Principal Repayment Dates on a pro rata basis (based on the amounts owing on
each Tranche on the respective Scheduled Principal Repayment Date) in the direct
order of maturity and (y) second, to prepay remaining outstanding Term A Loans
and Term B Loans on a pro rata basis (with each Tranche to receive its pro rata
share of the payments pursuant to this sub-clause (y) based on the relative
outstanding principal amounts thereof), with all such prepayments pursuant to
this sub-clause (y) to reduce the remaining scheduled principal payments of the
respective Tranche on a pro rata basis (based upon the relative remaining
amounts thereof) and (ii) all such amounts pursuant to Section 2.11(c)(2) shall
be applied to prepay an aggregate principal amount of the applicable Refinanced
Debt equal to the Net Proceeds of the applicable Credit Agreement Refinancing
Indebtedness (and to the extent the applicable Refinanced Debt is not repaid in
full, such Net Proceeds shall reduce the remaining scheduled principal
repayments of such Refinanced Debt on a pro rata basis).

(e) On and from the date on which the Par Acquisition Incremental Commitments
and Loans become effective and the Term B Loans in effect on the Amendment No. 1
Effective Date are paid in full, in the event and on each occasion that any Net
Proceeds are received by or on behalf of the Irish Holdco, any Borrower or any
of their respective Restricted Subsidiaries in respect of the AMS Asset Sales,
the Borrowers shall, within fifteen (15) Business Days after such Net Proceeds
are received, prepay any outstanding Par Asset Sale Bridge Loans and no
prepayments shall be required or may be made with respect to any other Term
Loans with such Net Proceeds until the Par Asset Sale Bridge Loans are repaid in
full, at which time Sections 2.11(c) and 2.11(d) shall continue to apply.

 

84



--------------------------------------------------------------------------------

(ef) The Lux Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to
Section 2.11(c)(1) at least five (5) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage of each relevant
Tranche of the Term Loans). Any Term B Lender (a “Declining Term B Lender,” and
any Term B Lender which is not a Declining Term B Lender, an “Accepting Term B
Lender”) may elect, by delivering written notice to the Administrative Agent and
the Lux Borrower no later than 5:00 p.m. one (1) Business Day after the date of
such Term B Lender’s receipt of notice from the Administrative Agent regarding
such prepayment, that the full amount of any mandatory prepayment otherwise
required to be made with respect to the Term B Loans held by such Term B Lender
pursuant to Section 2.11(c)(1) not be made (the aggregate amount of such
prepayments declined by the Declining Term B Lenders, the “Declined Prepayment
Amount”). If a Term B Lender fails to deliver notice setting forth such
rejection of a prepayment to the Administrative Agent within the time frame
specified above or such notice fails to specify the principal amount of the Term
B Loans to be rejected, any such failure will be deemed an acceptance of the
total amount of such mandatory prepayment of Term B Loans. In the event that the
Declined Prepayment Amount is greater than $0, the Administrative Agent will
promptly notify each Term A Lender (unless no Term A Loans remain outstanding)
and Accepting Term B Lender of the amount of such Declined Prepayment Amount and
of any such Term A Lender’s and Accepting Term B Lender’s ratable portion of
such Declined Prepayment Amount (based on such Lender’s Applicable Percentage in
respect of the Term A Loans and Term B Loans (excluding the Applicable
Percentage of Declining Term B Lenders), as applicable). Any such Accepting Term
B Lender may elect, by delivering, no later than 5:00p.m. one (1) Business Day
after the date of such Accepting Term B Lender’s receipt of notice from the
Administrative Agent regarding such additional prepayment, a written notice,
that such Accepting Term B Lender’s ratable portion of such Declined Prepayment
Amount not be applied to repay such Accepting Term B Lender’s Term Loans, in
which case the portion of such Declined Prepayment Amount which would otherwise
have been applied to such Term Loans of the Declining Term B Lenders shall
instead be retained by the Lux Borrower. Each Term A Lender’s ratable portion of
such Declined Prepayment Amount (if any) and each Term B Lender’s ratable
portion of such Declined Prepayment Amount (unless declined by the respective
Term B Lender as described in the preceding sentence) shall be applied to the
respective Term Loans of such Lenders. For the avoidance of doubt, the Borrowers
may, at their option, apply any amounts retained in accordance with the
immediately preceding sentence to prepay loans in accordance with
Section 2.11(a) above.

SECTION 2.12. Fees. (a) The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at the Applicable Rate on the daily amount of the Available
Revolving Commitment of such Revolving Lender during the period from and
including the Closing Date to but excluding the date on which the last of the
Revolving Commitments (or Extended Revolving Commitments) of such Revolving
Lender terminates. Accrued commitment fees shall be payable in arrears on the
last Business Day of March, June, September and December of each year and on the
date on which the last of the Revolving Commitments terminate, commencing on the
first such date to occur after the Closing Date; provided that any commitment
fees accruing after the date on which such Revolving Commitments terminate shall
be payable on demand. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

85



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date on which the last of such Revolving Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate per annum separately agreed upon by the Borrowers and
the Issuing Bank on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by the Issuing Bank during the period
from and including the Closing Date to but excluding the later of the date of
termination of the last of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the last of the Revolving Commitments terminate and
any such fees accruing after the date on which the such Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) If any Repricing Event occurs prior to the date occurring six months after
the Closing Date, the Borrowers agree to pay to the Administrative Agent, for
the ratable account of each Lender with Term B Loans that are subject to such
Repricing Event (including any Lender which is replaced pursuant to
Section 9.02(e) as a result of its refusal to consent to an amendment giving
rise to such Repricing Event), a fee in an amount equal to 1.00% of the
aggregate principal amount of the Term B Loans subject to such Repricing Event.
Such fees shall be earned, due and payable upon the date of the occurrence of
the respective Repricing Event.

(e) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the applicable Revolving Lenders.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate. The Revolving Loans comprising each Borrowing of Canadian Prime
Rate Loans shall bear interest at the Canadian Prime Rate plus the Applicable
Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

86



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans (or the Canadian Prime Rate, in the case of Canadian
Dollar denominated Loans) as provided in paragraph (a) of this Section 2.13.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.13 shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan of any Class (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate, as well as all
Canadian Dollar denominated Loans, shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and (ii) for Borrowings denominated in
Pounds Sterling, interest shall be computed on the basis of a year of 365 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Canadian Prime Rate, Adjusted LIBO Rate, LIBO Rate or B/A Discount
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

(f) The parties hereto agree that the provisions of Schedule 2.13(f) shall apply
to all Bankers’ Acceptances, Bankers’ Acceptance Loans, Drafts and B/A
Equivalent Notes created hereunder, and that the provisions of Schedule 2.13(f)
shall be deemed incorporated by reference into this Agreement as if such
provisions were set forth in their entirety herein. Notwithstanding anything to
the contrary set forth herein, the Borrowers shall not be permitted to request a
Bankers’ Acceptance Loan at any time a Default has occurred and is continuing
(and upon such event, any outstanding Bankers’ Acceptance Loans shall be
converted into Canadian Prime Rate Loans on the maturity thereof).

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of any Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period:

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies such
Borrower and the applicable Lenders that the circumstances giving rise to such
notice

 

87



--------------------------------------------------------------------------------

no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing shall be ineffective and any such Eurocurrency Borrowing shall be
repaid on the last day of the then current Interest Period applicable thereto,
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in Dollars,
such Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency,
such Borrowing Request shall be ineffective) provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender or the Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Other Taxes and (C) Excluded Taxes
(including any change in the rate of Excluded Taxes)) with respect to this
Agreement, or any Loan made by it or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to the Administrative Agent, such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by the Administrative
Agent, such Lender or the Issuing Bank hereunder, whether of principal, interest
or otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

88



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth, in reasonable
detail, the basis and calculation of the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.15 shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the applicable Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan or Bankers’ Acceptance Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(a) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan or Bankers’ Acceptance Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued or has been payable on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate or B/A Discount
Rate (as applicable) that would have been applicable to such Loan (but not the
Applicable Rate applicable thereto), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market or other applicable market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16, and setting forth in reasonable detail
the calculations used by such Lender to determine such amount or amounts, shall
be delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section 2.16 for any
amounts under this Section 2.16 incurred more than 180 days prior to the date
that such Lender notifies the Borrower of such amount and of such Lender’s
intention to claim compensation therefor.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers or Guarantors, as the case may be, hereunder shall be made free
and clear of and without deduction for any Taxes; provided that if any Borrower
or Guarantor, as the case may be, shall be required to deduct any Taxes from
such payments, then (i) if such Taxes are Indemnified Taxes, the sum

 

89



--------------------------------------------------------------------------------

payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.17) the Administrative Agent, Lender or Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Borrower or Guarantor, as the case may
be, shall make such deductions and (iii) the applicable Borrower or Guarantor,
as the case may be, shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, each Borrower or Guarantor, as the case may be, shall pay any
Other Taxes imposed on or incurred by the Administrative Agent, a Lender or the
Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.

(c) Each Borrower or Guarantor, as the case may be, shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of a Borrower or Guarantor, as the case may be, hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for and calculation of such payment or liability
delivered to the applicable Borrower or Guarantor, as the case may be, by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower or Guarantor, as the case may be, to a Governmental Authority,
such Borrower or Guarantor, as the case may be, shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which a Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the applicable Borrower (with a copy to the
Administrative Agent), at the time(s) and in the manner(s) prescribed by
applicable law (including, for the avoidance of doubt, in the case of the Lux
Borrower and at the request of the Lux Borrower, compliance with those
procedures described by Luxembourg law implementing the EU Savings Directive
(2003/48/EC) of 3rd June 2003) or reasonably requested by such Borrower, at such
Borrower’s expense, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by such Borrower as will
permit such payments to be made without withholding or at a reduced rate. Upon
the reasonable request of any Domestic Subsidiary, any Lender that would be
entitled to an exemption from or reduction of withholding tax under the law of
the United States with respect to payments made by such Domestic Subsidiary
under any lending arrangement related to this Agreement, shall deliver to such
Domestic Subsidiary, at the expense of such Domestic Subsidiary, such properly
completed and executed documentation (including, for the avoidance of doubt,
U.S. Internal Revenue Service Forms W-8BEN and W-9 or any successor forms) as
would permit such payments to be made without withholding or at a reduced rate.
Notwithstanding anything to the contrary in this paragraph, the completion,
execution and submission of any such documentation shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
materially prejudice the legal or commercial position of such Lender.

 

90



--------------------------------------------------------------------------------

(f) Each Lender and Administrative Agent that is a United States Person, as
defined in section 7701(a)(30) of the Code (other than Persons that are
corporations or otherwise exempt from United States backup withholding Tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law
or reasonably requested by the Co-Borrower, to the Co-Borrower and the
Administrative Agent (as applicable), a properly completed and duly executed
United States Internal Revenue Form W-9 or any successor form, certifying that
such Person is exempt from United States backup withholding Tax on payments made
hereunder.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by any Borrower or Guarantor, as the case may be, or with
respect to which any Borrower or Guarantor, as the case may be, have paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the applicable Borrower or Guarantor (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower or Guarantor under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
applicable Borrower or Guarantor, as the case may be, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower or Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 2.17 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Borrower, any Guarantor or any other Person.

(h) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that any Borrower or Guarantor, as the case may be, have not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of each Borrower and Guarantor to do so) and each
Borrower and Guarantor, as the case may be, for any Excluded Taxes, in each case
attributable to such Lender that are paid or payable by the Administrative Agent
or any Borrower or Guarantor, as the case may be, in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(h) shall
be paid within ten (10) days after the Administrative Agent or a Borrower or
Guarantor (as applicable) delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent or
such Borrower or Guarantor (as applicable). Such certificate shall be conclusive
of the amount so paid or payable absent manifest error.

(i) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by a
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by a Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(i), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

(j) EACH FOREIGN LENDER LISTED ON SCHEDULE 2.01 REPRESENTS AND WARRANTS THAT, AS
OF THE CLOSING DATE, ASSUMING COMPLIANCE WITH PROCEDURAL FORMALITIES, AMOUNTS
PAYABLE TO SUCH FOREIGN LENDER BY A DOMESTIC SUBSIDIARY PURSUANT TO THIS
AGREEMENT WOULD BE EXEMPT FROM U.S. FEDERAL WITHHOLDING TAX. EACH FOREIGN LENDER
WHICH BECOMES A LENDER AFTER THE CLOSING DATE HEREBY REPRESENTS AND WARRANTS
THAT, ON THE DATE SUCH FOREIGN LENDER FIRST BECAME A LENDER HEREUNDER, ASSUMING
COMPLIANCE WITH PROCEDURAL FORMALITIES, AMOUNTS PAYABLE TO SUCH FOREIGN LENDER
BY A DOMESTIC SUBSIDIARY PURSUANT TO THIS AGREEMENT WOULD BE EXEMPT FROM U. S.
FEDERAL WITHHOLDING TAX OR WOULD BE SO EXEMPT BUT FOR ONE OR MORE CHANGES IN LAW
WHICH HAVE OCCURRED AFTER THE CLOSING DATE.

 

91



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency/CAD Payment Office for such currency, in each case on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 60 Wall Street, New York, New York
10005, Attention of: Michael Winters (Telecopy No. (212) 797-5690) or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto, or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency/CAD Payment Office for
such currency, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section 2.18, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the respective
Borrower is not able to make payment to the Administrative Agent for the account
of the applicable Lenders in such Original Currency, then all payments to be
made by the respective Borrower hereunder in such currency shall instead be made
when due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the respective Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (whether as
a result of any realization on the Collateral, any setoff rights, any
distribution in connection with any

 

92



--------------------------------------------------------------------------------

proceedings or other action of any Loan Party in respect of Debtor Relief Laws
or otherwise and whether received in cash or otherwise) (i) not constituting
(A) a specific payment of principal, interest, fees or other sum payable under
the Loan Documents (which shall be applied on a pro rata basis among the
relevant Lenders under the Class of Loans being prepaid as specified by the
Borrowers) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied, subject to the provisions of the
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
Collateral Agent and any Issuing Bank from the Borrowers, second, to pay any
fees or expense reimbursements then due to the Lenders (in their capacities as
such) from the Borrowers, third, to pay interest (including post-petition
interest, whether or not an allowed claim in any Insolvency or Liquidation
Proceeding) then due and payable on the Loans ratably, fourth, to repay
principal on the Loans and unreimbursed LC Disbursements, to pay an amount to
the Administrative Agent equal to one hundred five percent (105%) of the
aggregate undrawn face amount of all outstanding Letters of Credit, to be held
as cash collateral for such Obligations, and any other amounts owing with
respect to Banking Services Obligations and Swap Obligations ratably; provided
that amounts which would otherwise be applied to cash collateralize outstanding
Letters of Credit shall, unless all Revolving Loans and Swingline Loans have
been paid in full, instead be utilized to repay such outstandings, and fifth, to
the payment of any other Secured Obligation due to any Secured Party by the
Borrowers. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the respective Borrower, or unless a Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurocurrency Loan, or Bankers’ Acceptance Loan
of a Class, except (a) on the expiration date of the Interest Period or maturity
date (as applicable) applicable to any such Eurocurrency Loan or Bankers’
Acceptance Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans or Canadian Prime Rate Loans (as applicable) of the same
Class and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such received proceeds and payments to any portion of the
Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums due and payable under the Loan Documents, may be
paid from the proceeds of Borrowings made hereunder pursuant to Section 2.02.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest,
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to

 

93



--------------------------------------------------------------------------------

any assignee or participant, other than, except as provided in Section 2.24, to
the Irish Holdco or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply) and (iii) nothing in this Section 2.18(d) shall be
construed to limit the applicability of Section 2.18(b) in the circumstances
where Section 2.18(b) is applicable in accordance with its terms. The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the applicable Borrower in the amount of such
participation.

(e) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the relevant Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

(f) Subject to Section 2.22, if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b),
2.18(e) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such Lender’s obligations to it under such Section 2.18
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section 2.18; in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, if the Borrowers are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or if any Lender delivers a
notice pursuant to Section 2.26, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby jointly and severally
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, or (ii) the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
if any Lender delivers a notice pursuant to Section 2.26, or (iii) any Lender
becomes a Defaulting Lender, then the respective Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04),

 

94



--------------------------------------------------------------------------------

all its interests, rights and obligations under the Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the respective
Borrowers shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
any amounts under Section 2.16), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or each applicable Borrower
(in the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments and (iv) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

SECTION 2.20. Incremental Credit Extensions. (a) The Lux Borrower and, the
Co-Borrower and, to the extent applicable, the Canadian Borrower and/or the
Irish Borrower, may, by written notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders)
from time to time after the Closing Date, request Incremental Term A Loan
Commitments, Incremental Term B Loan Commitments and/or Incremental Revolving
Commitments, as applicable, in each case denominated in Dollars and in an
aggregate amount not to exceed (when aggregated with any Incremental Equivalent
Debt) the Incremental Amount (or, in the case of Par Acquisition Incremental
Commitments and Loans, the Par Incremental Amount) from one or more Incremental
Term A Lenders, Incremental Term B Lenders and/or Incremental Revolving Lenders
(which, in each case, may include any existing Lender, but shall be required to
be Persons which would qualify as assignees of a Lender in accordance with
Section 9.04) willing to provide such Incremental Term A Loans, Incremental Term
B Loans and/or Incremental Revolving Commitments, as the case may be, in their
own discretion. Each notice provided pursuant to this Section 2.20 shall set
forth (i) the amount of the Incremental Term A Loan Commitments, Incremental
Term B Loan Commitments and/or Incremental Revolving Commitments being requested
(which shall be in minimum increments of $10,000,000 and a minimum amount of
$25,000,000 or equal to the remaining Incremental Amount), (ii) the date on
which such Incremental Term A Loan Commitments, Incremental Term B Loan
Commitments and/or Incremental Revolving Commitments are requested to become
effective, (iii) in the case of Incremental Revolving Commitments, whether such
Incremental Revolving Commitments are to constitute an increase to the Dollar
Tranche Commitments or Multicurrency Tranche Commitments; provided that, where
multiple Classes of Revolving Commitments exist with different Maturity Dates,
any Incremental Revolving Commitments shall constitute and increase to the Class
of Revolving Commitments with the Latest Maturity Date, (iv) in the case of
Incremental Term A Loan Commitments, whether such Incremental Term A Loan
Commitments are commitments to make term loans with the same interest rates,
amortization, maturity and other terms as the Class of Term A Loans with the
Latest Maturity Date or commitments to make term loans with interest rates
and/or amortization and/or maturity and/or other terms different from the Term A
Loans (“Other Term A Loans”) and (v) in the case of Incremental Term B Loan
Commitments, whether such Incremental Term B Loan Commitments are commitments to
make term loans with the same interest rates, amortization, maturity and other
terms as the Class of Term B Loans with the Latest Maturity Date or commitments
to make term loans with interest rates and/or amortization and/or maturity
and/or other terms different from the Term B Loans (“Other Term B Loans”).

(b) The Lux Borrower and, the Co-Borrower, the Canadian Borrower (to the extent
applicable), the Irish Borrower (to the extent applicable) and each Incremental
Term A Lender shall

 

95



--------------------------------------------------------------------------------

execute and deliver to the Administrative Agent an Incremental Amendment and
such customary other documentation as the Administrative Agent shall reasonably
specify to evidence the Incremental Term A Loan Commitment of such Incremental
Term A Lender. Each Incremental Amendment providing for Incremental Term A Loans
shall specify the terms of the applicable Incremental Term A Loans; provided
that (i) except as to pricing, amortization, mandatory prepayments and final
maturity date (which shall, subject to clauses (ii), (iii), (iv) and (viv) of
this proviso, be determined by the Lux Borrower and, the Co-Borrower and, the
Canadian Borrower (to the extent applicable) and the Irish Borrower (to the
extent applicable) and the Incremental Term A Lenders in their sole discretion),
the Other Term A Loans shall have (x) the same terms as the Dollar denominated
Class of Term A Loans with the Latest Maturity Date or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Other Term A Loans shall be no earlier than the Latest
Maturity Date of any Class of Term A Loans, (iii) each Class of Other Term A
Loans shall be denominated in Dollars and must have scheduled amortization of at
least 5% per annum (although same may have amortization of at least 3.75% per
annum for the first year after the issuance thereof), (iv) thethe Weighted
Average Life to Maturity of any Other Term A Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Class of Term A Loans with
the Latest Maturity Date, (viv) the prepayment provisions of any Other Term A
Loans shall not be more favorable than the prepayment provisions applicable to
the Term A Loans and (viv) the Effective Yield of any Other Term A Loans may
exceed the Effective Yield then applicable to the 2014 Term A Loans; provided
that (x) the Effective Yield for the 2014 Term A Loans is increased (to the
extent necessary) such that the Effective Yield thereof is not less than the
Effective Yield of such Other Term A Loans minus 0.50% and (y) the Effective
Yield for each other Class of Loans (unless specified otherwise in any
Incremental Amendment, Refinancing Amendment or Extension Offer pursuant to
which any such Class was created) is increased by a percentage per annum equal
to that by which the Effective Yield of the 2014 Term A Loans is (or would have
been if then outstanding, if all 2014 Term A Loans have been repaid in full at
the time of such determination) increased pursuant to preceding clause (x). The
Incremental Term A Loans shall rank pari passu or junior in right of payment and
of security with the Term A Loans and shall not be (x) secured by any property
or assets of the Parent, the Irish Holdco or any Subsidiary other than the
Collateral or (y) guaranteed by the Parent, the Irish Holdco or any of its
Subsidiaries other than the Loan Parties; provided that, if such Incremental
Term A Loans rank junior in right of security with the Term A Loans, such
Incremental Term A Loans will be established as a separate Tranche from the Term
A Loans. In the case of any second lien Incremental Term A Loans, such
Indebtedness shall be subject to the terms of a Second Lien Intercreditor
Agreement.

(c) The Lux Borrower and, the Co-Borrower and, to the extent applicable, the
Canadian Borrower and/or the Irish Borrower and each Incremental Term B Lender
shall execute and deliver to the Administrative Agent an Incremental Amendment
and such customary other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term B Loan Commitment of such
Incremental Term B Lender. Each Incremental Amendment providing for Incremental
Term B Loans shall specify the terms of the applicable Incremental Term B Loans;
provided that (i) except as to pricing, amortization, mandatory prepayments and
final maturity date (which shall, subject to clause (ii), (iii), (iv) and
(vi) of this proviso, be determined by the Lux Borrower and, the Co-Borrower
and, to the extent applicable, the Canadian Borrower and/or the Irish Borrower
and the Incremental Term B Lenders in their sole discretion), the Other Term B
Loans shall have (x) the same terms as the Class of Term B Loans with the Latest
Maturity Date or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent (it being understood and agreed that the terms of the Par
Incremental Commitments and Loans set forth in the Par Commitment Letter are
reasonably satisfactory to the Administrative Agent), (ii) the final maturity
date of any Other Term B Loans (other than the Par Asset Sale Bridge Loans)
shall be no earlier than the Latest Maturity Date of any Class of Term B Loans
that will remain outstanding after giving effect to the incurrence of such Other
Term B

 

96



--------------------------------------------------------------------------------

Loans and use of proceeds thereof, (iii) such Class of Other Term B Loans shall
be denominated in Dollars and shall have scheduled amortization not to exceed
1% per annum until the Latest Maturity Date of any theretofore outstanding Class
of Term B Loansor Canadian Dollars, (iv) the Weighted Average Life to Maturity
of any Other Term B Loans (other than the Par Asset Sale Bridge Loans) shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term B Loans with the Latest Maturity Date and, (v) the prepayment provisions of
any Other Term B Loans (other than the Par Asset Sale Bridge Loans) shall not be
more favorable than the prepayment provisions applicable to the Term B Loans
andthat will remain outstanding after giving effect to the incurrence of such
Other Term B Loans and use of proceeds thereof and (vi) the Effective Yield of
any Other Term B Loans may exceed the Effective Yield then applicable to the
2014 Term B Loans; provided that (x) the Effective Yield for the 2014 Term B
Loans is increased (to the extent necessary) such that the Effective Yield
thereof is not less than the Effective Yield of such Other Term B Loans minus
0.50% and (y) the Effective Yield for each other Class of Loans (unless
specified otherwise in any Incremental Amendment, Refinancing Amendment or
Extension Offer pursuant to which any such Class was created) is increased by a
percentage per annum equal to that by which the Effective Yield of the 2014 Term
B Loans is (or would have been if then outstanding, if all 2014 Term B Loans
have been repaid in full at the time of such determination) increased pursuant
to preceding clause (x). The Incremental Term B Loans shall rank pari passu or
junior in right of payment and of security with the Term B Loans and shall not
be (x) secured by any property or assets of the Parent, the Irish Holdco or any
Subsidiary other than the Collateral or (y) guaranteed by the Parent, the Irish
Holdco or any of its Subsidiaries other than the Subsidiary Guarantors; provided
that, if such Incremental Term B Loans rank junior in right of security with the
Term B Loans, such Incremental Term B Loans will be established as a separate
Tranche from the Term B Loans. In the case of any second lien Incremental Term B
Loans, such Indebtedness shall be subject to the terms of a Second Lien
Intercreditor Agreement.

(d) The Borrowers and each Incremental Revolving Lender shall execute and
deliver to the Administrative Agent an Incremental Amendment and such other
customary documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Commitment of such Incremental Revolving
Lender. Any Incremental Revolving Commitment established hereunder shall have
terms identical to (and shall form part of) such Class of Revolving Commitments
with the Latest Maturity Date existing on the Closing Date, it being understood
that the Borrowers and the Administrative Agent may make (without the consent of
or notice to any other party) any amendment to reflect such increase in the
Revolving Commitments.

(e) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Commitment shall become effective under this Section 2.20
unless (i) at the time that any such Incremental Term Loan or Incremental
Revolving Commitment is made (and after giving effect thereto), (A) no Default
or Event of Default shall exist; provided that, in the event that any tranche of
Incremental Term Loans is used to finance a Permitted Acquisition and to the
extent the Incremental Term Lenders participating in such tranche of Incremental
Term Loans agree, the foregoing clause (A) shall be tested at the time of the
execution of the acquisition agreement related to such Permitted Acquisition
(provided that such Incremental Term Lenders shall not be permitted to waive any
Default or Event of Default then existing or existing after giving effect to
such tranche of Incremental Term Loans), and (B) the representations and
warranties of the Borrowers set forth in this Agreement shall be true and
correct in all material respects (other than to the extent qualified by
materiality or “Material Adverse Effect”, in which case, such representations
and warranties shall be true and correct); provided that, in the event that the
tranche of Incremental Term Loans is used to finance a Permitted Acquisition and
to the extent the Incremental Term Lenders participating in such tranche of
Incremental Term Loans agree, the foregoing clause (B) shall be limited to
customary “specified representations” and those representations included in the
acquisition agreement related to such Permitted Acquisition that are material to
the

 

97



--------------------------------------------------------------------------------

interests of the Lenders and only to the extent that the Irish Holdco or its
applicable Subsidiary has the right to terminate its obligations under such
acquisition agreement as a result of a breach of such representations; (ii) on a
pro forma basis as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered to the Administrative Agent
pursuant to clauses (a) or (b) of Section 5.01 (or, if prior thereto, pursuant
to Section 3.04) as if (x) in the case of any Incremental Term Loans, such
Incremental Term Loans had been outstanding on the last day of such fiscal
quarter of the Irish Holdco for testing compliance therewith or (y) in the case
any Incremental Revolving Commitments, all Revolving Loans available to the
Borrowers, including any such Incremental Revolving Commitment, had been
outstanding on the last day of such fiscal quarter of the Irish Holdco for
testing compliance therewith, the Irish Holdco shall be in compliance with the
covenants set forth in Section 6.12 (at any time prior to the first test date
pursuant to said Section 6.12, as if the initially applicable covenant levels
were then in effect); and (iii) the Administrative Agent shall have received
documents and legal opinions consistent with those delivered on the Closing Date
as to such matters as are reasonably requested by the Administrative Agent;
provided that the effectiveness of the Par Acquisition Incremental Commitments
and Loans shall not be subject to compliance with the foregoing clauses (i),
(ii) and (iii) but shall be subject to such other conditions as the Incremental
Term Lenders and Incremental Revolving Lenders providing such commitments and
loans shall agree. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Incremental Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Amendment, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitments and/or
Incremental Revolving Commitments evidenced thereby. Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrowers’
consent (not to be unreasonably withheld, delayed or conditioned) and furnished
to the other parties hereto.

(f) In addition to the foregoing, the Lux Borrower may designate the Irish
Borrower to be a Borrower under the revolving facilities provided for hereunder,
subject to the condition precedent that the Lux Borrower (or the Irish Borrower,
as applicable) shall have furnished or caused to be furnished to the
Administrative Agent and each Revolving Lender the following documents (and if
such Irish Borrower is not already a Loan Party, any additional documentation
required by Section 5.09):

(i) copies, certified by the secretary or assistant secretary of the Irish
Borrower, of resolutions of the board of directors or similar governing body of
the Irish Borrower approving this Agreement and any other Loan Documents to
which the Irish Borrower is becoming a party and performing the obligations
thereunder and such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization and existence
of the Irish Borrower;

(ii) an incumbency certificate, executed by the secretary or assistant secretary
of the Irish Borrower, which shall identify by name and title and bear the
signature of the officers of the Irish Borrower authorized to request Borrowings
hereunder and sign this Agreement and the other Loan Documents to which the
Irish Borrower is becoming a party, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Lux Borrower or the Irish Borrower, as applicable;

(iii) opinions of Irish counsel to the Irish Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other customary
matters as are reasonably requested by counsel to the Administrative Agent and
addressed to the Administrative Agent and the Lenders; and

(iv) at least three (3) Business Days prior to such designation, any other
instruments and documents reasonably requested by the Administrative Agent and
each Lender under applicable “know your customer” or similar rules and
regulations, including the USA Patriot Act.

 

98



--------------------------------------------------------------------------------

(fg) The Incremental Amendment may, without the consent of any Agents or
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.20., including those required by the Incremental Term Loan Lenders or
Incremental Revolving Lenders, as applicable (and not adverse to any existing
Lender after giving effect to the Incremental Loans made pursuant to such
amendment). The Borrowers will use the proceeds of the Incremental Term Loans
and Incremental Revolving Loans for their general corporate purposes (including
loans and other Investments in the Irish Holdco and its Subsidiaries as
permitted herein). Incremental Term Loans and Incremental Revolving Commitments
may be made by any existing Lender (but no existing Lender will have any
obligation to make or provide any portion of any Incremental Term Loan or
Incremental Revolving Commitments) or by any other bank or other financial
institution; provided that any bank or financial institution (including any new
or existing Lenders) providing Incremental Revolving Commitments shall be
reasonably satisfactory to the Administrative Agent, each Issuing Bank and the
Borrowers. No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolving Commitments, unless it so agrees.

(gh) This Section 2.20 shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrowers in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the applicable Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

99



--------------------------------------------------------------------------------

(b) the unused Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby under Section 9.02;

(c) if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:

(i) so long as no Default has occurred and is continuing: all or any part of the
Swingline Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Dollar Tranche Lenders in accordance with their respective Dollar
Tranche Percentages (after giving effect to the reallocation provisions of
Sections 2.05(d) and 2.06(k)) but only to the extent (A) the sum of all
non-Defaulting Lenders’ Dollar Tranche Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure does not exceed the total of all
non-Defaulting Dollar Tranche Lenders’ Dollar Tranche Commitments and (B) each
non-Defaulting Lender’s Dollar Tranche Revolving Credit Exposure in respect of
any Class does not exceed such non-Defaulting Lender’s Dollar Tranche Commitment
in respect of such Class; and all or any part of the Dollar Tranche LC Exposure
of such Defaulting Lender shall be reallocated among the non-Defaulting Dollar
Tranche Lenders in accordance with their respective Dollar Tranche Percentages
(after giving effect to the reallocation provisions of Sections 2.05(d) and
2.06(k)) but only to the extent (C) the sum of all non-Defaulting Lenders’
Dollar Tranche Revolving Credit Exposures plus such Defaulting Lender’s Dollar
Tranche LC Exposure does not exceed the total of all non-Defaulting Dollar
Tranche Lenders’ Dollar Tranche Commitments and (D) each non-Defaulting Lender’s
Dollar Tranche Revolving Credit Exposure in respect of any Class does not exceed
such non-Defaulting Lender’s Dollar Tranche Commitment in respect of such Class;
and all or any part of the Multicurrency Tranche LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Multicurrency Tranche
Lenders in accordance with their respective Multicurrency Tranche Percentages
but only to the extent (E) the sum of all non-Defaulting Lenders’ Multicurrency
Tranche Revolving Credit Exposures plus such Defaulting Lender’s Multicurrency
Tranche LC Exposure does not exceed the total of all non-Defaulting
Multicurrency Tranche Lenders’ Multicurrency Tranche Commitments and (F) each
non-Defaulting Lender’s Multicurrency Tranche Revolving Credit Exposure in
respect of any Class does not exceed such non-Defaulting Lender’s Multicurrency
Tranche Commitment in respect of such Class;

(ii) if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the respective Borrower shall within one (1) Business
Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize for the benefit of the
Issuing Bank only the respective Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period (and to
the extent) such Defaulting Lender’s LC Exposure is cash collateralized;

 

100



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (ii) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages (after giving effect to the
reallocation provisions of Sections 2.05(d) and 2.06(k)); and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Holding Company of any Lender shall
occur following the Closing Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans of any Class (other
than Swingline Loans) and/or Multicurrency Tranche Revolving Loans of any Class
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 2.23. Extensions of Loans and Commitments. (a) Notwithstanding anything
to the contrary in this Agreement, pursuant to one or more offers (each, an
“Extension Offer”) made from time to time by the applicable Borrower(s) to all
Term A Lenders of Term A Loans with a like Maturity Date, all Term B Lenders of
Term B Loans with a like Maturity Date, all Incremental Term Lenders of
Incremental Term Loans with a like Maturity Date, all Lenders of Other Term
Loans with a

 

101



--------------------------------------------------------------------------------

like Maturity Date, all Lenders of Other Refinancing Term Loans with a like
Maturity Date, all Incremental Revolving Lenders of Incremental Revolving
Commitments with a like Maturity Date, all Revolving Lenders with Revolving
Commitments with a like Maturity Date or all Lenders with Other Refinancing
Revolving Commitments with a like Maturity Date, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Loans or the aggregate amount of the Commitments with the same Maturity Date, as
the case may be, and using Dollar Amounts in the case of any amounts denominated
in an Agreed Currency other than Dollars) and on the same terms to each such
Lender, the Borrowers may from time to time offer to extend the Maturity Date
for any such Term A Loans, Term B Loans, Incremental Term Loans, Other Term
Loans, Other Refinancing Term Loans, Revolving Commitments, Incremental
Revolving Commitments and/or Other Refinancing Revolving Commitments and
otherwise modify the terms of such Loans and/or Commitments pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Loans and/or Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Loans) (each, an “Extension”, and each group of Loans or Commitments,
as applicable, in each case of a given Tranche as so extended, as well as the
original Loans and Commitments of the original respective Tranche (in each case
not so extended), shall (for the avoidance of doubt) be part of a single
Tranche; and any Extended Term A Loans, Extended Term B Loans, extended
Incremental Term Loans or extended Other Term Loans shall constitute a separate
Class of Term Loans from the Class of Term Loans from which they were converted,
and any Extended Revolving Commitments shall constitute a separate Class of
Revolving Commitments from the Class of Revolving Commitments from which they
were converted), so long as the following terms are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time an Extension Offer is delivered to the Lenders or at the time of the
Extension;

(ii) except as to interest rates, fees and final maturity (which shall, subject
to the requirements of this Section 2.23, be determined by Borrowers and set
forth in the relevant Extension Offer), the Revolving Commitment, the
Incremental Revolving Commitment or Other Refinancing Revolving Commitment of
any Revolving Lender (an “Extending Revolving Lender”) extended pursuant to an
Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment, Incremental Revolving Commitment or Other
Refinancing Revolving Commitment (or related outstandings, as the case may be)
with the same terms as the original Revolving Commitments of the same Class, the
Incremental Revolving Commitments or Other Refinancing Revolving Commitments
(and related outstandings); provided that (x) subject to the provisions of
Sections 2.05(d) and 2.06(k) to the extent dealing with Letters of Credit and
Swingline Loans which mature or expire after a Maturity Date when there exist
Extended Revolving Commitments with a longer Maturity Date, all Letters of
Credit and Swingline Loans shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and Incremental Revolving Commitments in
accordance with their pro rata share of the aggregate Revolving Commitments and
Incremental Revolving Commitments (and except as provided in Sections 2.05(d)
and 2.06(k), without giving effect to changes thereto on an earlier Maturity
Date with respect to Swingline Loans and Letters of Credit theretofore incurred
or issued) and all borrowings under Revolving Commitments of such Class and any
related Incremental Revolving Commitments or Extended Revolving Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (B) repayments required upon the Maturity Date for the
non-extending Revolving Commitments of the same Class, or any related
Incremental Revolving Commitments or Extended Revolving Commitments) and (y) at
no time shall there be Revolving Commitments, Extended Revolving Commitments,
Incremental Revolving Commitments and/or Other Refinancing Revolving Commitments
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than three different Maturity Dates;

 

102



--------------------------------------------------------------------------------

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the succeeding clauses (v), (vi) and (vii), be determined by
the Lux Borrower and set forth in the relevant Extension Offer), the Term A
Loans of any Term A Lender (an “Extending Term A Lender”) extended pursuant to
any Extension (“Extended Term A Loans”) shall have the same terms as the Tranche
of Term A Loans subject to such Extension Offer;

(iv) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the succeeding clauses (v), (vi) and (vii), be determined by
the Lux Borrower and set forth in the relevant Extension Offer), the Term B
Loans of any Term B Lender (an “Extending Term B Lender”) extended pursuant to
any Extension (“Extended Term B Loans”) shall have the same terms as the Tranche
of Term B Loans subject to such Extension Offer;

(v) the final maturity date for any Extended Term A Loans and Extended Term B
Loans shall be no earlier than the then Latest Maturity Date for Term A Loans
and Term B Loans, respectively, hereunder and the amortization schedules
applicable to Extended Term A Loans and Extended Term B Loans pursuant to
Sections 2.10(b) and (c) for periods prior to the applicable Maturity Date may
not be increased;

(vi) the Weighted Average Life to Maturity of any Extended Term A Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term A
Loans extended thereby, and the Weighted Average Life to Maturity of any
Extended Term B Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans extended thereby;

(vii) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(viii) if the aggregate principal amount of applicable Term Loans (calculated on
the face amount thereof), Revolving Commitments, Incremental Revolving
Commitments or Other Refinancing Revolving Commitments, as the case may be, in
respect of which applicable Term Lenders or Revolving Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of applicable Term Loans, Revolving Commitments,
Incremental Revolving Commitments or Other Refinancing Revolving Commitments, as
the case may be, offered to be extended by the Borrowers pursuant to such
Extension Offer, then the applicable Term Loans, Revolving Loans, Incremental
Revolving Loans or Other Refinancing Loans, as the case may be, of the
applicable Term Lenders or Revolving Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Lenders, as the case may be, have accepted such
Extension Offer;

(ix) all documentation in respect of such Extension shall be consistent with the
foregoing,

 

103



--------------------------------------------------------------------------------

(x) the Extension shall not become effective unless, on the proposed effective
date of the Extension, (x) the Borrowers shall deliver to the Administrative
Agent one or more legal opinions reasonably satisfactory to the Administrative
Agent and a certificate of an authorized officer of each Loan Party dated the
applicable date of the Extension and executed by an authorized officer of such
Loan Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Extension and (y) the conditions set forth in
Section 4.02 shall be satisfied (with all references in such Section 4.02 to any
Credit Event being deemed to be references to the Extension on the applicable
date of the Extension) and the Administrative Agent shall have received a
certificate to that effect dated the applicable date of the Extension and
executed by a Financial Officer of the Irish Holdco;

(xi) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrowers; and

(xii) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.23, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.11 and (ii) no Extension
Offer is required to be in any minimum amount or any minimum increment; provided
that (A) the Borrowers may at their election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in Borrowers’
sole discretion and may be waived by Borrowers) of Term A Loans, Term B Loans,
Other Refinancing Term Loans or Revolving Commitments, Incremental Revolving
Commitments or Other Refinancing Revolving Commitments (as applicable) of any or
all applicable Tranches and Classes be tendered and (B) no Tranche of Extended
Loans shall be in an amount (taking the Dollar Amount of any amounts denominated
in Agreed Currencies other than Dollars) of less than $100,000,000 (the “Minimum
Tranche Amount”), unless such Minimum Tranche Amount is waived by the
Administrative Agent. Subject to compliance with the terms of this Section 2.23,
the Administrative Agent, the Issuing Bank and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.23
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.11 and 2.18) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.23.

(c) No consent of any Lender, the Issuing Bank or the Administrative Agent shall
be required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Term A Loans of
any Class, Term B Loans of any Class, Other Refinancing Term Loans, Revolving
Commitments of any Class, Incremental Revolving Commitments and/or Other
Refinancing Revolving Commitments (or a portion thereof); provided that the
consent of the Issuing Bank shall be required to effect an Extension of
Revolving Commitments. All Extended Term Loans, Extended Revolving Commitments
and all obligations in respect thereof shall be Secured Obligations under this
Agreement and the other Loan Documents that are secured by all or a portion of
the Collateral on a pari passu or junior lien basis with all other applicable
Obligations under this Agreement and the other Loan Documents; provided that, if
such Extended Term Loans or Extended Revolving Commitments rank junior in right
of security with any other Obligations, such Extended Term Loans or Extended
Revolving Commitments will be subject to the terms of a Second Lien
Intercreditor Agreement. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers as may be necessary in

 

104



--------------------------------------------------------------------------------

order to establish new Tranches or sub-tranches in respect of Revolving
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrowers in connection with the establishment of such new Tranches or
subtranches, in each case on terms consistent with this Section 2.23. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
Latest Maturity Date so that such maturity date is extended to the then Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent).

(d) In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least ten (10) days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.23.

(e) Notwithstanding anything to the contrary contained herein, no Lender shall
be required to accept an Extension Offer.

SECTION 2.24. Loan Repurchases. (a) Subject to the terms and conditions set
forth or referred to below, the Lux Borrower may from time to time, at its
discretion, conduct modified Dutch auctions in order to purchase its Term Loans
of one or more Classes (as determined by the Lux Borrower) (each, a “Purchase
Offer”), each such Purchase Offer to be managed exclusively by the
Administrative Agent (or such other financial institution chosen by the Parent
and reasonably acceptable to the Administrative Agent) (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied:

(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.24 and the Auction Procedures;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;

(iii) the principal amount (calculated on the face amount thereof) of each and
all Classes of Term Loans that the Lux Borrower offers to purchase in any such
Purchase Offer shall be no less than U.S. $25,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);

(iv) after giving effect to any purchase of Term Loans of the applicable Class
or Classes pursuant to this Section 2.24, Liquidity shall not be less than
$200,000,000;

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans of the applicable Class or Classes so purchased by the Lux
Borrower shall automatically be cancelled and retired by the Lux Borrower on the
settlement date of the relevant purchase (and may not be resold), and in no
event shall the Lux Borrower be entitled to any vote hereunder in connection
with such Term Loans;

(vi) no more than one Purchase Offer with respect to any Class may be ongoing at
any one time;

 

105



--------------------------------------------------------------------------------

(vii) the Lux Borrower represents and warrants that no Loan Party shall have any
material non-public information with respect to the Loan Parties or their
Subsidiaries, or with respect to the Loans or the securities of any such Person,
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Purchase Offer;

(viii) at the time of each purchase of Term Loans through a Purchase Offer, the
Lux Borrower shall have delivered to the Auction Manager an officer’s
certificate of a Responsible Officer certifying as to compliance with the
preceding clause (vii);

(ix) any Purchase Offer with respect to any Class shall be offered to all Term
Lenders holding Term Loans of such Class on a pro rata basis; and

(x) no purchase of any Term Loans shall be made from the proceeds of any
Revolving Loan or Swingline Loan.

(b) The Lux Borrower must terminate any Purchase Offer if it fails to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of purchase of Term Loans
pursuant to such Purchase Offer. If the Lux Borrower commences any Purchase
Offer (and all relevant requirements set forth above which are required to be
satisfied at the time of the commencement of such Purchase Offer have in fact
been satisfied), and if at such time of commencement the Lux Borrower reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the consummation of such Purchase Offer shall be
satisfied, then the Lux Borrower shall have no liability to any Term Lender for
any termination of such Purchase Offer as a result of its failure to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of consummation of such Purchase
Offer, and any such failure shall not result in any Default or Event of Default
hereunder. With respect to all purchases of Term Loans of any Class or Classes
made by the Lux Borrower pursuant to this Section 2.24, (x) the Lux Borrower
shall pay on the settlement date of each such purchase all accrued and unpaid
interest (except to the extent otherwise set forth in the relevant offering
documents), if any, on the purchased Term Loans of the applicable Class or
Classes up to the settlement date of such purchase and (y) such purchases (and
the payments made by the Lux Borrower and the cancellation of the purchased
Loans, in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 hereof.

(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.24; provided that, notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.16, 2.18 and 9.04 will not apply to the
purchases of Term Loans pursuant to Purchase Offers made pursuant to and in
accordance with the provisions of this Section 2.24. The Auction Manager acting
in its capacity as such hereunder shall be entitled to the benefits of the
provisions of Article VIII and Section 9.03 to the same extent as if each
reference therein to the “Agents” were a reference to the Auction Manager, and
the Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.

(d) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.

 

106



--------------------------------------------------------------------------------

SECTION 2.25. Refinancing Amendment. At any time after the Closing Date, the
Borrowers may obtain, from any Lender or any Refinancing Lender, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Loans
or Commitments of such Borrowers then outstanding under this Agreement (which
for purposes of this Section 2.25 will be deemed to include any then outstanding
Other Refinancing Loans, Other Refinancing Commitments, Incremental Loans,
Incremental Commitments, Extended Loans or Extended Commitments), in the form of
Other Refinancing Loans or Other Refinancing Commitments in each case pursuant
to a Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu or junior in right of payment and of
security with the other Loans and Commitments hereunder; provided that, if such
Credit Agreement Refinancing Indebtedness ranks junior in right of security with
any other Loans or Commitments hereunder, such Credit Agreement Refinancing
Indebtedness will be subject to the terms of a Second Lien Intercreditor
Agreement, (ii) will have such pricing, premiums and optional prepayment or
redemption terms as may be agreed by the Borrower and the Lenders thereof;
(iii) will have a maturity date no earlier than, and will have a Weighted
Average Life to Maturity equal to or greater than, the Loans or Commitments
being refinanced and (iv) will have terms and conditions that are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Credit Agreement Refinancing Indebtedness than those
applicable to the Loans or Commitments being refinanced; provided, further, that
the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the applicable Borrower
and the Lenders thereof and applicable only during periods after the Latest
Maturity Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. Any Other Refinancing Loans or
Other Refinancing Commitments, as applicable, may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder, as specified in the
applicable Refinancing Amendment. The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
generally consistent with those delivered on the Closing Date pursuant to
Sections 4.01(b) and (f) (other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent). Each Credit Agreement
Refinancing Indebtedness incurred under this Section 2.25 shall be in an
aggregate principal amount that is not less than $100,000,000. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Refinancing Loans and/or Other Refinancing
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.25. This Section 2.25 shall supersede any provisions in Section 2.18
or 9.02 to the contrary.

SECTION 2.26. Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the LIBO Rate or the B/A Discount
Rate, or to determine or charge interest rates based upon the LIBO Rate or the
B/A Discount Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent,

 

107



--------------------------------------------------------------------------------

(i) any obligation of such Lender to make or continue Eurocurrency Loans or
Bankers’ Acceptance Loans (as applicable) or to convert ABR Loans to
Eurocurrency Loans or Canadian Prime Rate Loans to Bankers’ Acceptance Loans (as
applicable) shall be suspended, (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the Adjusted LIBO Rate component of the Alternate
Base Rate, the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, and (iii) if such notice asserts the illegality of such Lender making or
maintaining Canadian Prime Rate Loans the interest rate on which is determined
by reference to clause (ii) of the definition of Canadian Prime Rate, the
interest rate on which Canadian Prime Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to clause (ii) of such definition, in each case until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the applicable Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert
(A) all Eurocurrency Loans of such Lender to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loan and/or (B) all Bankers’ Acceptance
Loans of such Lender to Canadian Prime Rate Loans (the interest rate on which
Canadian Prime Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to
clause (ii) of the definition of Canadian Prime Rate), on the maturity date
therefor, if such Lender may lawfully continue to maintain such Bankers’
Acceptance Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Bankers’ Acceptance Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon (A) the LIBO Rate, the Administrative Agent shall during the period
of such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the Adjusted LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate and/or (B) the B/A Discount Rate, the Administrative Agent shall
during the period of such suspension compute the Canadian Prime Rate applicable
to such Lender without reference to clause (ii) of the definition thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the B/A Discount Rate. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

ARTICLE III

Representations and Warranties

In order to induce the Administrative Agent and the Lenders to (A) enter into
this Agreement on the Closing Date and (B) make each Loan or other extension of
credit to be made hereunder on each applicable Credit Event, each of Irish
Holdco, Irish Sub Holdco, Lux Holdco and the Borrowers represents and warrants
to the Administrative Agent and Lenders that, on the Closing Date (after giving
effect to the Transactions) and on the date of each other Credit Event, that
each of the following statements are true and correct in all material respects:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Parent, Irish
Holdco and their respective Material Restricted Subsidiaries is duly organized,
incorporated (in the case of the Parent, Irish Holdco, Irish Sub Holdco and
Irish Sub Finco) and validly existing and (to the extent the

 

108



--------------------------------------------------------------------------------

concept is applicable in such jurisdiction) in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and (to the extent
the concept is applicable in such jurisdiction) is in good standing in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies each Subsidiary (other than Subsidiaries in respect of which the
Parent, Irish Holdco and their respective Subsidiaries own less than 50% of the
Equity Interests thereof) as of the Closing Date, noting whether such Subsidiary
is a Material Subsidiary, whether such Subsidiary is an Unrestricted Subsidiary,
the jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Parent, the Irish Holdco and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Material Restricted Subsidiary are validly issued and
outstanding and fully paid and non-assessable and all such shares and other
equity interests owned by the Irish Holdco or another Material Restricted
Subsidiary are owned, beneficially and of record, by the Parent, the Irish
Holdco or such Material Restricted Subsidiary free and clear of all Liens, other
than Liens created under the Loan Documents and Liens permitted by Section 6.02.
As of the Closing Date (and except pursuant to the Arrangement Agreement), there
are no outstanding commitments or other obligations of any Material Restricted
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Material Restricted Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been (or, except
with respect to the Loan Documents executed by one or more Loan Parties on the
Closing Date, will on or prior to the Closing Date be) duly authorized by all
necessary corporate or other organizational actions and, if required, actions by
shareholders, members or equity holders. The Loan Documents and Acquisition
Documentation to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for (x) filings or registrations
necessary to perfect Liens created pursuant to the Loan Documents, (y) filings
or registrations required in connection with the White Wash Requirements and
(z) consents, approvals, registrations, filings or other actions that will be
obtained or made in connection with the Acquisition and each other transaction
set forth in the Structure Paper on or prior to the Closing Date, (b) will not
violate any applicable law or regulation (except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect) or the charter, by-laws or other organizational
documents of the Parent, Irish Holdco or any of their respective Material
Restricted Subsidiaries or any order of any Governmental Authority, (c) will not
violate in any material respect or result in a default under any indenture,
material agreement or other material instrument binding upon the Parent, Irish
Holdco or any of their respective Material Restricted Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Parent, Irish Holdco or any of their respective Material Restricted
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Parent or any of its Material Restricted Subsidiaries, other
than Liens created under the Loan Documents and in connection with any Endo
Secured Intercompany Proceeds Loans or other Intercompany Proceeds Loans that
are secured in accordance with the definition thereof.

 

109



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Endo has
heretofore furnished to the Lenders (i) the consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2012 (A) for Endo, reported on by Deloitte &
Touche LLP, independent public accountants and (B) for the Target, reported on
by Ernst & Young LLP and (ii) the unaudited consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
nine-month period ended on September 30, 2013 for each of Endo and (to the best
knowledge of the Irish Holdco and its Affiliates) the Target. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Endo and (to the best knowledge of the
Irish Holdco and its Affiliates) the Target (as applicable) and their respective
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP (or IFRS, in the case of the Target) subject, in the case of clause
(ii) of the immediately preceding sentence, to normal year-end audit adjustments
and the absence of footnotes.

(b) Since December 31, 2012 (for this purpose, assuming that the Transaction had
been consummated before December 31, 2012)2014, there has been no material
adverse change in the business, assets, operations or condition, financial or
otherwise, of the Parent, the Irish Holdco and their respective Subsidiaries,
taken as a whole.

SECTION 3.05. Properties. (a) Each of the Irish Holdco, the Borrowers and their
respective Material Restricted Subsidiaries has good title to, or (to the
knowledge of the Irish Holdco and the Borrowers) valid leasehold interests in,
all its real and personal property (excluding intellectual property, which is
considered in Section 3.05(b)) material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

(b) Each of the Irish Holdco, the Borrowers and their respective Restricted
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property used in or necessary to its
business, and the use thereof by the Irish Holdco, the Borrowers and their
respective Restricted Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements (or ownership or license issues)
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) Except as set
forth in Schedule 3.06 hereto, Endo’s Annual Report on Form 10-K for the year
ended December 31, 20122014, Endo’s Quarterly Reports on Form 10-Q for the
fiscal quarter ended March 31, 2013, June 30, 2013 and September 30, 20132015,
Parent’s S-4 filing on January 21, 2014 and December 10, 2014, Endo’s 8-K filing
on February 19, 2014 and June 10, 2015 and the Target’s Annual Report for the
year ended December 31, 2012 and Target’s quarterly financial statements ended
March 31, 2013, June 30, 2013 and September 30, 2013, there are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Irish Holdco, threatened
against or affecting the Parent, the Irish Holdco or any of their respective
Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. There have been no
developments in (x) any of the matters disclosed in the Annual or Quarterly
Reports, 8-K filing or S-4 filing described above since February 19, 2014June
10, 2015 or (y) Schedule 3.06, which in each case could reasonably be expected,
individually or in the aggregate with any such other matters or any additional
actions, suits, proceedings or investigations, to result in a Material Adverse
Effect.

 

110



--------------------------------------------------------------------------------

(b) Except with respect to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Parent, the Irish Holdco nor any of their respective Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability or (iii) has received notice of any claim
with respect to any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Irish Holdco or any
of its Subsidiaries pending or, to their knowledge, threatened that have
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect. The hours worked by and payments made to employees of the Irish Holdco
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law relating to such
matters that has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect. All material payments due from the Irish Holdco or any
of its Subsidiaries, or for which any claim may be made against the Irish Holdco
or any of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Irish Holdco or such Subsidiary except to the extent that the
failure to do so has not resulted in, and could not reasonably be expected to
result in, a Material Adverse Effect. The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement under which the Irish
Holdco the Borrowers or any of their respective Material Restricted Subsidiaries
is bound.

SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in
Schedule 3.07 hereto, each of the Parent, the Irish Holdco and their respective
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Parent, the Irish Holdco,
the Borrowers nor any of their respective Restricted Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Parent, the Irish Holdco and their respective
Subsidiaries has timely filed or caused to be filed all federal Tax returns and
all other material Tax returns and reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Parent, the Irish Holdco or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, in each
case, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as would not reasonably be expected to
result in a Material Adverse Effect. All contributions required to be made with
respect to a Non-U.S. Plan have been timely made, except as would not reasonably
be expected to result

 

111



--------------------------------------------------------------------------------

in a Material Adverse Effect. Neither the Parent, the Irish Holdco nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of, or withdrawal from, any Non-U.S. Plan, except as would not reasonably be
expected to result in a Material Adverse Effect. As of the Closing Date, there
are no Canadian Pension Plans.

SECTION 3.11. Disclosure. All written or formally presented information,
including any Information Memorandum, other than any projections and information
of a general economic or general industry nature, furnished by or on behalf of,
the Parent, the Irish Holdco or any Subsidiary to the Administrative Agent, any
of its Affiliates or any Lender pursuant to or in connection with this Agreement
or any other Loan Document, taken as a whole together with all other written
information so delivered on or prior to any date of determination (including
this Agreement) and all information contained in regular or periodic reports
filed by or on behalf of the Parent, the Irish Holdco or the Borrowers with the
SEC or any similar Governmental Authority on or prior to such date is (or will
when furnished be) complete and correct in all material respects and does not
(or will not when furnished) contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that, with respect to forecasts or
projected financial information, the Parent, the Irish Holdco and each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time so furnished and, if
furnished prior to the Closing Date, as of the Closing Date (it being understood
by the Administrative Agent and the Lenders that any such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Parent, the Irish Holdco or its Subsidiaries, that no
assurances can be given that such projections will be realized and that actual
results may differ materially from such projections).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Irish Holdco, the Borrowers or any Restricted Subsidiary
except for Liens permitted by Section 6.02.

SECTION 3.14. [Reserved].

SECTION 3.15. [Reserved].

SECTION 3.16. Security Interest in Collateral. To the extent the US Security
Agreement and the Canadian Security Documents have been executed and delivered
by the parties thereto and are then in effect, such Loan Document will create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
and enforceable security interest in the Collateral covered thereby and (i) when
the Collateral constituting certificated securities (as defined in the UCC or
the PPSA, as applicable) is delivered to the Collateral Agent, together with
instruments of transfer duly endorsed in blank, the Liens under such Loan
Document will constitute a fully perfected security interest in all right, title
and interest of the pledgors thereunder in such Collateral, prior and superior
in right to any other Person, and (ii) when financing statements in appropriate
form are filed in the applicable filing offices, the security interest created
under such Loan Document will constitute a fully perfected security interest in
all right, title and interest of the Loan Parties in the remaining Collateral to
the extent perfection can be obtained by filing UCC or PPSA, as applicable,
financing statements, prior and superior to the rights of any other Person,
except for (x) Liens permitted by Section 6.02 and (y) any requirement under
Luxembourg law, including the foreign lex rei sitae, referred to under
Luxembourg international private law, with respect to any Collateral which
(1) under Luxembourg law, would be located or deemed located

 

112



--------------------------------------------------------------------------------

in Luxembourg or (2) would be granted by the Lux Borrower. As to any Collateral,
the representations and the warranties with respect thereto contained in the
relevant Collateral Documents shall be true and correct.

SECTION 3.17. Solvency. Immediately after the consummation of the Transactions
and immediately following the making of each Loan or the issuance of each Letter
of Credit made or issued and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Irish Holdco and
of each Borrower and their respective Restricted Subsidiaries on a consolidated
basis will exceed their consolidated debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Irish Holdco and of each Borrower and their respective Restricted
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Irish Holdco and each Borrower and their
respective Restricted Subsidiaries on a consolidated basis will not have
incurred any debts and liabilities, subordinated, contingent or otherwise, that
they do not believe that they will be able to pay as such debts and liabilities
become absolute and matured; and (d) the Irish Holdco and each Borrower and
their respective Restricted Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.18. USA Patriot Act. (a) Neither the Parent, the Irish Holdco, the
Borrowers nor any of their respective Restricted Subsidiaries or, to the
knowledge of the Parent, the Irish Holdco or the Borrowers, any of their
respective Affiliates over which any of the foregoing exercises management
control (each, a “Controlled Affiliate”) is a Prohibited Person, and the Parent,
the Irish Holdco, the Borrowers, their respective Restricted Subsidiaries and,
to the knowledge of the Parent, the Irish Holdco and the Borrowers, such
Controlled Affiliates are in compliance with all applicable orders, rules and
regulations of OFAC.

(b) Neither the Parent, the Irish Holdco, the Borrowers nor any of their
respective Restricted Subsidiaries or, to the knowledge of the Parent, the Irish
Holdco, any of their respective Controlled Affiliates: (i) is targeted by United
States or multilateral economic or trade sanctions currently in force; (ii) is
owned or controlled by, or acts on behalf of, any Person that is targeted by
United States or multilateral economic or trade sanctions currently in force; or
(iii) is named, identified or described on any list of Persons with whom United
States Persons may not conduct business, including any such blocked persons
list, designated nationals list, denied persons list, entity list, debarred
party list, unverified list, sanctions list or other such lists published or
maintained by the United States, including OFAC, the United States Department of
Commerce or the United States Department of State (any persons identified in the
foregoing clauses (i), (ii) and (iii), “Sanctioned Persons”).

SECTION 3.19. Embargoed Persons. (a) None of the Parent’s, the Irish Holdco’s,
the Borrowers’ or their respective Restricted Subsidiaries’ assets constitute
property of, or are beneficially owned, directly or indirectly, by any Person
targeted by economic or trade sanctions under United States law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§
1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. (the
“Trading With the Enemy Act”), any of the foreign assets control regulations of
the Treasury (31 C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or regulations promulgated
thereunder or executive order relating thereto (which includes, without
limitation, (i) Executive Order No. 13224, effective as of September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (ii) the USA PATRIOT Act), if the result of
such ownership would be that any Loan or other extension of credit hereunder
made by any Lender would be

 

113



--------------------------------------------------------------------------------

in violation of law (“Embargoed Person”); (b) no Embargoed Person has any
interest of any nature whatsoever in the Parent or any Borrower if the result of
such interest would be that any Loan would be in violation of law; (c) neither
the Parent, the Irish Holdco, the Borrowers nor, to the knowledge of the Parent
and the Borrowers, any Controlled Affiliate has engaged in business with
Embargoed Persons if the result of such business would be that any Loan made by
any Lender would be in violation of law; and (d) neither the Parent, the Irish
Holdco, the Borrowers nor, to the knowledge of the Parent and the Borrowers, any
Controlled Affiliate (i) is a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (ii) engages in any dealings or transactions, or is otherwise associated,
with any such “blocked person”. For purposes of determining whether or not a
representation is true under this Section 3.19, the Irish Holdco shall not be
required to make any investigation into (i) the ownership of publicly traded
stock or other publicly traded securities or (ii) the beneficial ownership of
any collective investment fund.

SECTION 3.20. Irish Financial Assistance. Upon satisfaction of the White Wash
Requirements by the Irish Holdco and each of its Subsidiaries incorporated under
the laws of the Republic of Ireland, neither the execution, delivery and the
performance of any of the Loan Documents, nor the incurrence of any obligations
or liabilities thereunder by the Irish Holdco or any other Loan Party organized
under the laws of the Republic of Ireland, constitutes unlawful financial
assistance for the purpose of Section 60 of the Companies Act..

SECTION 3.21. Existing Credit Agreement. As of the Closing Date, Endo and its
Subsidiaries have complied with all of their obligations under Article VI of the
Existing Credit Agreement (other than those set forth in Sections 6.01, 6.11
(except to the extent that the limitation on Capital Expenditures contained
therein would restrict any acquisition of all or substantially all of the Equity
Interests in, or assets of, any Person or line of business) and 6.12) during the
period from the date of the Arrangement Agreement until the Closing Date, except
to the extent any failure to comply therewith is not materially adverse to the
interests of the Administrative Agent or the Lenders.[Reserved].

SECTION 3.22. Luxembourg Regulatory Matters. The Lux Borrower, Lux Holdco and
Lux Sub Finco are each in compliance with all requirements of the Luxembourg
legislation and regulations on the domiciliation of companies, and in particular
with the Luxembourg Act dated May 31, 1999 on the domiciliation of companies, as
amended from time to time, except where failure to comply with any such
requirement could not reasonably be expected to result in a Material Adverse
Effect. The Lux Borrower has not filed a request with any competent court
seeking that the Lux Borrower be declared subject to bankruptcy (faillite),
general settlement or composition with creditors (concordat préventif de
faillite) controlled management (gestion contrôlèe), reprieve from payment
(sursis de paiement), judicial or voluntary liquidation (liquidation judiciaire
ou volontaire), such other proceedings listed at Article 13, items 4 to 11, 13
and Article 14 of the Luxembourg Act dated December 19, 2002 on the Register of
Commerce and Companies, on Accounting and on Annual Accounts of the Companies
(as amended from time to time) (and which include foreign court decisions as to
faillite, concordat or analogous procedures according to Council Regulation (EC)
n°1346/2000 of May 29, 2000 on insolvency proceedings as amended). The head
office (administration centrale), the place of effective management (siège de
direction effective) and (for the purposes of the Council Regulation (EC) N°
1346/2000 of May 29, 2000 on insolvency proceedings) the center of main
interests (centre des intérets principaux) of each the Lux Holdco, the Lux
Borrower and Lux Sub Finco in Luxembourg is located at the place of its
registered office (siège statutaire) in Luxembourg. In addition, each of Lux
Holdco, the Lux Borrower and Lux Sub Finco is in compliance with any reporting
requirements applicable to it pursuant to the Central Bank of Luxembourg
regulation 2011/8 or Regulation (EU) N°648/2012 of the European Parliament and
of the Council dated 4 July 2012 on OTC derivatives, central counterparties and
trade repositories, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

114



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Closing Date. The obligations of the Lenders to extend Loans in
respect of the Commitments on the date of the first Credit Event hereunder are
subject to the satisfaction of the following conditions precedent:

(a) Execution. The Administrative Agent shall have received (i) this Agreement,
executed and delivered by two duly authorized officers of the Irish Holdco and
Irish Sub Holdco, and by a duly authorized officer of each of Lux Holdco, the
Lux Borrower and the Co-Borrower, (ii) the US Security Agreement, executed and
delivered by a duly authorized officer of the Lux Borrower, Merger Sub, US
Holdco, the Co-Borrower, the 2013 Senior Notes Issuer, Endo and each Subsidiary
Guarantor which is a Domestic Subsidiary (iii) the Irish Debenture, executed and
delivered as a deed by a duly authorized attorney of the Irish Holdco, the Irish
Sub Holdco, the Irish Sub Finco and each Subsidiary Guarantor which is
incorporated under the laws of the Republic of Ireland, (iv) the Irish Share
Charge, executed and delivered by deed by a duly authorized officer of Lux Sub
Finco, (v) each Lux Security Document, executed and delivered by two duly
authorized officers of the Irish Sub Holdco, and by a duly authorized officer of
Lux Holdco, the Lux Borrower and Lux Sub Finco, as applicable, (vi) each
Canadian Security Document, executed and delivered by a duly authorized officer
of Amalco, the Target and the Lux Borrower, as applicable and (vii) the
Subsidiary Guaranty, executed and delivered by a duly authorized officer of the
Lux Borrower, US Holdco, the Co-Borrower, Merger Sub, Amalco, the Target, Lux
Sub Finco, Irish Sub Finco, the 2013 Senior Notes Issuer, Endo and each
Subsidiary required to become a Subsidiary Guarantor.

(b) Organizational Documents and Necessary Consents. The Administrative Agent
shall have received (i) a copy of the certificate or articles of incorporation
or other formation documents, including all amendments thereto, of each Loan
Party as of the Closing Date, certified (to the extent available in any non-U.S.
jurisdiction, provided that no such certification shall be required to the
extent the applicable Loan Party is formed or incorporated in Canada) as of a
recent date by the Secretary of State of the state of its organization (or
similar Governmental Authority in any foreign jurisdiction with respect to any
such Loan Party organized outside the United States of America) or, in the case
of any such Loan Party incorporated in Luxembourg, by a notary public, and (to
the extent available in a non-U.S. jurisdiction) a certificate as to the good
standing of each such Loan Party as of a recent date, from such Secretary of
State (or similar Governmental Authority in any foreign jurisdiction (to the
extent available in that foreign jurisdiction) with respect to any Loan Party
organized outside the United States of America (including, in the case of any
Irish Loan Party, a certificate of status from the Irish Companies Registration
Office)); (ii) a certificate of the secretary or assistant secretary of each
Loan Party as of the Closing Date (or of a manager or director, in the case of
any such Loan Party incorporated in Luxembourg or the Republic of Ireland) dated
the Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws (or similar governing documentation) of such Loan Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors or
similar governing body of such Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party, (in the
case of each Borrower) the borrowings hereunder, (in the case of

 

115



--------------------------------------------------------------------------------

each such Loan Party) the granting of the Liens contemplated to be granted by it
under the Collateral Documents and (in the case of each Guarantor) the
Guaranteeing of the Secured Obligations as contemplated by this Agreement, the
Subsidiary Guaranty, the Collateral Agreement and other Loan Documents, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) if applicable, that the certificate or articles of
incorporation or other formation documents of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above or where a certificate of
good standing is not applicable in its jurisdiction of incorporation that attach
a true, up to date and correct copy of the certificate or articles of
incorporation or other formation documents of each Loan Party duly certified as
being true, up to date and correct and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary (or manager or director, if applicable)
executing the certificate pursuant to (ii) above.

(c) USA Patriot Act. Each Person which shall become a Loan Party on the Closing
Date shall have provided the documentation and other information to the Lenders
(to the extent requested by the Lenders at least ten Business Days prior to the
Closing Date) that are required by regulatory authorities under the applicable
“know-your-customer” rules and regulations and anti-money laundering rules and
regulations, including the USA Patriot Act.

(d) Guarantees; Collateral. (i) The Guaranty with respect to the Irish Holdco,
Irish Sub Holdco, Lux Holdco, each Borrower and each Subsidiary Guarantor (and
any confirmation thereof) shall have been executed and be in full force and
effect, and (ii) all documents and instruments required to perfect the
Collateral Agent’s security interest in (A) all of the issued and outstanding
Equity Interests of Irish Sub Holdco, Lux Holdco, each Borrower and each
Subsidiary Guarantor and (B) subject to the Agreed Security Principles (in the
case of any Foreign Subsidiary, other than Irish Holdco, Irish Sub Holdco, Lux
Holdco, the Lux Borrower and any Foreign Subsidiary organized under the laws of
Canada or any province, territory or subdivision thereof), substantially all of
the assets of the Irish Holdco, Irish Sub Holdco, Lux Holdco, each Borrower and
each Subsidiary Guarantor (in each case, to the extent included in the
Collateral) shall have been executed and delivered and, if applicable, be in
proper form for filing.

(e) Guarantees; Collateral (Additional Requirements for Luxembourg Entities).

(i) The Administrative Agent shall have received, in respect of each of Lux
Holdco, the Lux Borrower and Lux Sub Finco, a manager’s certificate dated as of
the Closing Date and signed by a manager of Lux Holdco, the Lux Borrower and Lux
Sub Finco, certifying the following items: (i) an electronic certified excerpt
of the Luxembourg Companies Register dated on the Closing Date or at the
earliest one Business Day before the Closing Date and (ii) a certified true
certificate of non-registration of judgments (certificat de non-inscription
d’une décision judiciaire) dated on the Closing Date or at the earliest one
Business Day before the Closing Date, issued by the Luxembourg Companies
Register.

(ii) The Administrative Agent shall have received the updated shareholders
registers of each of the Lux Borrower, Lux Holdco and Lux Sub Finco reflecting
the registration of the pledges under the executed Lux Share Pledge Agreements.

 

116



--------------------------------------------------------------------------------

(f) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, Collateral Agent, the Lead Arrangers, the Lenders and the Issuing
Bank, a written opinion of (i) Skadden, Arps, Slate, Meagher & Flom LLP, New
York counsel for the Loan Parties, in form and substance reasonably acceptable
to the Administrative Agent, (ii) A&L Goodbody, Irish counsel for the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent, (iii) (a) Elvinger, Hoss & Prussen, Luxembourg counsel for the Lux
Holdco, Lux Finco and Lux Sub Finco, in form and substance reasonably acceptable
to the Administrative Agent and (b) NautaDutilh Avocats Luxembourg, Luxembourg
counsel for the Administrative Agent and the Lenders and (iv) (a) Torys LLP,
Canadian Ontario counsel for the Loan Parties, in form and substance reasonably
acceptable to the Administrative Agent and (b) Lavery de Billy LLP, Quebec
counsel for the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent, in each case (A) dated the Closing Date, (B) addressed to
the Administrative Agent, the Collateral Agent, the Issuing Bank, the Lead
Arrangers and the Lenders, and in each case, each of their permitted assigns,
and (C) the Irish Holdco and each other Loan Party hereby request such counsel
to deliver such opinions.

(g) Limited Representations and Warranties. The (i) Specified Acquisition
Representations shall be true and correct as required by the definitions thereof
and (ii) the Specified Representations shall be true and correct in all material
respects on and as of the Closing Date; provided, however, that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects on and as of the
Closing Date, except in the case of any such representation or warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date.

(h) White Wash Requirements. The Administrative Agent shall have received
evidence satisfactory to it that the Parent, Irish Holdco and Irish Sub Finco
have complied with the White Wash Requirements.

(i) Acquisition. Concurrently with the first Credit Event hereunder and the
issuance or release from escrow (as applicable) of the 2013 Senior Notes, the
Acquisition shall have been consummated in accordance with the terms and
conditions of the Acquisition Documentation, and the Arrangement Agreement shall
not have been altered, amended or otherwise changed or supplemented or any
provision or condition therein waived, and neither the Parent nor any Affiliate
thereof shall have consented to any action which would require the consent of
the Parent or such Affiliate under the Arrangement Agreement, if such
alteration, amendment, change, supplement, waiver or consent would be adverse to
the interests of the Lenders in any material respect, in any such case without
the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld) (it being understood and agreed that any alteration,
supplement, amendment, modification, waiver or consent that (a) decreases the
purchase price in respect of the Acquisition by 10% or more other than purchase
price adjustments pursuant to the express terms of the Arrangement Agreement
shall be deemed to be adverse to the interests of the Lenders in a material
respect, (b) any increase in the purchase price in respect of the Acquisition
shall not be deemed to be adverse to the interests of the Lenders in any
material respect, so long as such increase is funded solely by the issuance of
the Parent of common equity, or (c) modifies the so-called “Xerox” provisions of
the Arrangement Agreement providing protection with respect to exclusive
jurisdiction, waiver of jury trial, liability caps and third party beneficiary
status for the benefit of the Administrative Agent, the Lead Arrangers, the
Lenders and their respective Affiliates shall be deemed to be adverse to the
interests of the Lenders in a material respect).

 

117



--------------------------------------------------------------------------------

(j) No Target Material Adverse Effect. No Target Material Adverse Effect shall
have occurred since November 5, 2013.

(k) Searches. The Administrative Agent shall have received completed searches
reasonably requested by the Administrative Agent, dated on or before the Closing
Date, including all effective financing statements filed in the jurisdictions of
organization of Merger Sub, the Co-Borrower, US Holdco, the Canadian Acquisition
Sub, Endo, the Target and each of the Irish Holdco’s Domestic Subsidiaries that
are Material Subsidiaries that name such Person as debtor, together with copies
of such financing statements.

(l) Solvency Certificate. The Administrative Agent shall have received a
certificate of the Lux Borrower, signed by an authorized signatory of the Lux
Borrower, in substantially the form attached hereto as Exhibit D, attesting to
the solvency of the Lux Borrower and its Subsidiaries (including Endo, Amalco,
the Target and their respective Subsidiaries), taken as a whole, after giving
effect to the proposed Transactions on the Closing Date.

(m) Process Agent. The Administrative Agent shall have received a copy of a
letter appointing CT Corporation System as Process Agent pursuant to
Section 9.09(e) in form and substance satisfactory to the Administrative Agent.

(n) Fees. To the extent invoiced at least two business days prior to the Closing
Date, all costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated by the Fee Letter or as otherwise
agreed by the parties thereto, payable to each Lead Arranger, each Agent and the
Lenders, shall have been paid to the extent due.

(o) Refinancing. The Refinancing shall have been, or, substantially concurrently
with the initial funding of the Term Loans hereunder and the issuance or release
from escrow (as applicable) of the 2013 Senior Notes shall be, consummated, and
the Intercompany Proceeds Loans shall have been made as contemplated by the
definition thereof. Prior to the Closing Date, the Irish Holdco shall have
delivered to the Administrative Agent a schedule showing all Intercompany
Proceeds Loans to be made on the Closing Date, which shall show the aggregate
principal amount of each such Intercompany Proceeds Loan and the respective
obligor and obligee (which must be a Loan Party) thereof, including after giving
effect to any transfers of such Intercompany Proceeds Loans to occur on the
Closing Date, which schedule (and the respective Intercompany Proceeds Loans)
shall be reasonably satisfactory to the Administrative Agent. Without limiting
the foregoing, the Endo Secured Intercompany Proceeds Loan shall be made on the
Closing Date in accordance with the definition thereof contained herein. After
giving effect to the consummation of the Transactions, the Parent and its
Subsidiaries shall have no outstanding preferred equity (unless owned by a
direct parent thereof which is a Loan Party) or Indebtedness, except for
Indebtedness incurred pursuant to (i) the 2013 Senior Notes, (ii) the Loan
Documents, (iii) the Intercompany Proceeds Loans and other intercompany debt
reasonably satisfactory to the Administrative Agent, (iv) indebtedness (but not
indebtedness incurred under the Existing Credit Agreement) expressly permitted
to remain outstanding after the Closing Date pursuant to the Arrangement
Agreement (as in effect on the date thereof), (v) any Existing Senior Notes, any
of the 2008 Subordinated Convertible Notes which remain outstanding after the
Closing Date and any Permitted Refinancing Indebtedness incurred prior to the
Closing Date with respect thereto, (vi) ordinary course capital leases and
purchase money indebtedness, and any other ordinary course Indebtedness (other
than Indebtedness for borrowed money), in each case that would be permitted
under the Existing Credit Agreement (as in effect on the date of the Arrangement
Agreement) and (vii) such other existing indebtedness identified to the Lead
Arrangers as “surviving debt” prior to the date of the Arrangement Agreement.

 

118



--------------------------------------------------------------------------------

(p) Restructuring Transactions. The Administrative Agent shall have received
evidence to its reasonable satisfaction that those steps identified to occur
prior to the initial funding hereunder shall have been consummated and
arrangements satisfactory to the Administrative Agent shall have been made for
the consummation of those steps identified to occur after the initial funding
hereunder, in each case, in all material respects in a manner consistent with
the structure paper dated January 31, 2014 delivered to the Lead Arrangers (the
“Structure Paper”), after giving effect to any modifications thereto that have
been notified to the Administrative Agent and the Lead Arrangers in writing and
are not adverse to the Administrative Agent or the Lenders.

(q) Financial Statements. The Administrative Agent shall have received
(i) audited consolidated balance sheets and related statements of income and
cash flows of each of Endo and the Target for the most recent three fiscal years
ended at least 75 days and 90 days, respectively, prior to the Closing Date,
(ii) unaudited consolidated balance sheets and related statements of income and
cash flows of each of Endo and the Target for each fiscal quarter ended after
the close of its most recent fiscal year and at least 40 days and 45 days,
respectively, prior to the Closing Date and (iii) pro forma consolidated
financial statements (including a consolidated balance sheet and related
statements of income and cash flow) of Irish Holdco and its subsidiaries
(including Endo, the Target and its Subsidiaries) meeting the requirements of
Regulation S-X for registration statements on Form S-1 and a pro forma
consolidated statement of income of Irish Holdco for the twelve-month period
ending on the last day of the most recently completed four fiscal quarter period
ended at least 40 days before the Closing Date, prepared after giving effect to
the Transaction as if the Transaction had occurred at the beginning of such
period. The Administrative Agent hereby acknowledges receipt of (A) the audited
financial statements referred to in clause (i) above of each of Endo and the
Target as of, and for the years ended, December 31, 2010, 2011 and 2012 and
(B) the unaudited financial statements of each of Endo, the Target and its
Subsidiaries referred to in clause (ii) above as of, and for the periods ended,
March 31, 2013, June 30, 2013 and September 30, 2013.

(r) 2013 Senior Notes. Prior to or substantially concurrently with the initial
funding of the Term Loans hereunder, the 2013 Senior Notes Issuer shall have
received gross cash proceeds of not less than $375,000,000 from the issuance of
the 2013 Senior Notes and, if any of such proceeds have been placed in escrow,
the same shall have been released to the 2013 Senior Notes Issuer.

Notwithstanding the foregoing, to the extent any Collateral may not be perfected
by (A) the filing of a UCC or PPSA financing statement, or (B) taking delivery
and possession of (x) a certificate with respect to the Equity Interests of each
Borrower and each direct and indirect holding company thereof (other than the
Parent and the Irish Holdco), as well as each Material Subsidiary that is a
Domestic Subsidiary or a Canadian Domiciled Loan Party (provided that such
certificates of the Target and its Material Subsidiaries that are Domestic
Subsidiaries or Canadian Domiciled Loan Parties will be required to be delivered
on the Closing Date only to the extent received from Target after the Irish
Holdco’s use of commercially reasonable efforts to do so) and (y) promissory
notes evidencing any Intercompany Proceeds Loans or (C) the filing of a
short-form security agreement with the United States Patent and Trademark Office
or the United States Copyright Office, if the perfection of the Collateral
Agent’s security interest in such Collateral may not be accomplished prior to
the Closing Date after your use of commercially reasonable efforts to do so and
without undue burden and expense, then the perfection of the security interest
in such Collateral shall not constitute a condition precedent to the
availability of the

 

119



--------------------------------------------------------------------------------

Loans and other extensions of credit on the Closing Date but, instead, may be
accomplished within 90 days (or such longer period as the Administrative Agent
may agree in its discretion) after the Closing Date pursuant to arrangements to
be mutually agreed by the parties hereto acting reasonably.

Each Borrowing, and each issuance, amendment, renewal or extension of a Letter
of Credit, in each case on the Closing Date shall be deemed to constitute a
representation and warranty by the Irish Holdco, the Irish Sub Holdco, the Lux
Holdco, and the Borrowers on such date as to the satisfaction of the matters
specified above in this Section 4.01 (except that no representation shall be
deemed made as to whether any item is required to be acceptable or satisfactory
to the Administrative Agent is acceptable or satisfactory to it).

SECTION 4.02. Each Credit Event after the Closing Date. The obligation of each
Lender to make a Loan on the occasion of any Borrowing, and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) Except as set forth in Section 2.20(e) with respect to Incremental
Term Loans used to finance a Permitted Acquisition (including, for the avoidance
of doubt, the Par Acquisition), the representations and warranties of the Parent
and the Borrowers set forth in this Agreement shall be true and correct in all
material respects (other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case, such representations and warranties
shall be true and correct) on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects, other than to the
extent qualified by materiality or “Material Adverse Effect”, in which case such
representation and warranty shall be true and correct on and as of such earlier
date.

(b) Except as set forth in Section 2.20(e) with respect to Incremental
Term Loans used to finance a Permitted Acquisition (including, for the avoidance
of doubt, the Par Acquisition), at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Irish
Holdco, the Irish Sub Holdco, the Lux Holdco and the Borrowers on the date
thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

 

120



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been Cash
Collateralized and all LC Disbursements shall have been reimbursed, the Irish
Holdco, the Irish Sub Holdco, the Lux Holdco and each Borrower covenants and
agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Irish Holdco will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Irish
Holdco, (i) an audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows for the Irish Holdco and its
consolidated Subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year (if any),
with such audited balance sheet and related consolidated financial statements
reported on by Deloitte & Touche LLPPricewaterhouseCoopers or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit, except to the extent solely due to the scheduled
occurrence of a Maturity Date within one year from the date of such audit or the
potential inability to satisfy any financial covenant set forth in Section 6.12)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the Irish
Holdco and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied and (ii) a consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows for the Irish
Holdco and its consolidated Restricted Subsidiaries as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year certified by one of the Irish Holdco’s Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of the Irish Holdco and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided, however, that with respect to the fiscal year ending
December 31, 2013, this clause (a) shall be deemed to be satisfied upon delivery
(within ninety (90) days after the end of such fiscal year) of the audited
financial statements for Endo and its consolidated Subsidiaries and unaudited
financial statements for the Target and its consolidated Subsidiaries, which
financial statements shall otherwise satisfy the requirements of this clause
(a);

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Irish Holdco (or sixty (60) days with
respect to the fiscal quarter ending after the Par Closing Date), (i) a
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows for the Irish Holdco and its consolidated Subsidiaries as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year and (ii) a consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows for the
Irish Holdco and its consolidated Restricted Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, in each case all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Irish Holdco and its consolidated Subsidiaries
(or the Irish Holdco and its consolidated Restricted Subsidiaries, as
applicable) on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above (other than with respect to the financial statements delivered for the
fiscal year ending December 31, 2013), a certificate of a Financial Officer of
the Irish Holdco (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed

 

121



--------------------------------------------------------------------------------

calculations demonstrating compliance with Section 6.12 (including compliance on
a consolidated basis without giving effect to the Unrestricted Subsidiaries)
and, so long as any Existing Senior Notes remain outstanding (unless the
covenants applicable thereto are defeased or otherwise modified so that the Endo
Maximum Secured Amount is no longer required to ensure compliance therewith),
the amount of the Endo Maximum Secured Amount (and any increase thereto based on
the financial statements referenced above), (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) detailing any adjustments made to
Consolidated Net Income and Consolidated EBITDA pursuant to the final proviso to
Section 6.07(k);

(d) [Reserved.]

(e) concurrently with the delivery of the certificate of a Financial Officer of
the Irish Holdco under clause (c) above, updated versions of the exhibits to the
US Security Agreement and/or any other applicable Collateral Document (provided
that if there have been no changes to any such exhibits since the previous
updating required thereby, the Irish Holdco shall indicate that there has been
“no change” to the applicable exhibit(s));

(f) concurrently with any delivery of financial statements under clause
(a) above (other than with respect to the financial statements delivered for the
fiscal year ending December 31, 2013), a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

(g) as soon as available, but in any event not more than ninety (90) days after
the end of each fiscal year of the Irish Holdco (beginning with the fiscal year
ending December 31, 2014), a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and funds flow statement)
of the Irish Holdco for each month of the fiscal year following such fiscal year
in form reasonably satisfactory to the Administrative Agent (without giving
effect to any Unrestricted Subsidiaries);

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Irish
Holdco or any Restricted Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by the Irish Holdco to its respective
shareholders generally, as the case may be; and

(i) as long as any Existing Senior Notes remain outstanding (unless the
covenants applicable thereto are defeased or otherwise modified so that the Endo
Maximum Secured Amount is no longer required to ensure compliance therewith),
copies of any reports or certificates delivered pursuant to Sections 4.03 and
4.04 of the Existing Senior Notes Indentures; and

(ji) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Irish Holdco or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as may
be reasonably requested by the Administrative Agent or by any Lender through the
Administrative Agent.

 

122



--------------------------------------------------------------------------------

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b), and
5.01(h) and 5.01(i)shall be deemed to have been delivered if such information,
or one or more annual, quarterly or other periodic reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the SEC at http://www.sec.gov; provided that, for
the avoidance of doubt, the Irish Holdco shall be required to provide copies of
the compliance certificates required by clause (c) of this Section 5.01 to the
Administrative Agent. Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Borrowers shall deliver, promptly after such restated financial statements
become available, revised compliance certificates required by clause (c) of this
Section 5.01 with respect to the periods covered thereby that give effect to
such restatement, signed by a Financial Officer of the Irish Holdco.

Notwithstanding anything to the contrary set forth herein, the Irish Holdco may
satisfy its obligations to deliver consolidated financial statements of Irish
Holdco and its Subsidiaries pursuant to Sections 5.01(a) and 5.01(b) by
delivering consolidated financial statements of the Parent and its Subsidiaries
that otherwise satisfy the requirements of those Sections; provided that, at
such time, (a) the Parent owns 100% of the Equity Interests of the Irish Holdco
and no other Equity Interests in any other Person and (b) such financial
statements are accompanied by reasonably detailed schedules showing any
adjustments necessary to eliminate the Parent from such consolidated financial
statements (including, without limitation, any Investments of the Parent in the
Irish Holdco and its Subsidiaries, any Indebtedness owing by the Parent to the
Irish Holdco or its Subsidiaries, any Restricted Payments made by the Irish
Holdco or its Subsidiaries to the Parent in the relevant period and such other
information regarding the assets, liabilities and activities of the Parent as
may be reasonably requested by the Administrative Agent).

The Irish Holdco and each Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Lead Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Irish
Holdco and the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Parent, the Irish Holdco, the Borrowers or their respective
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Irish Holdco and each Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Irish Holdco and each Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent, the Irish Holdco, each
Borrower or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.

SECTION 5.02. Notices of Material Events. The Irish Holdco, the Irish Sub
Holdco, the Lux Holdco and each Borrower will, upon knowledge thereof by a
Responsible Officer, furnish to the Administrative Agent prompt written notice
of the following:

(a) the occurrence of any Default;

 

123



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent, the
Irish Holdco, a Borrower or any Subsidiary or Affiliate thereof that could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) (i) any contribution required to be made with respect to a Non-U.S. Plan has
not been timely made; (ii) the Parent, the Irish Holdco or any Subsidiary has
incurred any obligation in connection with the termination of, or withdrawal
from, any Non-U.S. Plan; or (iii) the Parent, the Irish Holdco or any Subsidiary
may incur any material liability pursuant to any Non-U.S. Plan, in each case, to
the extent that such event could reasonably be expected to result in a Material
Adverse Effect; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Irish Holdco setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto. Information required to be delivered
pursuant to clause (b) of this Section 5.02 shall be deemed to have been
delivered if such information, or one or more annual or quarterly or other
periodic reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be delivered pursuant to this
Section 5.02 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.03. Existence; Conduct of Business. The Irish Holdco, the Irish Sub
Holdco, the Lux Holdco and the Borrowers will, and will cause the Parent (to the
extent they have the power and authority to do so) and each of their respective
Material Restricted Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that (i) the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution permitted under Section 6.03 and (ii) neither the Parent, the Irish
Holdco nor any of their respective Material Restricted Subsidiaries shall be
required to preserve any right, license, permit, privilege, franchise, patent,
copyright, trademark, trade name or other intellectual property rights if the
Parent, the Irish Holdco or such Material Restricted Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of business
of the Parent, the Irish Holdco or such Material Restricted Subsidiary, as the
case may be, and that the loss thereof is not disadvantageous in any material
respect to the Parent, the Irish Holdco, such Material Restricted Subsidiary or
the Lenders.

SECTION 5.04. Payment of Obligations. The Irish Holdco, the Irish Sub Holdco,
the Lux Holdco and the Borrowers will, and will cause the Parent (to the extent
they have the power and authority to do so) and each of the Restricted
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Parent, the
Irish Holdco or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

124



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. The Irish Holdco, the Irish
Sub Holdco, the Lux Holdco and the Borrowers will, and will cause each of the
Material Restricted Subsidiaries to, (a) keep and maintain all tangible property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents. The Irish Holdco, the Irish Sub
Holdco, the Lux Holdco and the Borrowers will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained. The Irish Holdco, the Irish Sub Holdco, the Lux Holdco
and the Borrowers shall deliver to the Administrative Agent endorsements (x) to
all “All Risk” physical damage insurance policies on all of the Loan Parties’
tangible personal property and assets and business interruption insurance
policies naming the Administrative Agent as lender loss payee, and (y) to all
general liability and other liability policies naming the Administrative Agent
an additional insured. In the event the Irish Holdco, the Irish Sub Holdco, the
Lux Holdco, the Borrowers or any of the Material Restricted Subsidiaries at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.

SECTION 5.06. Books and Records; Inspection Rights. The Irish Holdco, the Irish
Sub Holdco, the Lux Holdco and the Borrowers will, and will cause each of the
Material Restricted Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and applicable law
are made of all material financial dealings and transactions in relation to its
business and activities. The Irish Holdco, the Irish Sub Holdco, the Lux Holdco
and the Borrowers will, and will cause each of the Material Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (pursuant to a request made through the Administrative
Agent), at reasonable times upon reasonable prior notice (but not more than once
annually if no Event of Default shall exist), to visit and inspect its
properties, to examine and make extracts from its books and records, including
examination of its environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Irish Holdco, the Irish Sub Holdco, the Lux Holdco and
each Borrower acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Irish Holdco, the Irish Sub Holdco, the Lux Holdco and its
Material Restricted Subsidiaries’ assets for internal use by the Administrative
Agent and the Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Irish Holdco, the Irish Sub Holdco, the Lux Holdco and the Borrowers will, and
will cause the Parent and each of the Subsidiaries to, (i) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including without limitation Environmental Laws) and (ii) perform
in all material respects its obligations under material agreements to which it
is a party, in each case except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

125



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. (a) The Lux Borrower shall use the proceeds of
the Term Loans solely (i) to make Intercompany Proceeds Loans, all proceeds of
which shall be used to effect the Transactions and (ii) to the extent any
portion of the Term Loans remain available following application of proceeds
pursuant to preceding clause (i), for general corporate purposes.

(b) The proceeds of the Revolving Loans will be used for working capital,
capital expenditures and general corporate purposes (including the Transactions,
the Par Transactions and the Permitted Acquisitions and the making of
Intercompany Proceeds Loans to the Parent and its Restricted Subsidiaries as
otherwise permitted hereunder) of the Borrowers and their Subsidiaries; provided
that notwithstanding anything to the contrary set forth herein, no more than
$200,000,000 in Revolving Loans may be utilized to pay amounts owing to finance
the Acquisition or the Refinancing or to pay any fees and expenses incurred in
connection with the Transactions.; and provided further, after giving effect to
the Par Transactions on the Par Closing Date, the undrawn amount of Revolving
Commitments shall not be less than $400,000,000 (less any amounts required to
fund any “flex” original issue discount or upfront fees on the Par Closing
Date).

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, (i) for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X, (ii) in violation of
the Trading with the Enemy Act, the Foreign Assets Control Regulations, the
Executive Order or the USA PATRIOT Act or (iii) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Persons.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances. (a) As promptly as possible but in any event within forty-five
(45) days (or such later date as may be agreed upon by the Administrative Agent)
after any Person becomes a Material Subsidiary or any Subsidiary qualifies
independently as, or is designated by the Borrowers as a Material Subsidiary,
the Irish Holdco, the Irish Sub Holdco, the Lux Holdco and the Borrowers shall
provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such Person
and shall (subject to the Agreed Security Principles, in the case of any Foreign
Subsidiary (other than any Foreign Subsidiary organized under the laws of Canada
(or any province, territory or subdivision thereof)) cause each such Material
Subsidiary to deliver to the Administrative Agent a supplement to the Subsidiary
Guaranty and the US Security Agreement and/or each other applicable Collateral
Document (in each case in the form contemplated thereby and modified as required
in order to comply with local laws in accordance with the Agreed Security
Principles, if applicable) pursuant to which such Subsidiary agrees to be bound
by the terms and provisions thereof, the Subsidiary Guaranty, the US Security
Agreement and/or other applicable Collateral Document, as applicable, to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions as may be reasonably requested by, and in form and substance
reasonably satisfactory to, the Administrative Agent and its counsel.

(b) Subject to the Agreed Security Principles (where applicable), the Irish
Holdco, the Irish Sub Holdco, the Lux Holdco and the Borrowers will cause, and
will cause each other Loan Party to cause, all of its owned property (whether
real, personal, tangible, intangible, or mixed but excluding Excluded Assets) to
be subject at all times to perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents on a first
priority basis, subject to no other Liens other than Liens permitted by
Section 6.02. Without limiting the generality of the foregoing, and subject to
the Agreed Security Principles (where applicable), the Irish Holdco, the Irish
Sub Holdco, the Lux Holdco and the Borrowers (i) will cause the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Borrowers or any other Loan Party (other than Excluded Assets) to be subject at
all times to a first priority, perfected Lien in favor of the Collateral Agent
to secure the Secured Obligations in

 

126



--------------------------------------------------------------------------------

accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request and (ii) will, and will cause each other Loan Party to, deliver
Mortgages and Mortgage Instruments with respect to real property (excluding
Excluded Assets) owned by the Borrowers or such Loan Party to the extent, and
within such time period as is, reasonably required by the Administrative Agent.

(c) Without limiting the foregoing, but subject to the Agreed Security
Principles (except in the case of any Loan Party organized under the laws of the
United States or Canada (or any States, provinces, territories or subdivisions
thereof)), the Irish Holdco, the Irish Sub Holdco, the Lux Holdco and the
Borrowers will, and will cause each other Loan Party to, execute and deliver, or
cause to be executed and delivered, to the Collateral Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Borrowers; provided that, in connection with any real property
subject to this Section 5.09(c), the Borrowers will comply with the National
Flood Insurance Reform Act of 1994 and related legislation and regulations.

(d) Subject to the Agreed Security Principles (except in the case of any Loan
Party organized under the laws of the United States or Canada (or any States,
provinces, territories or subdivisions thereof), other than with respect to such
Loan Parties as expressly provided in the final proviso to the definition of
Agreed Security Principles), if any assets (including any real property or
improvements thereto or any interest therein) are acquired by a Loan Party
(other than Excluded Assets and assets constituting Collateral that become
subject to the Lien in favor of the Administrative Agent upon acquisition
thereof), the BorrowersIrish Holdco will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Irish Holdco, the
Irish Sub Holdco, the Lux Holdco and the Borrowers will cause such assets to be
subjected to a Lien securing the Secured Obligations and will take, and cause
the other Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (b) of this Section 5.09, all at the expense of
the Irish Holdco, the Irish Sub Holdco, the Lux Holdco and the Borrowers.

(e) Concurrently with the designation of any Subsidiary as a guarantor under any
other Material Indebtedness of the Borrowers after the Closing Date, the
Borrowers shall cause each such Subsidiary to deliver to the Administrative
Agent a duly executed copy of the Subsidiary Guaranty (or supplement thereto)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
of the Subsidiary Guaranty (in the case of a Foreign Subsidiary, modified as
required in order to comply with local laws in accordance with the Agreed
Security Principles (other than any Foreign Subsidiary organized under the laws
of Canada (or any provinces, territories or subdivisions thereof)), and such
Subsidiary Guaranty (or supplement thereto) shall be accompanied by appropriate
officer’s certificates, resolutions, organizational documents and legal opinions
of counsel as the Administrative Agent may reasonably request, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(f) Within 90 days of the Closing Date (which may be extended in the
Administrative Agent’s sole discretion), the Irish Holdco, the Irish Sub Holdco,
the Lux Holdco and the Borrowers shall procure the execution and delivery of,
and deliver to the Administrative Agent, Mortgages and Mortgage Instruments
related thereto reasonably required by the Administrative Agent with respect to
real property (excluding Excluded Assets) owned by any Domestic Subsidiary that
is a Loan Party or any Canadian Domiciled Loan Party.

 

127



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary herein or in any other Loan
Document, no Loan Party shall have any obligation to (i) enter into control
agreements with respect to any security interest or lien in any Deposit Account
or Securities Account (in each case, as defined in the UCC) included in the
Collateral and (ii) perfect any security interest or lien in any intellectual
property included in the Collateral in any jurisdiction other than in the United
States or Canada, except with respect to (x) Material Intellectual Property (as
defined in the Agreed Security Principles) issued or registered by, or
applied-for in, Luxembourg or the Republic of Ireland and (y) Material
Intellectual Property that is either (1) acquired in an acquisition after the
Closing Date or (2) transferred to or otherwise disposed of in favor of a
Foreign Loan Party from one or more Loan Parties that are Domestic Subsidiaries,
Canadian Domiciled Loan Parties or Foreign Loan Parties that hold Material
Intellectual Property pursuant to preceding clauses (x) or (y)(1).

SECTION 5.10. Designation of Subsidiaries. The Irish Holdco may, at any time
from and after the Closing Date, designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Irish Holdco shall
be in compliance with the covenants set forth in Section 6.12 on a pro forma
basis in accordance with Section 1.04(b) (and as a condition precedent to the
effectiveness of any such designation, the Irish Holdco shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance) and (iii) no Restricted Subsidiary
may be designated as an Unrestricted Subsidiary if it was previously designated
as an Unrestricted Subsidiary pursuant to this Section 5.10. The designation of
any Restricted Subsidiary as an Unrestricted Subsidiary after the Closing Date
shall constitute an Investment by the applicable Loan Party therein at the date
of designation in an amount equal to the fair market value of the applicable
Loan Party’s (or any of its Restricted Subsidiaries’) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary after the
Closing Date shall constitute (i) the incurrence at the time of designation of
any Investment, Indebtedness or Liens of such Subsidiary existing at such time
and (ii) a return on any Investment by the applicable Loan Party in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of such Loan Party’s Investment in
such Subsidiary. Notwithstanding the foregoing, neither the Irish Holdco, nor
the Irish Sub Holdco,no Borrower nor any parent company of any Borrower,
Co-Borrower, Lux Holdco, US Holdco, Lux Sub Finco, Irish Sub Finco, Amalco, the
Target or the 2013 Senior Notes Issuer shall be permitted to be an Unrestricted
Subsidiary.

SECTION 5.11. Ratings. Until the Term B Loans are paid in full and terminated in
accordance with this Agreement, the Irish Holdco and the Lux Borrower shall use
commercially reasonable efforts to cause (x) S&P and Moody’s to issue, and
maintain, ratings for the Term B Loans, (y) Moody’s to issue, and maintain, a
corporate family rating (or the equivalent thereof) of the Irish Holdco and
(z) S&P to issue, and maintain, a corporate credit rating (or the equivalent
thereof) of the Irish Holdco (it being understood, in each case, that such
obligation shall not require the Irish Holdco to maintain a specific rating).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired,

 

128



--------------------------------------------------------------------------------

terminated or been Cash Collateralized and all LC Disbursements shall have been
reimbursed, the Irish Holdco, the Irish Sub Holdco, the Lux Holdco and each
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Irish Holdco, the Irish Sub Holdco, the Lux
Holdco and each Borrower will not, and will not permit any Restricted Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the ClosingAmendment No. 1 Effective Date and set
forth in Schedule 6.01 and any refinancing, extensions, renewals or replacements
of any such Indebtedness that does not increase the outstanding principal amount
thereof (other than with respect to unpaid accrued interest and premium thereon,
any committed or undrawn amounts and underwriting discounts, fees, commissions
and expenses, associated with such Indebtedness);

(c) Indebtedness (i) outstanding on the Closing Date (after giving effect to the
Refinancing)Amendment No. 1 Effective Date under (A) the 2008 Subordinated
Convertible NotesExisting Senior Notes, (B) the Existing2013 Senior Notes,
(C) the 2014 Senior Notes and (CD) the 20132015 Senior Notes and (ii) in each
case, any Permitted Refinancing Indebtedness in respect thereof (including any
Permitted Refinancing Indebtedness incurred on or prior to the ClosingAmendment
No. 1 Effective Date in respect of Indebtedness described in preceding
clausesclause (A) and (B));

(d) Indebtedness of the Irish Holdco to any Restricted Subsidiary and of any
Restricted Subsidiary to the Irish Holdco or any other Restricted Subsidiary
(including, without limitation, pursuant to any Intercompany Proceeds Loans and
to consummate the Transactions (including, without limitation, the Acquisition
and each other transaction set forth in the Structure Paper) and the Par
Transactions); provided that (wx) Indebtedness of any Restricted Subsidiary that
is not a Loan Party to any Loan Party shall be subject to the limitations set
forth in Section 6.04(d), (x) any Indebtedness consisting of any Intercompany
Proceeds Loan shall be represented by a promissory note pledged to the
Collateral Agent as provided in the definition of Intercompany Proceeds Loan
contained herein, (y) any such Indebtedness owed by Endo or any of its
Restricted Subsidiaries as described in this clause (d) shall be unsecured,
except that (1) the Endo Secured Intercompany Proceeds Loan shall be secured in
the manner, and in the amount, as contemplated by the definition of “Endo
Secured Intercompany Proceeds Loan” contained herein and (2) other Indebtedness
under Intercompany Proceeds Loans may be secured in the circumstances, and to
the extent, described in the definition thereof, and (z) any Indebtedness owing
by any Loan Party to a Restricted Subsidiary which is not a Loan Party shall be
subordinated in right of payment to the Secured Obligations on a basis, and
pursuant to an agreement, reasonably satisfactory to the Administrative Agent;

(e) Guarantees by the Irish Holdco or any Restricted Subsidiary of Indebtedness
or other obligations of the Irish Holdco or any Restricted Subsidiary; provided
that the aggregate amount of Indebtedness and other payment obligations (other
than in respect of any overdrafts and related liabilities arising in the
ordinary course of business from treasury, depository and cash management
services or in connection with any automated clearing-house transfer of funds)
of Restricted Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall be subject to the limitations set forth in Section 6.04(d);

 

129



--------------------------------------------------------------------------------

(f) Indebtedness (1) of the Irish Holdco or any Restricted Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided
that (i) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness incurred under this clause (f) shall
not exceed, on a pro forma basis in accordance with Section 1.04(b), immediately
after giving effect to the issuance or incurrence of such Indebtedness the
greater of (x) $125,000,000 and (y) 10% of Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters ending as of the last day of the most
recent fiscal quarter for which Financials have been delivered or
(2) constituting Permitted Refinancing Indebtedness in respect of Indebtedness
theretofore outstanding (and permitted to be outstanding) pursuant to this
clause (f);

(g) Indebtedness of the Irish Holdco or any Restricted Subsidiary as an account
party in respect of trade letters of credit;

(h) Indebtedness owed in respect of any Banking Services and any other netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds;

(i) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by the Irish Holdco or any of its Restricted
Subsidiaries in the ordinary course of business, including guarantees or
obligations with respect to letters of credit supporting such bid bonds,
performance bonds, surety bonds and similar obligations;

(j) Swap Agreements permitted under Section 6.05;

(k) Indebtedness of Restricted Subsidiaries that are not Loan Parties, and
guarantees thereof by other such Restricted Subsidiaries, in respect of local
lines of credit, letters of credit, bank guarantees and similar extensions of
credit; provided that the aggregate principal amount of such Indebtedness shall
not exceed, on a pro forma basis in accordance with Section 1.04(b), immediately
after giving effect to the issuance or incurrence of such Indebtedness the
greater of (x) $200,000,000 and (y) 20% of Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters ending as of the last day of the most
recent fiscal quarter for which Financials have been delivered;

(l) Guarantees of Indebtedness of directors, officers, employees, agents and
advisors of the Parent, the Irish Holdco or any of its Restricted Subsidiaries
in respect of expenses of such Persons in connection with relocations and other
ordinary course of business purposes; provided that the aggregate amount of
Indebtedness so guaranteed, when added to the aggregate amount of unreimbursed
payments theretofore made in respect of such guarantees and the amount of loans
and advances then outstanding under Section 6.04(u), shall not at any time
exceed $20,000,000;

(m) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Irish Holdco or any
of its Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions or permitted Dispositions;

(n) Indebtedness representing installment insurance premiums owing in the
ordinary course of business;

 

130



--------------------------------------------------------------------------------

(o) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of the Parent, the Irish Holdco and its Restricted Subsidiaries
incurred in the ordinary course of business or existing on the Closing Date;

(p) unsecured Indebtedness arising out of judgments not constituting an Event of
Default;

(q) unsecured Indebtedness of the Lux Borrower or any direct or indirect parent
company thereof that is a Guarantor or the Canadian Borrower, the Irish Borrower
or any New Notes Issuer (and may in any case be co-borrowed or co-issued by any
Permitted Co-Borrower on a joint and several basis) incurred in connection with
a Permitted Acquisition, so long as (i) no Default or Event of Default shall
have occurred and be continuing or would exist immediately after giving effect
(including giving effect on a pro forma basis) to such incurrence (or, in the
case of a Limited Condition Acquisition, as of the date the definitive
agreements for such Limited Condition Acquisition are entered into), (ii) such
Indebtedness is not scheduled to mature prior to the date that is 91 days after
the Latest Maturity Date and (iii) immediately prior to and after giving effect
(including giving effect on a pro forma basis) to the incurrence of such
Indebtedness (or, in the case of a Limited Condition Acquisition, as of the date
the definitive agreements for such Limited Condition Acquisition are entered
into) the Irish Holdco is in compliance with the covenants set forth in
Section 6.12Leverage Ratio shall be no greater than 6.50 to 1.00;

(r) Indebtedness (x) of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Subsidiary that is merged or consolidated with or
into a Restricted Subsidiary in a transaction permitted hereunder) after the
Closing Date (except by way of designation of an Unrestricted Subsidiary as a
Restricted Subsidiary), or Indebtedness of any Person that is assumed by any
Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in a Permitted Acquisition; provided that (A) such
Indebtedness exists at the time such Person becomes a Restricted Subsidiary (or
is so merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation) or such assets being acquired and
(B) neither the Parent, the Irish Holdco nor any Restricted Subsidiary (other
than such Person or the Restricted Subsidiary with which such Person is merged
or consolidated or that so assumes such Person’s Indebtedness) shall Guarantee
or otherwise become liable for the payment of such Indebtedness unless such
Indebtedness or Guarantee, as the case may be, is unsecured and, immediately
prior to and after giving effect (including giving effect on a pro forma basis)
to the assumption of such Indebtedness or making of such Guarantee, as the case
may be, the Irish Holdco is in compliance with the covenants set forth in
Section 6.12 and the Leverage Ratio is no greater than 6.50 to 1.00 or
(y) constituting Permitted Refinancing Indebtedness in respect of Indebtedness
theretofore outstanding (and permitted to be outstanding) pursuant to this
clause (r);

(s) Permitted Indebtedness and Permitted First Lien Indebtedness and any
Permitted Refinancing Indebtedness in respect thereof;

(t) other Indebtedness of the Irish Holdco and its Subsidiaries; provided that
the aggregate outstanding principal amount of such Indebtedness shall not at any
time exceed the greater of (x) $250,000,000 and (y) 13.5% of Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending as of the last day
of the most recent fiscal quarter for which Financials have been delivered;

 

131



--------------------------------------------------------------------------------

(u) Indebtedness incurred in connection with the Headquarters Transaction in an
aggregate outstanding principal amount not in excess of $90,000,000;

(v) (i) Permitted Pari Passu Secured Refinancing Debt, (ii) Permitted Junior
Secured Refinancing Debt and (iii) Permitted Unsecured Refinancing Debt, and any
Permitted Refinancing Indebtedness in respect thereof;

(w) Indebtedness (x) of the Lux Borrower or any direct or indirect parent
company thereof that is a Guarantor or any New Notes Issuer (and may in any case
be co-borrowed or co-issued by any Permitted Co-Borrower on a joint and several
basis) in respect of (1) one or more series of senior unsecured notes or senior
secured notes that will be secured by all or a portion of the Collateral on a
pari passu or junior basis with the Secured Obligations, and/or (2) one or more
series of term loans that will be secured by all or a portion of the Collateral
on a junior basis with the Secured Obligations, in each case that are issued or
made in lieu of Incremental Revolving Loans, Incremental Term A Loans and/or
Incremental Term B Loans; provided that (A) such Indebtedness is not scheduled
to mature prior to the date that is 91 days after the Latest Maturity Date,
(B) the aggregate principal amount of all such Indebtedness issued or incurred
pursuant to this sub-clause (x) shall not, when aggregated with all Incremental
Revolving Loans, Incremental Term A Loans and Incremental Term B Loans made
after the Closing Date, exceed the Incremental Amount, (C) such Indebtedness
shall not be subject to any Guarantee by the Parent, the Irish Holdco or any
Restricted Subsidiary other than a Loan Party, (D) in the case of any such
Indebtedness that is secured, the obligations in respect thereof shall not be
secured by any Lien on any asset of the Parent, the Irish Holdco or any of their
respective Restricted Subsidiaries other than any asset constituting Collateral,
(E) at the time of the incurrence of such Indebtedness and after giving effect
thereto (or, in the case of a Limited Condition Acquisition, as of the date the
definitive agreements for such Limited Condition Acquisition are entered into)
on a pro forma basis in accordance with Section 1.04(b), the Irish Holdco will
be in compliance with the covenants set forth in Section 6.12 and the Leverage
Ratio will be no greater than 6.50 to 1.00, (F) if such Indebtedness is secured,
the security agreements relating to such Indebtedness shall be substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (G) no Default or Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect (including giving effect on a pro forma basis) to such incurrence (or, in
the case of a Limited Condition Acquisition, as of the date the definitive
agreements for such Limited Condition Acquisition are entered into), (H) if such
Indebtedness is secured, such Indebtedness shall be subject to an Intercreditor
Agreement in form and substance reasonably acceptable to the Administrative
Agent and (I) the terms and conditions of such Indebtedness (excluding pricing,
fees, prepayment or redemption premiums and terms) are (in the reasonable
judgment of the Borrower), when taken as a whole, (1) not materially more
favorable to the lenders or holders providing such Indebtedness than those
applicable to the Obligations when taken as a whole (other than covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness) or (2) otherwise on current market
terms for such type of Indebtedness and (y) Permitted Refinancing Indebtedness
in respect of Indebtedness previously incurred pursuant to, and then outstanding
pursuant to, this clause (w) (with any Indebtedness outstanding pursuant to this
clause (w) from time to time being herein called the “Incremental Equivalent
Debt”); and

(x) Indebtedness of the Irish Holdco or any Restricted Subsidiary incurred
pursuant to Permitted Receivables Facilities; provided that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate amount of
$400,000,000600,000,000 at any time outstanding.; and

(y) the Par New Senior Notes or, in lieu of all or a portion thereof, the
incurrence of the Par Senior Bridge Loans, in each case incurred in connection
with, or contemplation of, the Par Acquisition, and any Permitted Refinancing
Indebtedness in respect thereof.

 

132



--------------------------------------------------------------------------------

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Irish Holdco dated such date prepared
in accordance with GAAP.

SECTION 6.02. Liens. The Irish Holdco, the Irish Sub Holdco, the Lux Holdco and
each Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Irish Holdco or any Restricted
Subsidiary existing on the ClosingAmendment No. 1 Effective Date and set forth
in Schedule 6.02 and any modifications, renewals and extensions thereof and any
Lien granted as a replacement or substitute therefor; provided that (i) such
Lien shall not apply to any other property or asset of the Parent, the Irish
Holdco or any Restricted Subsidiary other than improvements thereon or proceeds
from the disposition of such asset and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and any refinancing,
extensions, renewals or replacements thereof that do not increase the
outstanding principal amount thereof (other than as permitted by Section 6.01);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Irish Holdco or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the Closing Date
prior to the time such Person becomes a Restricted Subsidiary and any
modifications, replacements, renewals or extensions thereof; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Parent,
the Irish Holdco or any Restricted Subsidiary and (iii) such Lien shall secure
only those obligations which it secures on the date of

 

133



--------------------------------------------------------------------------------

such acquisition or the date such Person becomes a Restricted Subsidiary, as the
case may be, and any refinancing, extensions, renewals or replacements thereof
that do not increase the outstanding principal amount thereof (other than as
permitted by Section 6.01);

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Irish Holdco or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (f) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are initially incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of the Parent, the Irish Holdco or any
Restricted Subsidiary other than improvements thereon or proceeds from the
disposition of such property or assets;

(f) in connection with the sale or transfer of any assets in a transaction
permitted under Section 6.03, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

(g) in the case of any joint venture, any put and call arrangements related to
its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

(h) any interest or title of a lessor under any lease or sublease entered into
by the Irish Holdco or any Restricted Subsidiary in the ordinary course of its
business and other statutory and common law landlords’ liens under leases;

(i) any interest or title of a licensor under any license or sublicense entered
into by the Irish Holdco or any Restricted Subsidiary as a licensee or
sublicensee (A) existing on the Closing Date or (B) in the ordinary course of
its business;

(j) licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 6.03 or otherwise existing on or prior to the date of
this Agreement;

(k) Liens on earnest money deposits of cash or cash equivalents made in
connection with any Permitted Acquisition or other Investment permitted pursuant
to Section 6.04;

(l) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Irish Holdco or any Restricted Subsidiaries in
the ordinary course of business;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Irish Holdco or
any Restricted Subsidiary in the ordinary course of business in accordance with
the past practices of the Irish Holdco or such Restricted Subsidiary;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(o) Liens on the assets and equity interests of Foreign Subsidiaries that are
not Loan Parties customarily granted in connection with financing transactions
in the respective jurisdictions of such Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof; provided that such Liens shall
secure only Indebtedness or other obligations of such Foreign Subsidiaries
permitted hereunder;

 

134



--------------------------------------------------------------------------------

(p) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 6.01(n);

(q) Dispositions and other sales of assets permitted under Section 6.03;

(r) Liens on deposits or other amounts held in escrow to secure contractual
payments (contingent or otherwise) payable by the Irish Holdco or its Restricted
Subsidiaries to a seller after the consummation of a Permitted Acquisition;

(s) Liens on the real property (including any improvements thereto and fixtures
thereon) leased by the Irish Holdco and/or the Restricted Subsidiaries pursuant
to, and securing Indebtedness incurred in connection with,
the Headquarters Transaction;

(t) Liens securing Permitted Indebtedness; provided that (i) such Indebtedness
may be secured by all or a portion of the Collateral on a junior basis with the
Secured Obligations, (ii) such Indebtedness shall not be secured by any Lien on
any asset of the Parent, the Irish Holdco or any of their respective Restricted
Subsidiaries other than any asset constituting Collateral, (iii) the security
agreements relating to such Indebtedness shall be substantially the same as the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (iv) such Indebtedness shall be subject to a
Second Lien Intercreditor Agreement; and Liens securing Permitted Refinancing
Indebtedness in respect of the foregoing, in accordance with the definition of
Permitted Refinancing Indebtedness contained herein;

(u) Liens securing (i) Permitted Pari Passu Secured Refinancing Debt and
Permitted Junior Secured Refinancing Debt, and any Permitted Refinancing
Indebtedness in respect thereof, (ii) the Endo Secured Intercompany Proceeds
Loan in accordance with the definition thereof contained herein and (iii) any
Intercompany Proceeds Loan in accordance with the definition thereof contained
herein;

(v) Liens securing Permitted First Lien Indebtedness; provided that (i) such
Indebtedness may be secured by all or a portion of the Collateral on a pari
passu basis (except as otherwise provided in the Intercreditor Agreement) with
the Secured Obligations, (ii) such Indebtedness shall not be secured by any Lien
on any asset of the Parent, the Irish Holdco or any of their respective
Restricted Subsidiaries other than any asset constituting Collateral, (iii) the
security agreements relating to such Indebtedness shall be substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (iv) such Indebtedness shall be
subject to a First Lien Intercreditor Agreement; and Liens securing Permitted
Refinancing Indebtedness in respect of the foregoing, in accordance with the
definition of Permitted Refinancing Indebtedness contained herein;

(w) Liens on deposits or other amounts held in escrow to secure payments
(contingent or otherwise) payable by the Irish Holdco or any of its Restricted
Subsidiaries with respect to settlements related to any litigation disclosed in
public filings;

(x) Liens on Permitted Receivables Related Assets of the Irish Holdco and its
Restricted Subsidiaries (but not of Endo or any of its Restricted Subsidiaries
so long as any Existing Senior Notes remain outstanding (unless the covenants
applicable thereto are defeased or otherwise modified so that the Endo Maximum
Secured Amount is no longer required to ensure compliance therewith)) arising
under Permitted Receivables Facilities;

 

135



--------------------------------------------------------------------------------

(y) Liens on assets of the Irish Holdco and its Restricted Subsidiaries not
otherwise permitted above; provided that the aggregate amount of obligations
subject to any such Liens shall not immediately after giving effect to the
incurrence of such obligations exceed the greater of (x) $50,000,000 and (y) 10%
of Consolidated Net Tangible Assets at the end of the most recent fiscal quarter
of the Irish Holdco for which Financials have been delivered (or, prior to the
first delivery of any such financial statements, calculated based on the pro
forma consolidated financial statements delivered pursuant to
Section 4.01(q)(iii)); and

(z) Liens on deposits or other amounts held in escrow to secure payments to
officers and directors of the Parent, Irish Holdco and its Restricted
Subsidiaries for the reimbursement of taxes owed by such officers and directors
as a result of the restructurings pursuant to the Structure Paper.; and

(aa) Liens on the proceeds of Escrow Debt and any interest thereof, securing the
applicable Escrow Debt.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Irish Holdco, the
Irish Sub Holdco, the Lux Holdco and each Borrower will not, and will not permit
any Restricted Subsidiary to, merge into, amalgamate with or consolidate with
any other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or sell, transfer, lease, Exclusively License or otherwise
dispose of (in one transaction or in a series of transactions) any of its assets
(including pursuant to a Sale and Leaseback Transaction), or any of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate, dissolve or wind-up, except that:

(i) any Person (other than the Lux Holdco, any Borrower, the 2013 Senior Notes
Issuer, any New Notes Issuer, US Holdco, Endo or the Target) or Restricted
Subsidiary thereof) or any Intermediate Parent Entity may merge into, amalgamate
with or consolidate with the Irish Holdco in a transaction in which the Irish
Holdco is the surviving corporation;

(ii) (x) any Person (other than Irish Holdco, any Borrower, the 2013 Senior
Notes Issuer, any New Notes Issuer, US Holdco, Endo or the Target or any
Intermediate Parent Entity) may merge into, amalgamate with or consolidate with
any Restricted Subsidiary of the Lux Borrower in a transaction in which the
surviving entity is such Restricted Subsidiary (provided that any such merger,
amalgamation, consolidation or liquidation involving a Subsidiary Guarantor must
result in such Subsidiary Guarantor as the surviving entity) and, (y) the 2013
Senior Notes Issuer, any Permitted Co-Borrower or any New Notes Issuer may merge
into, amalgamate with or consolidate with any other such Person in a transaction
in which the surviving entity is any such Person and (z) any Intermediate Parent
Entity may merge into, amalgamate with or consolidate with any other
Intermediate Parent Entity in a transaction in which the surviving entity is an
Intermediate Parent Entity;

(iii) any Restricted Subsidiary (other than any Borrower, or any direct or
indirect holding company thereof, the 2013 Senior Notes Issuer, any New Notes
Issuer, US Holdco, Endo or the TargetIntermediate Parent Entity) may merge into,
amalgamate with or consolidate with any Person in a transaction permitted under
clauses (xiv), (xv) and (xix) hereunder in which the surviving entity is not a
Subsidiary;

 

136



--------------------------------------------------------------------------------

(iv) (x) any Restricted Subsidiary (other than any Borrower, or any direct or
indirect holding company thereof, the 2013 Senior Notes Issuer, any New Notes
Issuer, US Holdco, Endo or the TargetIntermediate Parent Entity) may dispose of
any or all of its assets (upon voluntary liquidation, dissolution, winding-up
otherwise) to the Lux Borrower or any of its Restricted Subsidiaries; provided
that the foregoing shall not permit the voluntary liquidation, dissolution or
winding-up of any Borrower or the direct holding company of any Borrower;and
(y) any Intermediate Parent Entity may dispose of any or all of its assets (upon
voluntary liquidation, dissolution, winding-up otherwise) to any other
Intermediate Parent Entity or to Irish Holdco;

(v) any Restricted Subsidiary (other than Lux Holdco, any Borrower, the 2013
Senior Notes Issuer, any New Notes Issuer, US Holdco, Endo or the Target) may
liquidate, dissolve or wind-up if the Irish Holdco determines in good faith that
such liquidation or dissolution is in the best interests of the Irish Holdco and
is not materially disadvantageous to the Lenders;

(vi) sales, transfers and other dispositions of inventory, used, worn out,
obsolete or surplus property, cash and Permitted Investments in the ordinary
course of business and the assignment, cancellation, abandonment or other
disposition of intellectual property that is, in the reasonable judgment of the
Irish Holdco, no longer economically practicable to maintain or useful in the
conduct of the business of the Irish Holdco and the Restricted Subsidiaries,
taken as a whole;

(vii) Dispositions (or any license or sublicense of intellectual property) to
the Irish Holdco or any Restricted Subsidiary; provided that any such
Disposition (or any license or sublicense of intellectual property) made by a
Loan Party to a Restricted Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.04;

(viii) the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);

(ix) leases, subleases, non-Exclusive Licenses or sublicenses of property to
other Persons in the ordinary course of business not materially interfering with
the business of the Irish Holdco and the Restricted Subsidiaries taken as a
whole;

(x) Liens incurred in compliance with Section 6.02;

(xi) Investments permitted by Section 6.04;

(xii) subject to Section 2.11(c)(1), dispositions of property as a result of a
casualty event involving such property or any disposition of real property to a
Governmental Authority as a result of a condemnation of such real property;

(xiii) Permitted Exchanges;

(xiv) Dispositions of investments in joint ventures, to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; provided
that the consideration received shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of the
Irish Holdco);

 

137



--------------------------------------------------------------------------------

(xv) sales or other Dispositions of non-core assets acquired in a Permitted
Acquisition; provided that such sales shall be consummated within 360 days of
such Permitted Acquisition; provided, further, that (i) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Irish
Holdco) and (ii) no less than 75% of the consideration received for such assets
shall be paid in cash or Permitted Investments (provided that, for purposes of
satisfying the requirements of this clause (ii), the Irish Holdco shall be
permitted to designate, pursuant to a certificate executed by a Financial
Officer of the Irish Holdco and delivered to the Administrative Agent, non-cash
consideration received for any such Disposition as cash consideration in an
amount not to exceed $10,000,000 for each such Disposition);

(xvi) any Immaterial Asset Sale;

(xvii) any lease or sublease by Endo of a portion of its interest in its
headquarters located in Malvern, Pennsylvania;

(xviii) the Irish Holdco or any Restricted Subsidiary may transfer, sell and/or
pledge Receivables and Permitted Receivables Facility Assets under Permitted
Receivables Facilities;

(xix) Dispositions of assets that are not permitted by any other clause of this
Section 6.03; provided that the Disposition Consideration of all assets sold,
transferred, leased or otherwise disposed of, and of all assets Exclusively
Licensed in reliance on this clause (xix) shall not at the time of and
immediately after giving effect to any such transaction exceed in any fiscal
year 15% of Consolidated Total Assets at the end of the immediately preceding
fiscal year of the Irish Holdco;

(xx) the Transactions (including, without limitation, the Acquisition, the
Merger, and each other transaction set forth in the Structure Paper) and the Par
Transactions may be consummated; and

(xxi) Dispositions of assets (but not Equity Interests in any Restricted
Subsidiary unless such Restricted Subsidiary is not a Borrower (or a direct or
indirect holding company thereof)) that are not permitted by any other clause of
this Section 6.03; provided that (x) the Disposition Consideration of all assets
sold, transferred, leased or otherwise disposed of, and of all assets
Exclusively Licensed in reliance on this clause (xxi) shall not at the time of
and immediately after giving effect to any such transaction exceed in the
aggregate for all Dispositions effected pursuant to this clause (xxi) (including
the Disposition being made) 30% of Consolidated Total Assets at the end of the
immediately preceding fiscal year of the Irish Holdco, (y) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Irish
Holdco) and (z) no less than 75% of the consideration received for such assets
shall be paid in cash or Permitted Investments (provided that, for purposes of
satisfying the requirements of this clause (z), the Irish Holdco shall be
permitted to designate, pursuant to a certificate executed by a Financial
Officer of the Irish Holdco and delivered to the Administrative Agent, non-cash
consideration received for any such Disposition as cash consideration in an
amount not to exceed, in the aggregate for all such Dispositions, the greater of
(1) $100,000,000 and (2) 1.5% of Consolidated Total Assets as of the end of the
most recent fiscal quarter of the Irish Holdco for which Financials have been
delivered (or, prior to the first delivery of any such financial statements, as
set forth in the pro forma consolidated financial statements delivered pursuant
to Section 4.01(q)(iii)).; and

(xxii) Disposition of assets constituting the AMS Asset Sales.

 

138



--------------------------------------------------------------------------------

(b) The Irish Holdco, the Irish Sub Holdco, the Lux Holdco and each Borrower
will not, and will not permit any of their respective Restricted Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Irish Holdco and its Restricted Subsidiaries on the
Closing Date (for this purpose, determined as if the Transactions had been
effected prior to such date) and businesses reasonably related thereto or
similar or complementary thereto or reasonable extensions thereof (including,
but not limited to the business of diagnostics, medical devices, delivery
technologies and biotechnology).

(c) The Irish Holdco will not change its fiscal year from the basis applicable
to Endo prior to the Closing Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Irish Holdco, the Irish Sub Holdco, the Lux Holdco and each Borrower will not,
and will not permit any Restricted Subsidiary to, (i) purchase, hold or acquire
(including pursuant to any merger or consolidation with any Person that was not
a wholly owned Restricted Subsidiary prior to such merger) any capital stock,
evidence of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or (ii) purchase or
otherwise acquire (in one transaction or a series of transactions) substantially
all the assets of any Person or any assets of any other Person constituting a
business unit, division, product line (including rights in respect of any drug
or other pharmaceutical product) or line of business of such Person, or
(iii) acquire an exclusive long-term license of rights to a drug or other
product line of any Person (each, an “Investment”) except:

(a) cash and Permitted Investments;

(b) Permitted Acquisitions;

(c) Investments by the Irish Holdco and its Restricted Subsidiaries existing on
the ClosingAmendment No. 1 Effective Date and set forth on Schedule 6.04 and any
modification, replacement, renewal or extension thereof to the extent not
involving any additional Investment;

(d) Investments made by the Irish Holdco in or to any Restricted Subsidiary and
made by any Restricted Subsidiary in or to the Irish Holdco or any other
Restricted Subsidiary (including, without limitation, any Intercompany Proceeds
Loans) and Guarantees by the Irish Holdco or any Restricted Subsidiary of
obligations of any other Restricted Subsidiary; provided that the amount of any
Investment by a Loan Party to a Restricted Subsidiary which is not a Loan Party
or constituting a Guarantee of obligations of any Restricted Subsidiary that is
not a Loan Party shall not exceed, together with the aggregate amount of all
other Investments pursuant to this proviso, and Section 6.04(y) below,
$900,000,000 at any time outstanding;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Investments made as a result of the receipt of non-cash consideration from a
Disposition, of any asset in compliance with Section 6.03;

(h) Investments in the form of Swap Agreements permitted by Section 6.05;

 

139



--------------------------------------------------------------------------------

(i) payroll, travel and similar advances to directors, officers and employees of
the Parent, the Irish Holdco or any Restricted Subsidiary that are made in the
ordinary course of business;

(j) extensions of trade credit in the ordinary course of business;

(k) Investments to the extent the consideration paid therefor consists of Equity
Interests (other than Disqualified Equity Interests) of the Parent;

(l) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(m) transfers of rights with respect to one or more products or technologies
under development to joint ventures with third parties or to other entities
where the Irish Holdco or a Restricted Subsidiary retains rights to acquire such
joint ventures or other entities or otherwise repurchase such products or
technologies;

(n) any customary upfront milestone, marketing or other funding payment in the
ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future;

(o) Investments made in Therapeutics pursuant to the Acquisition Documentation
and as contemplated in the Structure Paper;

(p) Exclusive Licenses from a Foreign Subsidiary to the Irish Holdco or a
Domestic Subsidiary of rights to a drug or other pharmaceutical products,
diagnostics, delivery technologies, medical devices or biotechnology businesses
acquired by such Foreign Subsidiary in an acquisition permitted by Section 6.03;

(q) Investments in joint ventures (including JV Subsidiaries) and acquisitions
of Equity Interests that would constitute Permitted Acquisitions but for the
fact that Persons in which such Equity Interests are acquired do not become
wholly owned Subsidiaries of the Irish Holdco; provided that the sum of the
aggregate amount of such Investments, plus the aggregate consideration paid in
all such acquisitions, made under this clause (q) shall not exceed the greater
of (x) $100,000,000 and (y) 10% of Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending as of the last day of the most recent
fiscal quarter for which Financials have been delivered, in each case, at any
time outstanding;

(r) [Reserved];

(s) [Reserved];

(t) Investments consisting of Liens made in accordance with Section 6.02;

(u) loans or advances to directors and employees of the Parent, the Irish Holdco
or any Restricted Subsidiary made in the ordinary course of business; provided
that the aggregate outstanding amount of such loans and advances, when
aggregated with the Guarantees then outstanding under Section 6.01(l), at any
time shall not exceed $20,000,000;

 

140



--------------------------------------------------------------------------------

(v) any Investment in an aggregate amount, when aggregated with the aggregate
amount of Restricted Payments made pursuant to Section 6.07(g), not to exceed at
any time the aggregate amount of net cash proceeds received by the Parent, and
contributed by it as common equity to the Irish Holdco, from sales or issuances
of Equity Interests of the Parent (other than Disqualified Equity Interests)
after the Closing Date;

(w) (i) Investments made by any Restricted Subsidiary in or to any Unrestricted
Subsidiary and (ii) any purchase or other acquisition by any Restricted
Subsidiary of all or substantially all of the assets constituting a business
unit, division, product line (including rights in respect of any drug or other
pharmaceutical product) or line of business of any Unrestricted Subsidiary, in
each case in connection with any other intercompany corporate reorganizations;
provided that (x) any such Investment, purchase or other acquisition shall be
made on terms and conditions (A) not materially less favorable to such
Restricted Subsidiary than it would obtain on an arm’s-length basis from a
Person that is not an Affiliate or (B) otherwise reasonably acceptable to the
Administrative Agent, and (y) the aggregate fair market value of all such
Investments, purchases and other acquisitions made pursuant to this clause
(w)(b), or the consideration payable in connection therewith, shall not exceed
$100,000,000;

(x) the Irish Holdco or any Restricted Subsidiary may make contributions of
Permitted Receivables Facility Assets to (A) any Receivables Seller and any
Receivables Entity pursuant to Permitted Receivables Facilities described in
clause (i) of the definition thereof and (B) any Receivables Seller and any
bank, other financial institution or commercial paper conduit or other conduit
facility maintained by a bank or other financial institution pursuant to
Permitted Receivables Facilities described in clause (ii) of the definition
thereof;

(y) any other Investment so long as the aggregate amount of all such
Investments, when aggregated with the aggregate amount of Investments made
pursuant to Section 6.04(d) above, does not exceed $900,000,000 at any time
outstanding. For purposes of clause (q) and this clause (y), the aggregate
consideration payable for any Investment shall be the cash amount (and the fair
market value of any non-cash consideration, as determined in good faith by the
Irish Holdco) paid on or prior to the consummation of such Investment and,
except in the case of Milestone Payments, shall not include any purchase price
adjustment, royalty, earnout, contingent payment or any other deferred payment
of a similar nature that may be payable in connection therewith; and

(z) any other Investments made in connection with the Transactions (including,
without limitation, the Acquisition, the Merger and each other transaction set
forth in the Structure Paper) and the Par Transactions.

For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

SECTION 6.05. Swap Agreements. The Irish Holdco, the Irish Sub Holdco, the Lux
Holdco and each Borrower will not, and will not permit any of their respective
Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Irish Holdco or
any Restricted Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Parent, the Irish Holdco or any of its Restricted
Subsidiaries but without giving effect to the 2008 Subordinated Convertible
Notes and any other Indebtedness convertible into Equity Interests in the
Parent), (b) Swap Agreements entered into in order to effectively cap, collar or
exchange

 

141



--------------------------------------------------------------------------------

interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Irish Holdco or any Restricted Subsidiary and (c) any Swap
Agreement constituting part of a TEU and (d) Permitted Convertible Debt Hedge
Transactions.

SECTION 6.06. Transactions with Affiliates. The Irish Holdco, the Irish Sub
Holdco, the Lux Holdco and each Borrower will not, and will not permit any of
their respective Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than the Irish Holdco or any Restricted Subsidiary), except
(a) transactions that are on terms and conditions not materially less favorable
to the Irish Holdco, the Irish Sub Holdco, the Lux Holdco or such Restricted
Subsidiary than it would obtain on an arm’s-length basis from a Person that is
not an Affiliate, (b) any Restricted Payment permitted by Section 6.07,
(c) customary fees and indemnifications paid to directors of the Parent, the
Irish Holdco and their respective Restricted Subsidiaries, (d) transactions
undertaken in good faith for the purpose of improving the consolidated tax
efficiency of the Parent, the Irish Holdco and the Restricted Subsidiaries,
(e) compensation and indemnification of, and other employment agreements and
arrangements, employee benefit plans, and stock incentive plans with directors,
officers and employees of the Parent, the Irish Holdco or any Restricted
Subsidiary entered in the ordinary course of business, (f) intellectual property
licenses to Restricted Subsidiaries in existence on the Closing Date, (g) loans
and advances and other transactions to the extent permitted by Sections 6.01 and
6.04, (h) leases or subleases of property in the ordinary course of business not
materially interfering with the business of the Irish Holdco and the Restricted
Subsidiaries taken as a whole, (i) transactions between or among the Irish
Holdco and/or any Restricted Subsidiary and any entity that becomes a Restricted
Subsidiary as a result of such transaction, (j) transactions permitted by
Section 6.03(a)(xvii), (k) transactions in the ordinary course of business
(substantially consistent with past practice prior to the Closing Date) between
or among the Irish Holdco and/or any Restricted Subsidiary and HealthTronics,
Inc. or any Unrestricted Subsidiary owned, directly or indirectly, by
HealthTronics, Inc., (l) the Transactions, the Par Transactions and transactions
permitted by clause (r) of Article VII and (m) compensation and indemnification
of officers and directors of the Parent, Irish Holdco and its Restricted
Subsidiaries of taxes owed by such officers and directors as a result of the
restructurings pursuant to the Structure Paper.

SECTION 6.07. Restricted Payments. The Irish Holdco, the Irish Sub Holdco, the
Lux Holdco and each Borrower will not, and will not permit any of their
respective Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Irish Holdco may
declare and pay dividends or make other Restricted Payments with respect to its
Equity Interests payable solely in additional Equity Interests of the Irish
Holdco (other than Disqualified Equity Interests), (b) the Irish Holdco may
declare and pay dividends and make other Restricted Payments to the Parent in an
amount sufficient to enable the Parent to repurchase Equity Interests upon the
exercise of stock options if such Equity Interests represent a portion of the
exercise price of such options, so long as substantially concurrently with such
Restricted Payment, the Parent applies the proceeds of such Restricted Payment
to repurchase such Equity Interests, (c) the Irish Holdco may declare and pay
dividends and make other Restricted Payments to the Parent in an amount
sufficient to enable the Parent to make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the Parent,
so long as substantially concurrently with the making of such Restricted
Payment, the Parent applies the proceeds of such Restricted Payment to make such
cash payments, (d) Restricted Subsidiaries may declare and pay dividends and
distributions ratably with respect to their Equity Interests; provided that any
payments to other Restricted Subsidiaries or Persons may be made on a greater
than ratable basis to the extent such payments would not be materially adverse
to the Lenders, (e) the Irish

 

142



--------------------------------------------------------------------------------

Holdco may declare and pay dividends and make other Restricted Payments to the
Parent in an amount sufficient to enable the Parent to make any dividend or
other distribution (whether in cash, securities or other property) with respect
to any Equity Interests in the Parent, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Parent or any option, warrant or
other right to acquire any such Equity Interests in the Parent (any such
payment, a “Parent Restricted Payment”) pursuant to and in accordance with stock
incentive plans or other employee benefit plans for directors, officers or
employees of the Parent, the Irish Holdco and Restricted Subsidiaries of the
Irish Holdco, so long as substantially concurrently with the making of such
Restricted Payment, the Parent applies the proceeds of such Restricted Payment
to make such a Parent Restricted Payment, (f) so long as no Default or Event of
Default has occurred and is continuing or would arise after giving effect
(including pro forma effect) thereto, the Irish Holdco may declare and pay
dividends and make other Restricted Payments to the Parent in an amount
sufficient to enable the Parent to purchase Equity Interests from present or
former officers, directors or employees of the Parent or any Subsidiary upon the
death, disability, retirement or termination of employment or service of such
officer, director or employee, in an aggregate amount not exceeding $10,000,000
in any fiscal year of the Irish Holdco, so long as substantially concurrently
with the making of such Restricted Payment, the Parent applies the proceeds of
such Restricted Payment to repurchase such Equity Interests, (g) so long as no
Default or Event of Default has occurred and is continuing or would arise after
giving effect (including pro forma effect) thereto, Irish Holdco may make
Restricted Payments in an aggregate amount not to exceed, when aggregated with
the aggregate amount of Investments made pursuant to Section 6.04(v), the
aggregate amount of net cash proceeds received from sales or issuances of Equity
Interests of the Parent (other than Disqualified Equity Interests) after the
Closing Date and which have been contributed to the Irish Holdco as common
equity, so long as substantially concurrently with the making of such Restricted
Payment, the Parent applies the proceeds of such Restricted Payment to make a
Parent Restricted Payment, (h) the Irish Holdco and its Restricted Subsidiaries
may (and may declare and pay dividends and make other Restricted Payments to the
Parent in an amount sufficient to enable the Parent to) make Restricted Payments
with respect to (i) the 2008 Subordinated Convertible Notes and any Permitted
Refinancing Indebtedness in respect thereof in the form of Convertible Debt
Securities and (ii) any other Convertible Debt Securities constituting
Indebtedness of Parent, the Irish Holdco or one or more of its Restricted
Subsidiaries; provided that with respect to the foregoing clause (ii),
Restricted Payments of the type set forth in clause (y) of the definition
thereof shall be permitted only so long as no Default or Event of Default has
occurred and is continuing or would arise after giving effect (including pro
forma effect) thereto, (i) the payment of any dividend or distribution, or the
consummation of any irrevocable redemption, within 60 days after the date of
declaration of the dividend or distribution or giving of the redemption notice,
as the case may be, if at such date of declaration or redemption notice such
dividend, distribution or redemption, as the case may be, would have complied
with this Section 6.07, (j) Restricted Payments may be made in connection with
the Transactions (including, without limitation, the Acquisition, the Merger and
each other transaction set forth in the Structure Paper) and the Par
Transactions, (k) the Irish Holdco may make Restricted Payments to the Parent
after the Closing Date (i) to pay its operating expenses attributable to its
holding company status and ownership of Irish Holdco (and indirectly of Irish
Holdco’s Subsidiaries), plus any reasonable and customary indemnification claims
made by directors, officers or employees of the Parent, (ii) to pay its
franchise taxes and other taxes imposed on or otherwise payable by it, (iii) to
pay, or to allow the Parent to pay customary fees and expenses related to any
equity offering by the Parent, or offering or debt issuance, incurrence or
offering, Disposition or acquisition or investment transaction permitted by this
Agreement, in each case whether or not successful, (iv) the proceeds of which
are applied to the purchase or other acquisition by the Parent all or
substantially all of the property and assets or business of any Person, or of
assets constituting a business unit, a line of business or division of such
Person, or of all of the Equity Interests in a Person or to finance any
Investment permitted to be made pursuant to Section 6.04 as if such Investment
were made

 

143



--------------------------------------------------------------------------------

by Irish Holdco or any of its Restricted Subsidiary; provided that if such
purchase, other acquisition or other Investment had been made by Irish Holdco or
such other Restricted Subsidiary, it would have constituted a Permitted
Acquisition permitted to be made pursuant to Section 6.04(b) or other Investment
permitted under Section 6.04; provided further that (A) such Restricted Payment
shall be made substantially concurrently with the closing of such purchase,
other acquisition or other Investment and (B) the Parent shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests) and any liabilities assumed to be contributed to Irish
Holdco or any Restricted Subsidiary or (2) the merger into a Restricted
Subsidiary of the Lux Borrower of the Person formed or acquired in order to
consummate such purchase, other acquisition or other Investment, (v) to pay
customary salary, bonus and other benefits payable to directors, managers,
officers and employees of the Parent to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of Irish Holdco
and its Restricted Subsidiaries and (vi) to allow the Parent to pay other
amounts (but not including Parent Restricted Payments) as and when required by
it in the operation of its business in a manner consistent with clause (r) of
Article VII; provided that any Restricted Payments made pursuant to this clause
(k) shall be treated as if same were operating expenses incurred directly by the
Irish Holdco for purposes of all determinations of Consolidated Net Income and
Consolidated EBITDA hereunder (notwithstanding any contrary treatment under GAAP
or IFRS), (l) the Irish Holdco and its Restricted Subsidiaries may make any
other Restricted Payment after the Closing Date, so long as no Event of Default
has occurred and is continuing prior to making such Restricted Payment or would
arise after giving effect (including pro forma effect in accordance with
Section 1.04(b)) thereto and immediately after giving effect to such Restricted
Payment the aggregate amount of all such Restricted Payments made after the
Closing Date under this clause will not exceed the sum of (x) the Applicable
Amount plus (y), if the (A) Secured Leverage Ratio after giving effect
(including pro forma effect in accordance with Section 1.04(b)) to such
Restricted Payment is less than or equal to (A) 3.00 to2.50:1.00, the sum of
(1) $200,000,000 and (2) 50% of the cumulative Consolidated Net Income
calculated for the period commencing on January 1, 2014 and continuing through
the end of the most recent fiscal quarter of the Irish Holdco for which
Financials have been delivered or (B) if the Leverage Ratio after giving effect
(including pro forma effect in accordance with Section 1.04(b)) to such
Restricted Payment is less than or equal to 1.50:1.00, an unlimited amount;
provided that, substantially concurrently with the making of any Restricted
Payment pursuant to this clause (l), the Parent shall apply the proceeds of such
Restricted Payment to make a Parent Restricted Payment. As used in this
Section 6.07, “Applicable Amount” means the greater of (i) $500,000,000 and
(ii) 7.5% of Consolidated Total Assets as of the end of the most recent fiscal
quarter of the Irish Holdco for which Financials have been delivered (or, prior
to the first delivery of any such financial statements, calculated based on the
pro forma consolidated financial statements delivered pursuant to
Section 4.01(q)(iii)), (m) Restricted Payments made in connection
Section 6.06(m), (n) Restricted Payments made in connection with (including,
without limitation, purchases of) any Permitted BondConvertible Debt Hedge
Transaction and (o) Restricted Payments made (A) to exercise or settle any
Permitted Warrant (i) by delivery of common stock of the Parent or any of its
direct or indirect parent companies, (ii) by set-off against the related
Permitted Bond Hedge or (iii) with cash payments in an aggregate amount not to
exceed the aggregate amount of any payments received pursuant to the exercise or
settlement of any related Permitted Bond Hedge (subject to any increase in the
price of the underlying common stock since the settlement of the Permitted Bond
Hedge) or (B) to terminate any Permitted Warrant.

SECTION 6.08. Restrictive Agreements. The Irish Holdco, the Irish Sub Holdco,
the Lux Holdco and each Borrower will not, and will not permit any of their
respective Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Irish Holdco or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to holders

 

144



--------------------------------------------------------------------------------

of its Equity Interests or to make or repay loans or advances to the Irish
Holdco or any other Restricted Subsidiary or to Guarantee Indebtedness of the
Irish Holdco or any other Restricted Subsidiary; provided that (i) the foregoing
limitations in clauses (a) and (b) shall not apply to (A) restrictions and
conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the ClosingAmendment No. 1 Effective Date identified on
Schedule 6.08 and any amendments or modifications thereof that do not materially
expand the scope of any such restriction or condition taken as a whole,
(C) restrictions and conditions imposed by agreements relating to Indebtedness
of any Restricted Subsidiary in existence at the time such Restricted Subsidiary
became a Restricted Subsidiary and any amendments or modifications thereof that
do not materially expand the scope of any such restriction or condition taken as
a whole; provided that such restrictions and conditions apply only to such
Restricted Subsidiary, (D) customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary pending such sale;
provided such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold and such sale is permitted hereunder,
(E) restrictions imposed by any amendment or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clauses (A), (B), (C), (J) or (K) of this Section 6.08; provided
that such amendments or refinancings do not materially expand the scope of any
such restriction or condition, (F) customary restrictions and conditions
contained in Permitted Receivables Facility Documents, (G) any restriction
arising under or in connection with any agreement or instrument governing Equity
Interests of any JV Subsidiary that is formed or acquired after the Closing
Date, (H) customary restrictions and conditions contained in any agreement
relating to the Disposition of any property permitted by Section 6.03 pending
the consummation of such Disposition, (I) restrictions in the transfers of
assets encumbered by a Lien permitted by Section 6.02, (J) restrictions or
conditions set forth in the 2008 Subordinated Convertible Notes, the 2010 Senior
Notes, the 2011 Senior Notes, the 2013 Senior Notes, the Intercompany Proceeds
Loans and2014 Senior Notes, the 2015 Senior Notes, the Acquisition
Documentation, the Par New Senior Notes, the Par Senior Bridge Loans and the Par
Acquisition Agreement, (K) restrictions or conditions set forth in any agreement
governing Indebtedness permitted by Section 6.01; provided that such
restrictions and conditions are customary for such Indebtedness and are no more
restrictive, taken as a whole, than the comparable restrictions and conditions
set forth in this Agreement as determined in the good faith judgment of the
board of directors of the Irish Holdco, (L) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business and
(M) restrictions on cash or other deposits (including escrowed funds) or net
worth imposed under contracts entered into in the ordinary course of business;
and (ii) clause (a) of the foregoing shall not apply to (1) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (2) customary provisions in leases,
subleases, licenses, sublicenses and other agreements entered into in the
ordinary course of business.

SECTION 6.09. Amendments to Subordinated Indebtedness; Intercompany Proceeds
Loans. None of the Irish Holdco, the Irish Sub Holdco, the Lux Holdco or the
Borrowers will, or will permit any Restricted Subsidiary to, amend, modify or
waive any of its rights under any agreement or instrument governing or
evidencing (x) any Subordinated Indebtedness to the extent such amendment,
modification or waiver could reasonably be expected to be adverse in any
material respect to the Lenders or (y) (i) the Endo Secured Intercompany
Proceeds Loan or (ii) any Intercompany Proceeds Loan to the extent such
amendment, modification or waiver could reasonably be expected to be adverse in
any material respect to the Lenders, in each case unless the respective
amendment, modification or waiver is reasonably satisfactory to the
Administrative Agent (it being understood and agreed that any increase in the
interest rates or extension of the maturity dates under the Endo Secured
Intercompany Proceeds Loan or any Intercompany Proceeds Loan shall be deemed to
be reasonably acceptable to the Administrative Agent)..

 

145



--------------------------------------------------------------------------------

SECTION 6.10. Sale and Leaseback Transactions. None of the Irish Holdco, the
Irish Sub Holdco, the Lux Holdco, the Borrowers or any Restricted Subsidiary
will enter into any Sale and Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted by Section 6.03, (b) any
Capital Lease Obligations and Synthetic Lease Obligations arising in connection
therewith are permitted by Section 6.01 and (c) any Liens arising in connection
therewith (including Liens deemed to arise in connection with any such Capital
Lease Obligations and Synthetic Lease Obligations) are permitted by
Section 6.02.

SECTION 6.11. Capital Expenditures. On or after January 1, 2014, the Irish
Holdco, the Irish Sub Holdco, the Lux Holdco and each Borrower will not, nor
will it permit any Restricted Subsidiary to, expend, or be committed to expend
(in the aggregate for the Irish Holdco and its Restricted Subsidiaries) for
Capital Expenditures during any fiscal year of the Irish Holdco, an amount in
excess of the greater of (x) $200,000,000 and (y) 20% of Consolidated EBITDA for
the period of four (4) consecutive fiscal quarters ending as of the last day of
the immediately preceding fiscal year of the Irish Holdco; provided, however,
that (i) if the aggregate amount of Capital Expenditures made in any fiscal year
shall be less than the maximum amount of Capital Expenditures permitted under
this Section 6.11 for such fiscal year (without giving effect to any carryover),
then an amount of such shortfall may be added and carried over to the amount of
Capital Expenditures permitted under this Section 6.11 for the immediately
succeeding fiscal year only and (ii) to the extent that the maximum amount of
Capital Expenditures permitted under this Section 6.11 has been utilized for any
fiscal year (including, without limitation, any carryover), not more than
$10,000,000 of Capital Expenditures availability in the immediately succeeding
fiscal year may be utilized solely in the last fiscal quarter of the then
current fiscal year and not thereafter.

SECTION 6.12. Financial Covenants.

(a) Maximum Secured Leverage Ratio. The Irish Holdco will not permit the ratio
(the “Secured Leverage Ratio”), determined as of the last date of each of its
fiscal quarters (beginning with the first full fiscal quarter ending after the
Closing Date), of (i) Consolidated Total Indebtedness minus the aggregate amount
(not to exceed $400,000,000) of unrestricted and unencumbered (other than
pursuant to the Collateral Documents or Liens permitted by clauses (b), (t),
(u), (v) or (w) of Section 6.02) cash and Permitted Investments to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Irish Holdco
and its Restricted Subsidiaries on a consolidated basis, to be greater than 4.50
to 1.00.to exceed (i) 4.35 to 1.00 until the earlier of (x) the date which is 12
months after the Par Closing Date or Amendment No. 1 Effective Date (if the Par
Closing Date does not occur) and (y) the date on which all outstanding Par Asset
Sale Bridge Loans are repaid (such earlier date the “First Step Down Date”),
(ii) 3.85 to 1.00 on and from the First Step Down Date and (iii) 3.25 to 1.00 on
and from the date which is 18 months after the Par Closing Date; provided that,
if the Par Closing Date does not occur, such step down shall occur on and from
the date which is 18 months after the Amendment No. 1 Effective Date.

(b) Minimum Interest Coverage Ratio. The Irish Holdco will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters (beginning with the first full fiscal quarter ending after the Closing
Date), of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense, in
each case for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Irish Holdco and its
Restricted Subsidiaries on a consolidated basis, to be less than 3.002.50 to
1.00.

 

146



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) a Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) a Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Irish Holdco, the Irish Sub Holdco, the Lux Holdco, a Borrower or any other Loan
Party in or in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Irish Holdco, the Irish Sub Holdco, the Lux Holdco or a Borrower or any
other Guarantor shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02, 5.03 (with respect to the existence of
the Irish Holdco, the Irish Sub Holdco, the Lux Holdco, or a Borrower, the 2013
Senior Notes Issuer, Lux Sub Finco, Irish Sub Finco, US Holdco, Endo or the
Target), 5.08, 5.09 or in Article VI or (ii) Section 5.03 (with respect to the
existence of the Parent), to the extent such Section relates to the Parent (but,
solely for purposes of this clause (ii), determined without regard to whether
the Irish Holdco, the Irish Sub Holdco, the Lux Holdco or any Borrower has the
power or authority to procure compliance with such covenant by the Parent);

(e) the Irish Holdco, the Irish Sub Holdco, the Lux Holdco or a Borrower or any
Guarantor, as applicable, shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article, and in the case of Section 5.04, to
the extent such Section relates to the Parent, determined (solely for purposes
of this clause (e)) without regard to whether the Irish Holdco, the Irish Sub
Holdco, the Lux Holdco or any Borrower has the power or authority to procure
compliance with such covenant by the Parent) or any other Loan Document (other
than those specified in clause (o) below), and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent to the Irish Holdco (which notice will be given at the
request of any Lender);

(f) the Irish Holdco, the Irish Sub Holdco, the Lux Holdco, a Borrower or any
Restricted Subsidiary shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable after the expiration of any
applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause

 

147



--------------------------------------------------------------------------------

any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) any redemption, repurchase, conversion
or settlement with respect to any Convertible Debt Security pursuant to its
terms unless such redemption, repurchase, conversion or settlement results from
a default thereunder or an event of the type that constitutes an Event of
Default, (iii) any early payment requirement or unwinding or termination with
respect to any Permitted Convertible Debt Hedge Transaction or other Swap
Agreement or (iv) any repayment of Existing Senior Notes required as a result of
any “Change of Control” as a result of the Transactions, so long as such
repayments are made on or prior to the Closing Date.

(h) an involuntary case or application or proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization,
winding-up, dissolution, compromise, arrangement or other relief in respect of
the Parent, the Irish Holdco, the Irish Sub Holdco, the Lux Holdco, a Borrower
or any Material Restricted Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, receiver and manager, trustee, custodian,
sequestrator, conservator, examiner, liquidator or similar official for the
Parent, the Irish Holdco, the Irish Sub Holdco, the Lux Holdco, a Borrower or
any Material Restricted Subsidiary or for a substantial part of its assets, and,
in any such case, such case or application or proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) the Parent, the Irish Holdco, the Irish Sub Holdco, the Lux Holdco, a
Borrower or any Material Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization
winding-up, dissolution, compromise, arrangement or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect (except in a transaction expressly permitted by
Section 6.03), (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article VII, (iii) apply for or consent to the appointment of a
receiver, receiver and manager, trustee, custodian, sequestrator, conservator or
similar official for, the Parent, the Irish Holdco, the Irish Sub Holdco, the
Lux Holdco, a Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Parent, the Irish Holdco, the Irish Sub Holdco, the Lux Holdco, a
Borrower or any Material Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (or the equivalent amount in any other currency) shall be
rendered against the Parent, the Irish Holdco, the Irish Sub Holdco, the Lux
Holdco, a Borrower or any Restricted Subsidiary or any combination thereof and
the same shall remain unpaid or undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of, the Parent, the Irish Holdco, the Irish Sub Holdco, the Lux
Holdco, a Borrower or any Restricted Subsidiary to enforce any such judgment;
provided that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by a valid and
binding policy of insurance in favor of, the Parent, the Irish Holdco, the Irish
Sub Holdco, the Lux Holdco, a Borrower or such Restricted Subsidiary (but only
if the applicable insurer shall have been advised of such judgment and of the
intent of the Parent, the

 

148



--------------------------------------------------------------------------------

Irish Holdco, the Irish Sub Holdco, the Lux Holdco, a Borrower or such
Restricted Subsidiary to make a claim in respect of any amount payable by it in
connection therewith and such insurer shall not have disputed coverage);

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) (i) a contribution required to be made with respect to a Non-U.S. Plan has
not been timely made, or the Irish Holdco or any Subsidiary has incurred
liabilities pursuant to one or more Non-U.S. Plans; or that the Irish Holdco or
any Subsidiary has incurred any obligation in connection with the termination
of, or withdrawal from, any Non-U.S. Plan; (ii) there shall result from any such
event or events the imposition of a lien, the granting of a security interest,
or a liability or a material risk of incurring a liability; and (iii) such lien,
security interest, failure or liability, individually, and/or in the aggregate,
in the reasonable opinion of the Required Lenders, has had, or could reasonably
be expected to have a Material Adverse Effect;

(n) a Change in Control shall occur;

(o) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement), which default continues beyond any period of grace therein
provided;

(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Irish
Holdco, a Borrower or any other Loan Party shall challenge the enforceability of
any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms);

(q) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document or the Agreed Security Principles, or as a result of the gross
negligence or willful misconduct of the Administrative Agent so long as not
resulting from the breach or non-compliance with any Loan Document by any Loan
Party; or

(r) at any time after the Closing Date, the Parent shall (i) hold any
Investments other than (I) its ownership of the Equity Interests of Irish Holdco
and any Financing SPV, (II) those the payment therefor is made solely with the
Equity Interests of the Parent or the proceeds of Restricted Payments received
in accordance with Section 6.07 so long as any property (including Equity
Interests) acquired in connection therewith is contributed to Irish Holdco or a
Restricted Subsidiary or the Person formed or acquired in connection therewith
is merged with Irish Holdco or a Restricted Subsidiary and, (III) the holdings
of any cash and Permitted Investments, (IV) any Investments in connection with
the Par Transactions, (V) temporary holdings of Investments in connection with
transactions undertaken in good faith for the purpose of improving the
consolidated tax efficiency of the Parent, the Irish Holdco and the Restricted
Subsidiaries and all related actions and (VI) Investments made in connection
with the business activities permitted pursuant to clause (iii) below,
(ii) incur or be obligated with respect to any Indebtedness for borrowed money
(other than Convertible Debt Securities and TEUs) or (iii) engage in any
material business activities other than (I) those related or incidental to its
ownership interests in the Irish Holdco (and its indirect ownership interests in
the Subsidiaries thereof), (II) the consummation of the Transactions and the Par
Transactions, including its obligations related thereto that may continue after
the Closing Date and the Par Closing Date respectively; (III) the payment of
dividends and distributions, the making of contributions to the capital of Irish
Holdco and other transactions permitted or expressly

 

149



--------------------------------------------------------------------------------

contemplated under this Agreement; (IV) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance and performance of activities relating to its officers, directors,
managers and employees and those of Irish Holdco); (V) the performing of
activities in preparation for and consummating any issuance or sale of its
Equity Interests, including incurring and paying fees, expenses and indemnities
related thereto; (VI) the participation in tax, accounting and other
administrative matters as a member of the consolidated group of the Parent, Lux
Holdco and its Restricted Subsidiaries, including compliance with applicable
laws and legal, tax and accounting matters related thereto and activities
relating to its officers, directors, managers and employees; (VII) the holding
of any cash and Permitted Investments (but not operating any property) and the
making of Investments permitted by clause (i)(II) above; (VIII) the entry into,
and performance of its obligations with respect to (A) contracts and other
arrangements with officers, managers, employees, consultants, independent
contractors and directors relating to their employment or directorships
(including the providing of indemnification to such Persons) and, (B) any
Permitted Bond Hedge and Permitted Warrant related to the 2008 Subordinated
Convertible Notes or any Convertible Debt Securities of the Parent, Irish Holdco
or Endo otherwise permitted under this Agreement and (C) any agreement between
the Parent and any Financing SPV for the purchase of, or subscription for, any
Equity Interests of the Parent by such Financing SPV; (IX) maintaining deposit
accounts in connection with the conduct of its business; (X) preparing reports
to Governmental Authorities and to its shareholders; (XI) holding director and
shareholder meetings, preparing organizational records and other organizational
activities required to maintain its separate organizational structure or to
comply with applicable law; and (XII) complying with applicable law and
activities incidental to the foregoing; (XIII) issuing any Mandatory Convertible
Preferred Stock or TEUs (and entering into any related agreements); and (XIV)
issuing any guaranty with respect to Convertible Debt Securities, Permitted
Warrants or any other securities that are convertible into or exchangeable for,
or with reference to, the Equity Interests of the Parent;

then, and in every such event (other than an event with respect to the Irish
Holdco, the Irish Sub Holdco, the Lux Holdco or any Borrower described in clause
(h) or (i) of this Article VII), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and (x) with respect to
clause (i) below, at the request of a Majority in Interest of Revolving Lenders
of any Class, shall, and (y) with respect to clause (ii) below, at the request
of the Required Lenders shall, by notice to the Borrowers, take either or both
of the following actions, at the same or different times: (i) terminate the
Revolving Commitments of such Class, and thereupon such Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers; and in case
of any event with respect to the Irish Holdco, the Irish Sub Holdco, the Lux
Holdco or any Borrower described in clause (h) or (i) of this Article VII, the
Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Secured Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

150



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Bank hereby irrevocably appoints Deutsche
Bank AG New York Branch as its administrative agent and authorizes Deutsche Bank
AG New York Branch to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto, and Deutsche Bank AG
New York Branch hereby accepts such appointment.

Deutsche Bank AG New York Branch or an Affiliate or designee thereof shall also
act as the Collateral Agent under the Loan Documents (for purposes of this
Article VIII and Section 9.03, the Administrative Agent and the Collateral Agent
shall be collectively referred to as the “Agents”), and each of the Lenders and
the Issuing Bank hereby irrevocably appoints and authorizes Deutsche Bank AG New
York Branch (and Deutsche Bank AG New York Branch hereby accepts such
appointment) and each such Affiliate and designee to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to this Article
VIII for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX (including Section 9.03), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents as if set
forth in full herein with respect thereto.

The banks serving as the Agents hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such banks and their Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Parent, the Irish Holdco or any Subsidiary or other Affiliate thereof as if
they were not an Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the respective Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent, the
Irish Holdco or any of their respective Subsidiaries that is communicated to or
obtained by any bank serving as an Agent or any of its Affiliates in any
capacity. The Agents shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or elsewhere in the Loan Documents) or in the absence
of its own gross negligence or willful misconduct. The Agents shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the respective Agent by the Irish Holdco, the Irish Sub Holdco, the Lux
Holdco, a Borrower or a Lender, and no Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any

 

151



--------------------------------------------------------------------------------

certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agents may consult
with legal counsel (who may be counsel for the Parent, the Irish Holdco, the
Irish Sub Holdco, the Lux Holdco or the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Agents may perform any and all its duties and exercise their rights and
powers by or through any one or more sub-agents appointed by the respective
Agent. The Agents and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Agents and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Any such resignation
by the Administrative Agent hereunder shall also constitute its resignation as
an Issuing Bank and the Swingline Lender, as applicable, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swingline Lender, as the case may
be, with respect to any Letters of Credit issued by it, or Swingline Loans made
by it, prior to the date of such resignation. Upon any such resignation, the
Required Lenders shall have the right (with the consent of the Borrowers (such
consent not to be unreasonably withheld or delayed), provided that no consent of
the Borrowers shall be required if an Event of Default under clause (a), (b),
(h), (i), (j) or (k) of Article VII has occurred and is continuing) to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

 

152



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Borrowers (such consent not to be unreasonably withheld or delayed); provided
that no consent of the Borrowers shall be required if an Event of Default under
clause (a), (b), (h), (i), (j) or (k) of Article VII has occurred and is
continuing) to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Collateral Agent gives notice of its resignation,
then the retiring Collateral Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Collateral Agent which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Collateral Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Collateral Agent, and the retiring Collateral Agent shall
be discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Collateral Agent’s resignation hereunder, the provisions of
this Article VIII and Section 9.03 shall continue in effect for the benefit of
such retiring Collateral Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Lead Arranger, a
Documentation Agent or a Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as a Lead Arranger,
Documentation Agent and/or Syndication Agent, as applicable, as it makes with
respect to the Agents in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agents) authorized to act for, any other Lender. The Agents shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

In their respective capacities, the Agents are “representatives” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Agents to enter into
each of the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Secured Party (other
than the Agents) shall have the right individually to seek to realize upon the
security granted by any Collateral Document, it being understood and agreed that
such rights and remedies may be exercised solely by the Agents for the benefit
of the Secured Parties upon the terms of the Collateral Documents. In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Agents are hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and

 

153



--------------------------------------------------------------------------------

perfect a Lien on such Collateral in favor of the Collateral Agent on behalf of
the Secured Parties. The Lenders hereby authorize the Collateral Agent to
release any Lien granted to or held by the Collateral Agent upon any Collateral
as described in Section 9.13. Upon request by the Collateral Agent at any time,
the Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant hereto.

The Agents are hereby authorized to execute and deliver any documents necessary
or appropriate to create and perfect the rights of pledge for the benefit of the
Secured Parties including a right of pledge with respect to the entitlements to
profits, the balance left after winding up and the voting rights of the Irish
Holdco as ultimate parent of any subsidiary of the Borrowers which is organized
under the laws of the Netherlands and the Equity Interests of which are pledged
in connection herewith (a “Dutch Pledge”). Without prejudice to the provisions
of this Agreement and the other Loan Documents, the parties hereto acknowledge
and agree with the creation of parallel debt obligations of the Irish Holdco or
any relevant Subsidiary as will be described in any Dutch Pledge (the “Parallel
Debt”), including that any payment received by the Agents in respect of the
Parallel Debt will - conditionally upon such payment not subsequently being
avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, preference, liquidation or similar laws of general
application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by an Agent is not effective until its rights
under the Parallel Debt are assigned to the successor Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Irish Holdco or any relevant
Subsidiary as will be further described in a separate German law governed
parallel debt undertaking. The Collateral Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold
as fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Collateral Agent to enter as its agent in its name and on
its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.

The Administrative Agent and the Collateral Agent are authorized to enter into
any Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, and
extensions, restructuring, renewals, replacements of, such agreements) in
connection with the incurrence by any Loan Party of any Permitted First Lien
Indebtedness, Permitted Junior Secured Refinancing Debt, Permitted Pari Passu
Secured Refinancing Debt or Permitted Refinancing Indebtedness with respect
thereto, or any other Indebtedness permitted by the terms of this Agreement to
be secured by the Collateral on a pari passu or junior priority secured basis,
in each case in order to permit such Indebtedness to be secured by a valid,
perfected Lien (with such priority as may be designated by the Irish Holdco or
relevant Restricted Subsidiary, to the extent

 

154



--------------------------------------------------------------------------------

such priority is permitted by the Loan Documents), and the parties hereto
acknowledge that each Intercreditor Agreement is (if entered into) binding upon
them. Each Lender (a) understands, acknowledges and agrees that Liens may be
created on the Collateral pursuant to the documentation relating to any
Indebtedness incurred as permitted by this Agreement which is (in accordance
with the terms hereof) to be secured thereby, on a pari passu, or junior,
secured basis to the Liens securing the Secured Obligations, which Liens
securing any such other Indebtedness shall be subject to the terms and
conditions of the relevant Intercreditor Agreement executed and delivered as
required hereby, (b) hereby agrees that it will be bound by and will take no
actions contrary to the provisions of the respective Intercreditor Agreement (if
entered into) and (c) hereby authorizes and instructs the Administrative Agent
and Collateral Agent to enter into any Intercreditor Agreement (and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements) in connection with
the incurrence by any Loan Party of any secured Indebtedness as contemplated
above, in order to permit such Indebtedness to be secured by a valid, perfected
Lien (with such priority as may be designated by the Borrowers or relevant
Restricted Subsidiary, to the extent such priority is permitted by the Loan
Documents), and to subject the Liens on the Collateral securing the Secured
Obligations to the provisions thereof.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Co-Borrower, to it at 1400 Atwater Drive, Malvern, Pennsylvania
19355, Attention of Treasurer (Telecopy No. 484-216-3002; Telephone
No. 484-216-7909);

(ii) if to the Irish Holdco or Irish Sub Holdco, to it at No 33 Fitzwilliam
SquareFirst Floor, Minerva House Ballsbridge, Simmonscourt Road, Dublin 24,
Ireland, Attention of Head of GSLInternational Legal Counsel and Company
Secretary (Telecopy No. 484-216-3002; Telephone No. +353-11268-649-26492006 );

(iii) if to Lux Holdco or the Lux Borrower, to it at 65, boulevard
Grande-Duchesse Charlotte, L-13312a, rue Nicolas Bové L-1253 Luxembourg,
Attention of the board of managers (Telecopy No. +352-4812644-828-3461 9167);

(iv) if to the Administrative Agent, to it at Deutsche Bank AG New York Branch,
60 Wall Street, New York, New York 10005, Attention of: Michael Winters
(Telecopy No. (212) 797-5690) or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto;

(v) if to the Issuing Bank, to it at Deutsche Bank AG New York Branch, 60 Wall
Street, New York, New York 10005, Attention of: Michael Winters (Telecopy No.
(212) 797-5690) or such other office or person as the Issuing Bank may hereafter
designate in writing as such to the other parties hereto;

(vi) if to the Swingline Lender, to it at Deutsche Bank AG New York Branch, 60
Wall Street, New York, New York 10005, Attention of: Michael Winters (Telecopy
No. (212) 797-5690) or such other office or person as the Swingline Lender may
hereafter designate in writing as such to the other parties hereto; and

(vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

155



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties or any Lead
Arranger (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Parent’s, the Irish Holdco’s, the Irish Sub Holdco’s, the Lux Holdco’s or any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Parent, the Irish Holdco, the Irish Sub Holdco,
the Lux Holdco, the Borrowers or their respective subsidiaries and its or their
securities for purposes of United States Federal or state securities laws.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, the Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce

 

156



--------------------------------------------------------------------------------

such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by either
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Amendment,
Section 2.23 with respect to an Extension Amendment and Section 2.25 with
respect to a Refinancing Amendment, and except as otherwise expressly provided
in Section 9.19, neither this Agreement, any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby; provided
that (x) any amendment to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause
(ii) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or any LC Disbursement or to reduce any fee payable
hereunder and (y) only the consent of the Required Lenders shall be necessary to
reduce or waive any obligation of the Borrowers to pay interest or fees at the
applicable default rate set forth in Section 2.13(c), (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC Disbursement
(other than any reduction of the amount of, or any extension of the payment date
for, the mandatory prepayments required under Section 2.11, in each case which
shall only require the approval of the Required Lenders), or any interest
thereon (other than interest payable at the applicable default rate of interest
set forth in Section 2.13(c)), or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly and adversely affected thereby,
(v) change any of the provisions of this Section 9.02 or the definitions of
“Required Lenders” or “Majority in Interest” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the Term
Loans are included on the Closing Date), (vi) release all or substantially all
of the Subsidiary Guarantors from their obligations under the Subsidiary
Guaranty without the written consent of each Lender, (vii) except as provided in
Section 9.13 or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender or (viii) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class without the written
consent of Lenders representing a Majority in Interest of each adversely
affected Class; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender hereunder without the
prior written consent of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender, as the case may be.

 

157



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Amendment and any Credit Agreement Refinancing Indebtedness pursuant
to a Refinancing Amendment) to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans, the Term Loans, Incremental Term Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders, and for purposes of the relevant provisions of
Section 2.18(b).

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided that, concurrently with such replacement, (i) another bank
or other entity (which is reasonably satisfactory to the Borrowers and the
Administrative Agent) shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by each Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender and (3) any amounts owing to such Lender pursuant to
Section 2.12(d). A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

(e) Notwithstanding anything to the contrary herein, (i) if following the
Closing Date, the Administrative Agent and any Loan Party shall have jointly
identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the applicable Loan Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof and (ii) guarantees,
collateral security agreements, pledge agreements and related documents (if any)
executed by the Loan Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented and/or waived with the consent of the Administrative Agent at the
request of the Lux Borrower without the input or need to obtain the consent of
any other Lenders if such amendment or waiver is delivered in order (x) to
comply with local law or advice of local counsel, (y) to cure ambiguities,
omissions or defects or (z) to cause such guarantees, collateral security
agreements, pledge agreement or other documents to be consistent with this
Agreement and the other Loan Documents.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Irish Holdco, the
Irish Sub Holdco, the Lux Holdco and the Borrowers shall (and hereby jointly and
severally agree to) pay

 

158



--------------------------------------------------------------------------------

(i) all reasonable and documented out-of-pocket expenses incurred by the Agents,
the Lead Arrangers and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Agents, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel (other than
in-house counsel) for the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section 9.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided, however, that in no event shall
the Irish Holdco, the Irish Sub Holdco, the Lux Holdco or the Borrowers be
required to reimburse the Lenders for more than one counsel to the Agents (and
up to one local counsel in each applicable jurisdiction and regulatory counsel)
and one counsel for all of the other Lenders (and up to one local counsel in
each applicable jurisdiction and regulatory counsel), unless a Lender or its
counsel determines that it would create actual or potential conflicts of
interest to not have individual counsel, in which case each Lender may have its
own counsel which shall be reimbursed in accordance with the foregoing.

(b) Except in respect of Indemnified Taxes or Other Taxes otherwise covered by
Section 2.17(c), the Irish Holdco, the Irish Sub Holdco, the Lux Holdco and the
Borrowers shall, and jointly and severally agree to, indemnify the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee (but excluding any Excluded Taxes), incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent, the Irish
Holdco or any of their respective Subsidiaries, or any Environmental Liability
related in any way to the Parent, the Irish Holdco or any of their respective
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether (x) any Indemnitee is a party
thereto or (y) such matter is initiated by a third party or by the Irish Holdco
or any of its affiliates; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Indemnified Persons.

(c) To the extent that the Irish Holdco, the Irish Sub Holdco, the Lux Holdco or
any Borrower fails to pay any amount required to be paid by it to the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section 9.03, each

 

159



--------------------------------------------------------------------------------

Lender severally agrees to pay to the Administrative Agent or the Collateral
Agent, as the case may be, and each Revolving Lender severally agrees to pay to
the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any Borrower’s failure to pay any such amount shall not
relieve such Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, neither the Irish Holdco, the
Irish Sub Holdco, the Lux Holdco nor any Borrower shall assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than damages that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
Related Indemnified Persons, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section 9.03 shall be payable not later than
fifteen (15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Irish
Holdco, the Irish Sub Holdco, the Lux HoldcoIntermediate Parent Entities and the
Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender, except in a
transaction permitted by Section 6.03 (and any attempted assignment or transfer
by the Irish Holdco, the Irish Sub Holdco, the Lux Holdcoan Intermediate Parent
Entity or a Borrower without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except to an Eligible Transferee. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section 9.04) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than (x) the Parent and its
Affiliates, except to the extent permitted in Section 2.24 and (y) any Person
that is not an Eligible Transferee) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of:

(A) the applicable Borrower (such consent not to be unreasonably withheld);
provided that such Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof; provided, further, that no consent of the applicable Borrower
shall be required for (x) any assignment by any Agent, Lead Arranger (or any
affiliate thereof) of Term Loans or related commitments

 

160



--------------------------------------------------------------------------------

pursuant to the primary syndication of such Term Loans and related commitments
or (y) an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing, any other assignee;

(B) the Administrative Agent (such consent not to be unreasonably withheld);
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C) the Issuing Bank and the Swingline Lender (such consent not to be
unreasonably withheld); provided that no consent of the Issuing Bank or the
Swingline Lender shall be required for an assignment of all or any portion of a
Term Loan or any related commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
applicable Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the applicable Borrower
and the Administrative Agent otherwise consent; provided that no such consent of
the applicable Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
applicable Borrower described in Section 108(e)(4) of the Code; and

(F) if, at the time of any assignment, the respective assignee would be entitled
to greater increased cost payments pursuant to Section 2.15 than those that
apply to the respective assignor, then the respective assignee shall not be
entitled to charge the Borrowers for any such increased costs which would
otherwise by owed to it pursuant to Section 2.15, but in each case only to the
extent in excess of those that would have applied to the respective assignor at
the time of such assignment.

 

161



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of and
interest on the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes, notwithstanding notice to the contrary. The Register
shall be available for inspection by each Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

162



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the applicable Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (excluding (x) the Parent
and its Affiliates and (y) any Person that is not an Eligible Transferee) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Irish Holdco,
the Irish Sub Holdco, the Lux Holdco, the Borrowers, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) without the prior written consent of
the Administrative Agent, no participation shall be sold to a prospective
participant that bears a relationship to the applicable Borrower described in
Section 108(e)(4) of the Code. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section 9.04, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the applicable
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the applicable Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of such Borrower, to
comply with Section 2.17(e) as though it were a Lender (it being understood that
the documentation required under Section 2.17(e) shall be delivered to the
participating Lender). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the applicable Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

163



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) In the case of any assignment, transfer or novation by a Lender to a new
Lender, or any participation by such Lender in favor of a Participant, of all or
any part of such Lender’s rights and obligations under this Agreement or any of
the other Loan Documents, such Lender and the new Lender or Participant (as
applicable) hereby agree that, for the purposes of Article 1278 and/or Article
1281 of the Luxembourg Civil Code (to the extent applicable), any assignment,
amendment, transfer and/or novation of any kind permitted under, and made in
accordance with the provisions of, this Agreement or any agreement referred to
herein to which the Lux Borrower, Lux Holdco or Lux Sub Finco is a party
(including any Collateral Document), any security created or guarantee given
under or in connection with this Agreement or any other Loan Document shall be
preserved and shall continue in full force and effect for the benefit of such
new Lender or Participant (as applicable).

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (except for
Unliquidated Obligations) or any Letter of Credit is outstanding (unless such
Letter of Credit has been Cash Collateralized) and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or “flex” rights constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective on the Closing
Date. Delivery of an executed counterpart of a signature page of this Agreement
by facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

164



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Irish Holdco, the Irish Sub Holdco, the Lux Holdco, any
Borrower or any Subsidiary Guarantor against any of and all of the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured; provided that any recovery by any Lender or any
Affiliate pursuant to its setoff rights under this Section 9.08 is subject to
the provisions of Section 2.18(d). The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process;
Foreign Process Agent. (a) This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

(b) The Irish Holdco, the Irish Sub Holdco, the Lux Holdco and each of the
Borrowers hereby irrevocably and unconditionally submit, for themselves and
their property, to the exclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) The Irish Holdco, the Irish Sub Holdco, the Lux Holdco and each of the
Borrowers hereby irrevocably and unconditionally waive, to the fullest extent
they may legally and effectively do so, any objection which they may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section 9.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) Each of the Irish Holdco, the Irish Sub Holdco, the Lux Holdco and the Lux
Borrower hereby irrevocably and unconditionally appoints CT Corporation System,
with an office on the date hereof at 111 Eighth Avenue, 13th Floor, New York, NY
10011, and its successors hereunder (the “Process Agent”), as its agent to
receive on behalf of the Irish Holdco, the Irish Sub Holdco, the Lux Holdco and
the Lux Borrower and their respective property all writs, claims, process and
summonses in any action or proceeding brought against it in the State of New
York. Such service may be made by mailing or delivering a copy of such process
to the Irish Holdco, the Irish Sub Holdco, the Lux Holdco or the Lux Borrower
(as applicable) in care of the Process Agent at the address specified above for
the Process Agent, and the Irish Holdco, the Irish Sub Holdco, the Lux Holdco
and the Lux Borrower

 

165



--------------------------------------------------------------------------------

irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. Failure by the Process Agent to give notice to the Irish Holdco, the
Irish Sub Holdco, the Lux Holdco or failure of the Irish Holdco, the Irish Sub
Holdco, the Lux Holdco or the Lux Borrower to receive notice of such service of
process shall not impair or affect the validity of such service on the Process
Agent or the Irish Holdco, the Irish Sub Holdco, the Lux Holdco or the Lux
Borrower, or of any judgment based thereon. The Irish Holdco, the Irish Sub
Holdco, the Lux Holdco and the Lux Borrower each covenant and agree that it
shall take any and all reasonable action, including the execution and filing of
any and all documents, that may be necessary to continue the delegation of the
Process Agent above in full force and effect, and to cause the Process Agent to
act as such. The Irish Holdco, the Irish Sub Holdco, the Lux Holdco and the Lux
Borrower hereto further covenants and agrees to maintain at all times an agent
with offices in New York City to act as its Process Agent. Nothing herein shall
in any way be deemed to limit the ability to serve any such writs, process or
summonses in any other manner permitted by applicable law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Swingline Lender, the Issuing Bank and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and its and their respective
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any
swap, derivative or other transaction relating to the Irish Holdco or its
Restricted Subsidiaries and their obligations, (g) on a confidential basis to
(i) any rating agency in connection with rating the Irish Holdco or its
Subsidiaries or the facilities evidenced by this Agreement or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities evidenced by this
Agreement, (h) with the prior written

 

166



--------------------------------------------------------------------------------

consent of the Irish Holdco or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 9.12 by
the disclosing party or its Affiliates or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Parent, the Irish Holdco or the Borrowers. For the
purposes of this Section 9.12, “Information” means all information received from
the Parent, the Irish Holdco or the Borrowers relating to the Parent, the Irish
Holdco, the Borrowers or their respective businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Parent, the Irish Holdco or the Borrowers. Any Person required to maintain
the confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. Release of Liens and Guarantees. A Subsidiary Guarantor (that is
not aother than Irish Holdco and any Borrower) shall automatically be released
from its obligations under the Loan Documents upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Restricted Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. Upon (a) the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations for which no claim
has been made), and the termination, expiration or Cash Collateralization of all
Letters of Credit, (b) any Disposition (other than any lease or license) by any
Loan Party (other than to the Parent or any Restricted Subsidiary) of any
Collateral (i) in a transaction permitted under this Agreement or (ii) in
connection with any exercise of remedies of the Administrative Agent, the
Collateral Agent and the Lenders pursuant to Article VII, (b) any Disposition by
any Loan Party to a Receivables Entity of any Permitted Receivables Facility
Assets in connection with a Permitted Receivables Facility or (c) the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the
Collateral Documents shall be automatically released. In connection with any
termination or release pursuant to this Section 9.13, the Collateral Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release in accordance with Section 9.02; provided, however, that
(i) the Collateral Agent shall not be required to execute any such document on
terms which, in the Collateral Agent’s reasonable opinion, would expose the
Collateral Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Secured
Obligations or any Liens upon (or obligations of the Parent or any Subsidiary in
respect of) all interests retained by the Parent or any Subsidiary, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery of documents
pursuant to this Section 9.13 shall be without recourse to or warranty by the
Collateral Agent.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”) hereby notifies each Loan Party that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the USA Patriot Act.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent

 

167



--------------------------------------------------------------------------------

and the Secured Parties, in assets which, in accordance with Article 9 of the
UCC or any other applicable law can be perfected by possession. Should any
Lender (other than the Administrative Agent) obtain possession of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

SECTION 9.16. No Fiduciary Relationship. The Irish Holdco, on behalf of itself
and its Subsidiaries, agrees that, in connection with all aspects of the
transactions contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) and any
communications in connection therewith: (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between the Irish Holdco and its Affiliates, on the one hand, and
the Lenders and their Affiliates, on the other hand, (B) the Irish Holdco has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Irish Holdco is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Irish
Holdco, the Borrowers or any of their respective Affiliates, or any other Person
and (B) no Lender or any of its Affiliates has any obligation to the Irish
Holdco, the Borrowers or any of their respective Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Irish Holdco and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Irish Holdco, the Borrowers
or their respective Affiliates. To the fullest extent permitted by law, the
Irish Holdco and the Borrowers hereby waive and release any claims that they may
have against each of the Lenders and their Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrowers. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 9.18. Co-Borrower. Notwithstanding anything to the contrary contained in
this Agreement, the parties hereto agree that the Co-Borrower shall be a
co-borrower with respect to all Loans and other Obligations of the Lux Borrower
hereunder, and each reference herein to “the Lux Borrower” or to the “Borrower”
with respect to any Loans (other than Revolving Loans and related extensions of
credit incurred directly by the Lux Borrower) or Obligations of the Lux Borrower
hereunder shall be deemed to be a reference to each of the Lux Borrower and the
Co-Borrower, jointly and severally. Each of the Lux Borrower and the Co-Borrower
shall be jointly and severally liable for all such Loans and other Obligations,
regardless of which Borrower actually receives the benefit thereof or

 

168



--------------------------------------------------------------------------------

the manner in which they account for such Loans and Obligations on their books
and records. Upon the commencement and during the continuation of any Event of
Default, the Agents and the applicable Lenders may (in accordance with the terms
of this Agreement and the other Loan Documents) proceed directly and at once,
without notice, against either the Lux Borrower or the Co-Borrower to collect
and recover the full amount, or any portion of, such Obligations, without first
proceeding against the other Borrower or any other Person, or any security or
collateral for such Obligations. Each of the Lux Borrower and the Co-Borrower
consents and agrees that neither the Agents nor the Lenders shall be under any
obligation to marshal any assets in favor of any Borrower or against or in
payment of any or all of such Obligations.

SECTION 9.19. Parent Guarantor Option. The Lenders party hereto acknowledge and
agree that, except as otherwise provided below, the Parent is neither a
Guarantor nor a Loan Party. At the option of the Irish Holdco, the Irish Sub
Holdco, the Lux Holdco, the Borrowers and the Parent, which may be exercised at
any time upon reasonable prior notice to the Administrative Agent, and so long
as no Default or Event of Default exists hereunder, at their option the Parent
may become a Guarantor and Loan Party (becoming a party hereto (and a Guarantor
pursuant to Article X)) and a party to such other Collateral Documents as may be
reasonably requested by the Administrative Agent, accompanied by customary legal
opinions as may be requested by the Administrative Agent, at any time after the
Closing Date. In the event of an election pursuant to the previous sentence, the
Administrative Agent, the Borrowers, Lux Holdco, Irish Holdco, the Irish Sub
Holdco and the Parent shall enter into an amendment to this Agreement (which
shall not require the consent of any Lenders or any other Person) in order to
provide for the joinder of the Parent as a Guarantor hereunder, and which
amendment shall (i) amend Article X in an appropriate manner to provide for the
Guaranty by the Parent, (ii) in places other than Article X, as may be agreed by
the Administrative Agent and the Borrowers, the Lux Holdco, the Irish Holdco,
the Irish Sub Holdco and the Parent, (x) replace references to the “Irish
Holdco” with references to the “Parent”, including for purposes of prospective
provisions of financial statements and for purposes of calculating financial
covenants and financial terms as used herein, and/or (y) add references to the
“Parent” (as appropriate) where the Irish Holdco is referenced, (iii) delete
clause (r) of Article VII and (iv) make such other technical changes as may be
agreed or required by the Administrative Agent. Each of the Lenders hereby
authorizes and directs the Administrative Agent to take the actions contemplated
by this Section 9.19 upon the request of the Parent, the Irish Holdco, the Irish
Sub Holdco, the Lux Holdco, and the Borrowers.

ARTICLE X

Irish Holdco, Irish Sub Holdco and Lux Holdco Guaranty

SECTION 10.01. Irish Holdco, Irish Sub Holdco and Lux Holdco Guaranty. Each of
the Irish Holdco, Irish Sub Holdco and Lux Holdco hereby jointly and severally
guarantee to each Secured Party as hereinafter provided, as primary obligor and
not as surety, the payment of the Secured Obligations in full in cash when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Irish Holdco, Irish Sub Holdco and Lux Holdco hereby further
jointly and severally agree that if any of the Secured Obligations are not paid
in full in cash when due (whether at stated maturity, as a mandatory prepayment,
by acceleration, as a mandatory cash collateralization or otherwise), the Irish
Holdco, Irish Sub Holdco and Lux Holdco will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Secured Obligations, the same will be promptly
paid in full in cash when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

169



--------------------------------------------------------------------------------

SECTION 10.02. Obligations Unconditional. (a) The obligations of the Irish
Holdco, Irish Sub Holdco and Lux Holdco under Section 10.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Secured Obligations, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Secured Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than payment in full in
cash of the Secured Obligations, other than contingent indemnification, tax
gross up, expense reimbursement or yield protection obligations, in each case,
for which no claim has been made), it being the intent of this Section 10.02
that the obligations of the Irish Holdco, Irish Sub Holdco and Lux Holdco
hereunder shall be absolute and unconditional under any and all circumstances.
Each of the Irish Holdco, Irish Sub Holdco and Lux Holdco agree that they shall
have no right of subrogation, indemnity, reimbursement or contribution against a
Borrower or any other Guarantor for amounts paid under this Article X until such
time as the Secured Obligations have been paid in full in cash and the
Commitments have expired or terminated.

(b) Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Irish Holdco, Irish Sub
Holdco or Lux Holdco hereunder, which shall remain absolute and unconditional as
described above:

(i) at any time or from time to time, without notice to the Irish Holdco, Irish
Sub Holdco or Lux Holdco, the time for any performance of or compliance with any
of the Secured Obligations shall be extended, or such performance or compliance
shall be waived;

(ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Secured Obligations shall be done
or omitted;

(iii) the maturity of any of the Secured Obligations shall be accelerated, or
any of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Secured Obligations shall be waived or any other guarantee of
any of the Secured Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent, the
Collateral Agent or any other holder of the Secured Obligations as security for
any of the Secured Obligations shall fail to attach or be perfected; or

(v) any of the Secured Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the Irish
Holdco, Irish Sub Holdco or Lux Holdco) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of the Irish Holdco,
Irish Sub Holdco or Lux Holdco).

(c) With respect to its obligations hereunder, each of the Irish Holdco, Irish
Sub Holdco and Lux Holdco hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, the Collateral Agent or any other holder of the Secured
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or other documents relating to the Secured
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Secured Obligations.

 

170



--------------------------------------------------------------------------------

SECTION 10.03. Reinstatement. The obligations of the Irish Holdco, Irish Sub
Holdco and the Lux Holdco under this Article X shall be automatically reinstated
if and to the extent that for any reason any payment by or on behalf of any
Person in respect of the Secured Obligations is rescinded or must be otherwise
restored by any holder of any of the Secured Obligations, whether as a result of
any proceedings under any Debtor Relief Law, and each of the Irish Holdco, Irish
Sub Holdco and Lux Holdco agree that they will jointly and severally indemnify
the Administrative Agent and each holder of the Secured Obligations on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Secured Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any proceedings under any debtor relief law.

SECTION 10.04. Certain Additional Waivers. Each of the Irish Holdco, Irish Sub
Holdco and Lux Holdco further agree that they shall have no right of recourse to
security for the Secured Obligations, except through the exercise of rights of
subrogation pursuant to Section 10.02 and through the exercise of rights of
contribution pursuant to Section 10.06.

SECTION 10.05. Remedies. Each of the Irish Holdco, Irish Sub Holdco and Lux
Holdco agree that, to the fullest extent permitted by law, as between the Irish
Holdco, Irish Sub Holdco and Lux Holdco, on the one hand, and the Administrative
Agent, the Collateral Agent and the other holders of the Secured Obligations, on
the other hand, the Secured Obligations may be declared to be forthwith due and
payable as provided in Article VII (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article VII)
for purposes of Section 10.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Secured Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Secured Obligations being deemed
to have become automatically due and payable), the Secured Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Irish Holdco, Irish Sub Holdco and Lux Holdco for purposes of
Section 10.01. Each of the Irish Holdco, Irish Sub Holdco and Lux Holdco
acknowledge and agree that their respective obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the holders of
the Secured Obligations may exercise their remedies thereunder in accordance
with the terms thereof.

SECTION 10.06. Rights of Contribution. Each of the Irish Holdco, Irish Sub
Holdco and Lux Holdco agree that, in connection with payments made hereunder,
the Irish Holdco, Irish Sub Holdco, Lux Holdco and each other Guarantor shall
have contribution rights against the other Guarantors as permitted under
applicable law. Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Loan Documents
and no Guarantor shall exercise such rights of contribution until all Secured
Obligations have been paid in full in cash and the Commitments have terminated.

SECTION 10.07. Guarantee of Payment; Continuing Guarantee. The guarantee given
by the Irish Holdco, the Irish Sub Holdco and the Lux Holdco in this Article X
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Secured Obligations whenever arising.

 

171



--------------------------------------------------------------------------------

SECTION 10.08. Guarantee Limitations. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Documents, the aggregate
obligations and exposure of each of Lux Holdco, Lux Borrower, Lux Sub Finco and
any other Guarantor established in Luxembourg (a “Luxembourg Guarantor”) in
respect of the obligations of the Irish Holdco or any of its Subsidiaries which
is not a direct or indirect subsidiary of such relevant Luxembourg Guarantor
shall be limited at any time to an aggregate amount not exceeding 95% of the
greater of:

(a) an amount equal to the sum of the relevant Luxembourg Guarantor’s Net Assets
(as defined below), as reflected in the most recent financial information of the
relevant Luxembourg Guarantor available to the Administrative Agent as at the
date of this Agreement, including, without limitation, its most recently and
duly approved financial statements (comptes annuels) and any (unaudited) interim
financial statements signed by its board of managers (gérants) or by its board
of directors (conseil d’administration), as applicable (or, if no financial
information is available with respect to the relevant Luxembourg Guarantor as at
the date of this Agreement, the first financial information available with
respect to such Luxembourg Guarantor after the date of this Agreement); and

(b) an amount equal to the sum of the relevant Luxembourg Guarantor’s Net
Assets, as reflected in the most recent financial information of the relevant
Luxembourg Guarantor available to the Administrative Agent as at the date the
Guarantee is called, including, without limitation, its most recently and duly
approved financial statements (comptes annuels) and any (unaudited) interim
financial statements signed by its board of managers (gérants) or by its board
of directors (conseil d’administration), as applicable.

Should the financial information of the relevant Luxembourg Guarantor not be
available on the date the Guarantee is called, the relevant Luxembourg
Guarantor’s Net Assets will be determined in accordance with the Luxembourg
accounting principles referred to below.

For the purposes of this Section 10.08, “Net Assets” shall mean all the assets
(actifs) of the relevant Luxembourg Guarantor minus its liabilities (provisions
et dettes) as valued either (i) at the fair market value determined by an
independent third party appointed by the Administrative Agent, or (ii) if no
such market value has been determined, in accordance with Luxembourg generally
accepted accounting principles (Lux GAAP) or International Financial Reporting
Standards (IFRS), as applicable, and the relevant provisions of the Luxembourg
Act of 19 December 2002 on the Register of Commerce and Companies, on accounting
and on annual accounts of the companies, as amended. The limitation set forth
under items (i) and (ii) above shall not apply to any amounts borrowed under
this Agreement and made available, in any form whatsoever, to the Lux Borrower,
Lux Holdco or any of its direct or indirect Subsidiaries.

****

 

172